Exhibit 10.1

 

CUSIP NO.: 89579LAA5

 

EXECUTION COPY

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of June 10, 2005

 

among

 

TRIAD HOSPITALS, INC.,

as Borrower

 

CERTAIN OF ITS SUBSIDIARIES,

as the Guarantors,

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO

 

AND

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

THE BANK OF NOVA SCOTIA,

as Syndication Agent,

 

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

BANC OF AMERICA SECURITIES LLC and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     SECTION 1           DEFINITIONS     

1.1

   Definitions.    1

1.2

   Computation of Time Periods.    31

1.3

   Accounting Terms.    31

1.4

   Exchange Rates; Currency Equivalents.    32

1.5

   Additional Alternative Currencies.    32

1.6

   Letter of Credit Amounts    33

1.7

   Times of Day.    33      SECTION 2           CREDIT FACILITIES     

2.1

   Commitments.    33

2.2

   Method of Borrowing.    34

2.3

   Interest.    36

2.4

   Repayment.    36

2.5

   Notes.    37

2.6

   Additional Provisions Relating to Letters of Credit.    37

2.7

   Additional Provisions Relating to Swingline Loans.    42      SECTION 3     
     OTHER PROVISIONS RELATING TO CREDIT FACILITIES     

3.1

   Default Rate.    43

3.2

   Continuation and Conversion.    43

3.3

   Prepayments.    44

3.4

   Reduction and Termination of Commitments.    46

3.5

   Fees.    47

3.6

   Capital Adequacy.    48

3.7

   Limitation on Eurocurrency Loans.    48

3.8

   Illegality.    48

3.9

   Requirements of Law.    49

3.10

   Treatment of Affected Loans.    50

3.11

   Taxes.    50

3.12

   Compensation.    53

3.13

   Pro Rata Treatment.    53

3.14

   Sharing of Payments.    55

 

i



--------------------------------------------------------------------------------

3.15

   Payments, Computations, Etc.    55

3.16

   Evidence of Debt.    57

3.17

   Replacement of Lenders.    57      SECTION 4           GUARANTY     

4.1

   The Guaranty.    59

4.2

   Obligations Unconditional.    59

4.3

   Reinstatement.    60

4.4

   Certain Additional Waivers.    60

4.5

   Remedies.    61

4.6

   Rights of Contribution.    61

4.7

   Guarantee of Payment; Continuing Guarantee.    61      SECTION 5          
CONDITIONS     

5.1

   Closing Conditions.    61

5.2

   Conditions to All Extensions of Credit.    64      SECTION 6          
REPRESENTATIONS AND WARRANTIES     

6.1

   Financial Condition.    66

6.2

   No Changes or Restricted Payments.    66

6.3

   Organization; Existence; Compliance with Law.    66

6.4

   Power; Authorization; Enforceable Obligations.    67

6.5

   No Legal Bar.    67

6.6

   No Material Litigation and Disputes.    67

6.7

   No Defaults.    68

6.8

   Ownership and Operation of Property.    68

6.9

   Intellectual Property.    68

6.10

   No Burdensome Restrictions.    68

6.11

   Taxes.    68

6.12

   ERISA.    69

6.13

   Governmental Regulations, Etc.    70

6.14

   Subsidiaries.    71

6.15

   Purpose of Extensions of Credit.    71

6.16

   Environmental Matters.    71

6.17

   No Material Misstatements.    72

6.18

   Labor Matters.    72

6.19

   Security Documents .    72

6.20

   Location of Real Property and Leased Premises.    73

6.21

   Solvency.    73

 

ii



--------------------------------------------------------------------------------

     SECTION 7           AFFIRMATIVE COVENANTS     

7.1

   Information Covenants.    74

7.2

   Preservation of Existence and Franchises.    78

7.3

   Books and Records.    79

7.4

   Compliance with Law.    79

7.5

   Payment of Taxes and Other Indebtedness.    79

7.6

   Insurance.    79

7.7

   Maintenance of Property.    80

7.8

   Performance of Obligations.    80

7.9

   Use of Proceeds.    80

7.10

   Audits/Inspections.    80

7.11

   Financial Covenants.    80

7.12

   Additional Guarantors.    81

7.13

   Pledged Assets.    82

7.14

   Post-Closing Obligations.    82      SECTION 8           NEGATIVE COVENANTS
    

8.1

   Indebtedness.    83

8.2

   Liens.    85

8.3

   Nature of Business.    85

8.4

   Merger and Consolidation, Dissolution and Acquisitions.    85

8.5

   Asset Dispositions.    86

8.6

   Investments.    88

8.7

   Restricted Payments.    88

8.8

   Modifications and Payments in Respect of Certain Debt.    88

8.9

   Transactions with Affiliates.    90

8.10

   Fiscal Year; Organizational Documents    90

8.11

   Limitation on Restricted Actions.    90

8.12

   Ownership of Subsidiaries.    90

8.13

   Sale Leasebacks.    91

8.14

   No Further Negative Pledges.    91      SECTION 9           EVENTS OF DEFAULT
    

9.1

   Events of Default.    91

9.2

   Acceleration; Remedies.    94

 

iii



--------------------------------------------------------------------------------

     SECTION 10           ADMINISTRATIVE AGENT     

10.1

   Appointment and Authority.    95

10.2

   Rights as a Lender.    95

10.3

   Exculpatory Provisions.    95

10.4

   Reliance by Administrative Agent.    96

10.5

   Delegation of Duties.    97

10.6

   Resignation of Administrative Agent.    97

10.7

   Non-Reliance on Administrative Agent and Other Lenders.    98

10.8

   No Other Duties, Etc.    98

10.9

   Collateral and Guaranty Matters.    98      SECTION 11          
MISCELLANEOUS     

11.1

   Notices.    99

11.2

   Right of Set-Off; Adjustments.    102

11.3

   Successors and Assigns.    103

11.4

   No Waiver; Remedies Cumulative.    106

11.5

   Expenses; Indemnification.    106

11.6

   Amendments, Waivers and Consents.    108

11.7

   Counterparts.    110

11.8

   Headings.    110

11.9

   Survival of Representations and Warranties.    110

11.10

   Governing Law; Submission to Jurisdiction; Venue.    110

11.11

   Severability.    111

11.12

   Entirety.    111

11.13

   Binding Effect; Termination.    111

11.14

   Confidentiality.    112

11.15

   Source of Funds.    112

11.16

   Conflict.    113

11.17

   USA PATRIOT Act Notice.    113

 

iv



--------------------------------------------------------------------------------

     SCHEDULES

Schedule 1.1

   Mandatory Cost

Schedule 2.1

   Lenders and Commitments

Schedule 2.6(b)

   Existing Letters of Credit

Schedule 6.9

   Intellectual Property

Schedule 6.14

   Subsidiaries

Schedule 6.18

   Labor Matters

Schedule 6.20(a)

   Mortgaged Properties

Schedule 6.20(b)

   Jurisdictions of Formation/Chief Executive Offices Business

Schedule 7.6

   Insurance

Schedule 7.12

   Exempt Subsidiaries

Schedule 8.1

   Indebtedness

Schedule 8.2

   Liens

Schedule 8.6

   Investments      EXHIBITS

Exhibit A

   Form of Notice of Borrowing

Exhibit B

   Form of Revolving Note

Exhibit C

   Form of Swingline Note

Exhibit D

   Form of Tranche A Term Note

Exhibit E

   Form of Notice of Continuation or Conversion

Exhibit F

   Form of Officer’s Compliance Certificate

Exhibit G

   Form of Joinder Agreement

Exhibit H

   Form of Assignment and Assumption

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 10, 2005 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), is by and among TRIAD HOSPITALS, INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined herein), the Lenders (as defined
herein), BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), THE BANK OF NOVA SCOTIA, as Syndication
Agent (the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., SUNTRUST BANK
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agents (together with
the Syndication Agent and the Administrative Agent, the “Agents”) and amends and
restates that certain Credit Agreement dated as of April 27, 2001 by and among
the Borrower, certain financial institutions from time to time party thereto and
Bank of America, N.A., as administrative agent (the “Existing Credit
Agreement”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Lenders provide $1.1 billion in
credit facilities for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrower on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“Acquisition,” by any Person, means the acquisition by such Person of (i)
assets, property and/or operations of another Person or (ii) the Capital Stock
of another Person, if such Person would become a Subsidiary after giving effect
to such acquisition, in each case whether or not involving a merger or
consolidation with such other Person.

 

“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

 

“Administrative Agent Fee Letter” means the letter agreement dated May 5, 2005
among the Borrower, the Administrative Agent and BAS, as amended, modified,
restated or supplemented from time to time.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Aggregate Revolving Committed Amount” means the aggregate amount of Revolving
Commitments in effect from time to time, as referenced in Section 2.1(a), being
SIX HUNDRED MILLION DOLLARS ($600,000,000), subject to reduction pursuant to
Section 3.4.

 

“Alternative Currency” means the Euro and each other currency (other than
Dollars) that is approved in accordance with Section 1.5.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to FIFTY MILLION DOLLARS
($50,000,000). The Alternative Currency Sublimit is part of, and not in addition
to, the Aggregate Revolving Committed Amount.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurocurrency Loans are made and maintained.

 

“Applicable Percentage” means, from time to time, the following percentages per
annum, based upon the Consolidated Total Leverage Ratio as set forth below:

 

Pricing
Level


--------------------------------------------------------------------------------

  Consolidated
Total Leverage
Ratio


--------------------------------------------------------------------------------

  Commitment
Fee


--------------------------------------------------------------------------------

   

Applicable

Percentage for

Eurocurrency
Loans

--------------------------------------------------------------------------------

    Letter of Credit
Fee


--------------------------------------------------------------------------------

   

Applicable

Percentage for
Base Rate Loans

--------------------------------------------------------------------------------

  I   ³ 3.25:1.0   0.35 %   1.75 %   1.75 %   0.75 % II   ³2.85:1.0
but < 3.25:1.0   0.30 %   1.50 %   1.50 %   0.50 % III   ³ 2.25:1.0
but < 2.85:1.0   0.25 %   1.25 %   1.25 %   0.25 % IV   ³ 1.75:1.0
but < 2.25:1.0   0.20 %   1.00 %   1.00 %   0.00 % V   < 1.75:1.0   0.15 %  
0.875 %   0.875 %   0.00 %

 

2



--------------------------------------------------------------------------------

The Applicable Percentage shall be determined and adjusted, if appropriate,
quarterly on the date (each a “Rate Determination Date”) five (5) Business Days
after the date by which the annual and quarterly compliance certificates and
related financial statements and information are required in accordance with the
provisions of Sections 7.1(a), (b) and (c) (the “Required Financial
Information”), as appropriate; provided that notwithstanding the foregoing, in
the event an annual or quarterly compliance certificate and related financial
statements and information are not delivered timely to the Administrative Agent
by the date required by Sections 7.1(a), (b) and (c), as appropriate, the
Applicable Percentages shall be based on the highest (most expensive) pricing
level until such time as an appropriate compliance certificate and related
financial statements and information are delivered, whereupon the applicable
pricing level shall be adjusted based on the information contained in such
compliance certificate and related financial statements and information.
Notwithstanding the foregoing, the Applicable Percentage in effect from the
Closing Date through the first Business Day immediately following the date a
compliance certificate is required to be delivered pursuant to Section 7.1(c)
for the fiscal quarter ending June 30, 2005 shall be determined based upon
Pricing Level III.

 

Subject to the qualifications set forth above, each Applicable Percentage shall
be effective from a Rate Determination Date until the next such Rate
Determination Date. The Administrative Agent shall determine the appropriate
Applicable Percentages in the pricing matrix promptly upon receipt of the
quarterly or annual compliance certificate and related financial information and
shall promptly notify the Borrower and the Lenders of any change thereof. Such
determinations by the Administrative Agent shall be conclusive absent manifest
error. Adjustments in the Applicable Percentages shall be effective as to
existing Extensions of Credit as well as new Extensions of Credit made
thereafter.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” shall mean and include (a) the sale, lease, including a sale
and leaseback arrangement, or other disposition of any property or asset by a
member of the Consolidated Group (including the Capital Stock of a Subsidiary),
and (b) receipt by any member of the Consolidated Group of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of its
property or assets, but for purposes hereof shall not include, in any event, (i)
the sale of inventory in the ordinary course of business, (ii) the sale, lease
or other disposition of machinery and equipment which is no longer used or
useful in the conduct of business or which is worn out, (iii) a sale or
disposition which would constitute an Equity Transaction hereunder, (iv) use or
operating agreements or short-term operating leases entered into by any member
of the Consolidated Group as owner or lessor with respect to personal property
in the ordinary course of business and on market terms; provided, however, that
to the extent such personal property constitutes Collateral, such operating
agreements or short-term operating leases shall comply with the applicable
provisions of this Credit Agreement and the Collateral Documents and shall
continue to be subject to the Lien of the Collateral Documents, (v) operating
leases of office space in the ordinary course of business and on market terms;
provided, however, that to the extent such office space relates to real property
constituting Collateral, such operating leases shall comply with the applicable
provisions of this Credit Agreement and the Collateral Documents and shall
continue to be subject to the Lien of the Collateral Documents,

 

3



--------------------------------------------------------------------------------

(vi) operating leases of real property in the ordinary course of business and on
market terms; provided, however, that to the extent such real property
constitutes Collateral, such operating leases shall comply with the applicable
provisions of this Credit Agreement and the Collateral Documents and shall
continue to be subject to the Lien of the Collateral Documents, (vii) operating
leases of equipment and machinery deemed in good faith by a member of the
Consolidated Group to be temporarily surplus and on market terms; provided,
however, that to the extent such equipment and machinery constitute Collateral,
such operating leases shall comply with the applicable provisions of this Credit
Agreement and the Collateral Documents and shall continue to be subject to the
Lien of the Collateral Documents, (viii) for purposes of Section 8.5, but not
for purposes of Section 3.3, any sale, lease or other disposition (or any series
of related sales, leases or other dispositions) of any Property which has an
aggregate fair market value of less than $2.0 million, (ix) the lease by the
Borrower of (A) that certain Cessna Citation Encore, manufacturer’s Serial
Number 560-0561, Registration Number N511TH and (B) that certain Cessna Citation
X, manufacturer’s Serial Number 750-0040, Registration Number N40KW
(collectively, the “Jets”), (x) the sale, lease, transfer or other disposition
of the Capital Stock or assets of one or more of the Excluded Facilities;
provided, however, that to the extent such sale, transfer or disposition
involves the Capital Stock of the owner of any such Excluded Facility no assets
other than the Excluded Facilities shall be transferred to the buyer as part of
such sale, transfer or disposition, (x) any like-kind exchange transaction
(intended to comply with Section 1031 of the Code (or successor provision)) and
(xi) any sale, transfer or other disposition of any Securitization Receivables
(whether such Securitization Receivables are then existing or arising in the
future), and any assets related thereto, including without limitation, all
security interests in merchandise or services financed thereby, the proceeds of
such Securitization Receivables, and other assets which are customarily sold in
connection with Securitization Transactions involving such assets, in each case
pursuant to a Securitization Transaction permitted hereby pursuant to Section
8.1(m).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Bank of America” means Bank of America, N. A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed or undischarged for a period of sixty (60)
consecutive days; or (iii) such Person shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or

 

4



--------------------------------------------------------------------------------

consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or make any general assignment for
the benefit of creditors; or (iv) such Person shall be unable to, or shall admit
in writing its inability to, pay its debts generally as they become due.

 

“BAS” means Banc of America Securities LLC.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower” has the meaning given such term in the preamble hereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Credit Agreement in respect of any
such Eurocurrency Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank Eurocurrency
market;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurocurrency Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

5



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Captive Insurance Subsidiary” means a Subsidiary of the Borrower established
for the purpose of insuring the healthcare businesses or facilities owned or
operated by the Borrower or any of its Subsidiaries, any joint venture of the
Borrower or any of its Subsidiaries or any physician or other personnel employed
by or on the medical staff of any such business or facility.

 

“Cash Collateralize” shall have the meaning assigned to such term in Section
2.6(j).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) Dollar denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500.0 million or (iii) any
bank whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six (6)
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500.0 million for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs (or investment funds of a similar type or nature)
which are administered by reputable financial institutions having capital of at
least $500.0 million and the portfolios of which are limited to Investments of
the character described in the foregoing subdivisions (a) through (d), except
for de minimus amounts of cash pending reinvestment by such program or fund;
provided, however, that, in case of any investment by a Foreign Subsidiary (or
its immediate parent company to the extent that such parent company is a single
purpose entity which sole purpose is to own Capital Stock of a Foreign
Subsidiary and to invest into the Cash Equivalents), “Cash Equivalents” shall
also include: (i) certificates of deposit, time deposits, Eurocurrency time
deposits, bankers’ acceptances or overnight bank deposits having maturities of
six months or less from the date of acquisition issued by any commercial bank
located in the same jurisdiction as such Foreign Subsidiary whose short-term

 

6



--------------------------------------------------------------------------------

commercial paper rating at the time of acquisition would meet or exceed those
ratings applicable to a financial institution set forth in clause (b) hereof,
(ii) direct obligations of the sovereign nation (or any agency thereof) in which
such Foreign Subsidiary is organized or is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), in each case maturing within one year from the date of acquisition,
(iii) investments of the type and maturity described in clauses (c) through (e)
above of obligors located in the same jurisdiction as such Foreign Subsidiary,
which Investments or obligors (or the parent of any such obligor) have ratings
described in clauses (c) through (e) or equivalent ratings from comparable
foreign rating agencies and (iv) shares of money market mutual or similar funds
which invest exclusively in assets otherwise satisfying the requirements of this
proviso.

 

“Change of Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
30% or more of the combined voting power of all Voting Stock of the Borrower,
(b) during any period of up to twenty-four (24) consecutive months, commencing
after the Closing Date, individuals who at the beginning of such 24 month period
were directors of the Borrower (together with any new director whose election by
the Borrower’s Board of Directors or whose nomination for election by the
Borrower’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
Borrower then in office, (c) the occurrence of a “Change in Control” under and
as defined in the documentation governing any Permitted Senior Unsecured
Indebtedness then outstanding, (d) the occurrence of a “Change in Control” under
and as defined in the documentation governing the Senior Notes then outstanding,
(e) the occurrence of a “Change in Control” under and as defined in the
documentation governing any Subordinated Debt then outstanding and (f)
occurrence of a “Change in Control” under and as defined in the documentation
governing the Senior Subordinated Notes then outstanding. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act.

 

“Closing Date” means June 10, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Collateral” means a collective reference to the collateral which is identified
in, and at any time will be covered by, the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages and such other Collateral Documents executed
and delivered pursuant to Sections 7.12 and 7.13 hereof and such other documents
executed and delivered in connection with the attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including without limitation, UCC financing statements and patent and trademark
filings.

 

“Commitment Fee” shall have the meaning assigned to such term in Section 3.5(a).

 

7



--------------------------------------------------------------------------------

“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Revolving Commitment Termination Date, or
(b) the date on which the Revolving Commitments terminate in accordance with the
provisions of this Credit Agreement.

 

“Commitments” means any of the Revolving Commitments, the LOC Commitments, the
Swingline Commitments and/or the Tranche A Term Loan Commitment.

 

“Committed Amount” means any of the Revolving Committed Amount, the LOC
Committed Amount, the Swingline Committed Amount and/or the Tranche A Term Loan
Committed Amount.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes, (iii) depreciation
and amortization, (iv) ESOP expense, (v) any stock option expense, (vi)
non-recurring, non-cash charges and adjustments (excluding any non-cash charges
or adjustments related to any inventory or receivables of any member of the
Consolidated Group and any non-cash charges that require an accrual of or
reserves for cash charges for any future period), (vii) minority interests (to
the extent distributions are not required to be made and are not made in respect
thereof), (viii) any tender or call premium paid in connection with the
redemption of senior notes or senior subordinated notes to the extent such
redemption is permitted hereunder and (ix) other non-cash extraordinary items,
in each case on a consolidated basis determined in accordance with GAAP, subject
to adjustment on a Pro Forma Basis.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense (net of credits under Hedging Agreements), including
the amortization of debt discount and premium, the interest component under
Capital Leases and the implied interest component under Securitization
Transactions, in each case on a consolidated basis determined in accordance with
GAAP, subject, however, to adjustment on a Pro Forma Basis. Except as expressly
provided otherwise, the applicable period shall be for the four (4) consecutive
fiscal quarters ending as of the date of determination.

 

“Consolidated Interest Expense Coverage Ratio” means, for any period, the ratio
of Consolidated EBITDA to the cash portion of Consolidated Interest Expense for
the period of four (4) consecutive fiscal quarters ending as of such day.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income (or loss) determined on a consolidated basis in accordance with GAAP.
Except as otherwise expressly provided, the applicable period shall be for the
four (4) consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Senior Funded Debt” means Consolidated Total Funded Debt secured
by one or more Liens other than Consolidated Subordinated Debt.

 

“Consolidated Senior Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Senior Funded Debt on such day to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of such day.

 

8



--------------------------------------------------------------------------------

“Consolidated Subordinated Debt” means Subordinated Debt of the Consolidated
Group determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means, for the Consolidated Group as of the
last day of each fiscal quarter, the ratio of (a) Consolidated Total Funded Debt
(net of cash on the balance sheet of the Consolidated Group in excess of
$50,000,000 on such day; provided, that, there are no Revolving Loans or
Swingline Loans outstanding on such day) on such day to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending as of such day.

 

“Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 3.2 hereof of a Eurocurrency Loan from one Interest Period
to the next Interest Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued or guaranteed by such Person or of any material agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 3.2 or Sections 3.7 through 3.12, inclusive, of a Base Rate Loan into a
Eurocurrency Loan.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement, the Administrative Agent Fee
Letter, the Collateral Documents and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto (in
each case as the same may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time), and “Credit Document” means
any one of them.

 

“Credit Parties” means a collective reference to the Borrower and the
Guarantors, and

 

“Credit Party” means any one of them.

 

“Debt Transaction” means, with respect to any member of the Consolidated Group,
any issuance of Subordinated Debt not used to refinance other Subordinated Debt
in accordance with Section 8.8(d).

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that (a) has failed to make a
Loan or purchase a Participation Interest required pursuant to the terms of this
Credit Agreement within one (1) Business Day of when due, and such failure is
continuing, (b) other than as set forth in (a) above, has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement within one (1) Business Day of when due, unless
such amount is subject to a good faith dispute and such failure is continuing or
(c) has been deemed insolvent or has become subject to a bankruptcy or
insolvency proceeding or with respect to which (or with respect to any of the
assets of which) a receiver, trustee or similar official has been appointed.

 

9



--------------------------------------------------------------------------------

“Disposition Basket” shall have the meaning assigned to such term in Section
8.5(d).

 

“Distribution Agreement” means the Distribution Agreement dated as of May 11,
1999 by and among Columbia/HCA – The Healthcare Company, the Borrower and
LifePoint Hospitals, Inc.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“Dollars” or “$” means dollars in lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary which is incorporated or organized
under the laws of any State of the United States or the District of Columbia.

 

“Eligible Assets” means Property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Issuing Lender and the Swingline Lender,
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its Applicable Lending
Offices, is capable of lending the applicable Alternative Currencies to the
Borrower without the imposition of any additional Taxes.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements and
other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of Materials of Environmental Concern.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its capital stock or other equity
interest, other than an issuance in connection with (a) a conversion of debt
securities to equity, (b) exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based

 

10



--------------------------------------------------------------------------------

compensation plan or arrangement, (c) a Permitted Acquisition, (d) the ESOP or
any other employee benefit plan and (e) any dividend reinvestment plan or direct
stock purchase plan; provided, however, “Equity Transactions” shall not include
the purchase of shares of capital stock or other equity interest by a member of
the Consolidated Group in any other member of the Consolidated Group.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity which, at the relevant time, is under common
control with any member of the Consolidated Group within the meaning of Section
4001(a)(14) of ERISA, or is a member of a group which includes any member of the
Consolidated Group and which is treated as a single employer under Section
414(b) or (c) of the Code.

 

“ERISA Event” means (i) with respect to any Single Employer Plan or Multiple
Employer Plan, the occurrence of a Reportable Event or the substantial cessation
of operations (within the meaning of Section 4062(e) of ERISA); (ii) the
withdrawal by any member of the Consolidated Group or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in Section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan; (iii) the distribution of a notice of intent to
terminate or the actual termination of a Plan pursuant to Section 4041(a)(2) or
4041A of ERISA; (iv) the institution of proceedings to terminate or the actual
termination of a Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which could reasonably constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(vi) the complete or partial withdrawal of any member of the Consolidated Group
or any ERISA Affiliate from a Multiemployer Plan; (vii) the conditions for
imposition of a lien under Section 302(f) of ERISA exist with respect to any
Single Employer Plan or Multiple Employer Plan; or (viii) the adoption of an
amendment to any Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA.

 

“ESOP” means the employee stock ownership plan of the Borrower.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Loan” means any Loan that bears interest at a rate based upon the
Eurocurrency Rate. Eurocurrency Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency must be
Eurocurrency Loans.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurocurrency Rate =  

Eurocurrency Base Rate

--------------------------------------------------------------------------------

  1.00 – Eurocurrency Reserve Percentage

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” shall have the meaning assigned to such term in Section 9.1.

 

“Excluded Facilities” means up to four facilities (and related assets)
identified by the Borrower to the Administrative Agent from time to time and
“Excluded Facility” means any one of them.

 

“Existing Credit Agreement” has the meaning given to such term in the preamble
hereto.

 

“Excluded Property” means, with respect to any member of the Consolidated Group,
including any Person that becomes a member of the Consolidated Group after the
Closing Date as contemplated by Section 7.12, (a) any Property of such member of
the Consolidated Group which, subject to the terms of Section 8.11 and Section
8.14, is subject to a Lien of the type described in clause (h) of the definition
of “Permitted Liens” pursuant to documents which prohibit such member of the
Consolidated Group from granting any other Liens in such Property, (b) the Jets,
(c) any real property other than the Mortgaged Properties or (d) any Property of
any Exempt Subsidiary.

 

“Executive Officer” of any Person means any of the chief executive officer,
chief operating officer, president, vice president, chief financial officer or
treasurer of such Person.

 

“Exempt Subsidiary” has the meaning given such term in Section 7.12.

 

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.6(b).

 

“Extension of Credit” means, as to any Lender, the making of, or participation
in, a Loan by such Lender (including Continuations and Conversions thereof other
than a Conversion of a Eurocurrency Loan into a Base Rate Loan) or the issuance
or extension of, or participation in, a Letter of Credit.

 

12



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fees” means all fees payable pursuant to Section 3.5.

 

“Foreign Subsidiary” means a Subsidiary which is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the Issuing Lender and (d) the
Commitments shall have expired or been terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all purchase money
Indebtedness (including for purposes hereof, indebtedness and obligations in
respect of conditional sale or title retention arrangements described in clause
(c) of the definition of “Indebtedness” and obligations in respect of the
deferred purchase price of property or services described in clause (d) of the
definition of “Indebtedness”) of such Person, including without limitation the
principal portion of all obligations of such Person under Capital Leases, (d)
all Guaranty Obligations of such Person with respect to Funded Debt of another
Person, (e) the maximum available amount of all standby letters of credit or
acceptances issued or created for the account of such Person, (f) all Funded
Debt of another Person secured by a Lien on any Property of such Person, whether
or not such Funded Debt has been assumed, provided that for purposes hereof the
amount of such Funded Debt shall be limited to the amount of such Funded Debt as
to which there is recourse to such Person or the fair market value of the
property which is subject to the Lien, if less, (g) the outstanding attributed
principal amount under any Securitization Transaction, (h) the principal balance
outstanding under Synthetic Leases and (i) in the case of Sale and Leaseback
Transactions, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease. The Funded Debt of any Person
shall include the Funded Debt of any partnership or joint venture in which such
Person is a general partner or joint venturer, but only to the extent to which
there is recourse to such Person for the payment of such Funded Debt.

 

13



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guarantors” means each Domestic Subsidiary identified as a “Guarantor” on the
signature pages hereto and each other Domestic Subsidiary that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Section 4 hereof.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
(a) any obligations of such Person (other than endorsements in the ordinary
course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any Property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Hedging Agreements” means (a) any interest rate protection agreement,
including, for any Person, an interest rate swap, cap or collar agreement or
similar arrangement between such Person and one or more financial institutions
providing for the transfer or mitigation of interest risks either generally or
under specific contingencies or any foreign currency exchange agreement or (b)
any cash management agreement, account services agreement, treasury services
agreement, custodial/global account agreement or similar agreement (and any
indemnity or other agreements related thereto).

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower which does not have
assets with a value of at least $300,000.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or

 

14



--------------------------------------------------------------------------------

assumed as the deferred purchase price of Property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all obligations of such
Person under Hedging Agreements, (j) the maximum amount of all standby letters
of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, repurchase, redemption or
other acceleration (other than as a result of a Change of Control or an Asset
Disposition that does not in fact result in a redemption of such preferred
Capital Stock) at any time during the period ending one year after the term of
the Credit Agreement, (l) the principal portion of all obligations of such
Person under Synthetic Leases, (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, (n) with respect to any member of the Consolidated Group, the
outstanding attributed principal amount under any Securitization Transaction and
(o) with respect to any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and the Revolving Commitment Termination
Date and the date of the final principal amortization installment on the Term
Loan, as applicable, and (b) as to any Eurocurrency Loan and Swingline Loan, the
last day of each Interest Period for such Loan, the date of repayment of
principal of such Loan and on the Revolving Commitment Termination Date and the
date of the final principal amortization installment on the Term Loan, as
applicable, and in addition where the applicable Interest Period is more than
three (3) months, then also on the date three (3) months from the beginning of
the Interest Period, and each three (3) months thereafter. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day.

 

“Interest Period” means (a) as to any Eurocurrency Loan, a period of one, two,
three, six or, if available from all Lenders, nine or twelve months’ duration,
as the Borrower may elect, commencing in each case on the date of the borrowing
(including Conversions, extensions and renewals) and (b) as to any Swingline
Loan, a period of such duration as the Borrower may request and the Swingline
Lender may agree in accordance with the provisions of Section 2.2(a)(iii),
commencing in each case, on the date of borrowing; provided, however, (i) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that in the
case of Eurocurrency Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (ii)
(A) in the case of Loans comprising Revolving Loans, no Interest Period shall
extend beyond the Revolving Commitment Termination Date and (B) in the case of
Loans comprising the Term Loan, no Interest Period shall extend beyond any
principal amortization payment date unless, and to the extent that, the portion
of the Term Loan comprised of Eurocurrency Loans expiring prior to the
applicable principal amortization payment date plus the portion of the Term Loan
comprised of Base Rate Loans equals or

 

15



--------------------------------------------------------------------------------

exceeds the principal amortization payment then due, and (iii) in the case of
Eurocurrency Loans, where an Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month in which the Interest
Period is to end, such Interest Period shall end on the last day of such
calendar month.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such other Person or (b) any deposit
with, or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with (i) the construction, purchase or lease of
services, equipment or other assets in the ordinary course of business and (ii)
bids or other performance obligations made in the ordinary course of business)
or (c) any other capital contribution to or investment in such Person,
including, without limitation, any Guaranty Obligations (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person, but excluding any Restricted Payment to such Person.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“Issuing Lender Fees” shall have the meaning assigned to such term in Section
3.5(b)(ii).

 

“Jets” has the meaning given such term in subclause (ix) of the definition of
Asset Disposition in Section 1.1.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit G, executed and delivered by a new Guarantor in accordance with the
provisions of Section 7.12.

 

“Lead Arrangers” means BAS and The Bank of Nova Scotia.

 

“Lenders” means each of the Persons identified as a “lender” on the signature
pages hereto, and their successors and assigns.

 

“Letter of Credit” means any Existing Letter of Credit and any standby letter of
credit issued by the Issuing Lender for the account of the Borrower in
accordance with the terms of Section 2.1(b).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.

 

“Letter of Credit Fee” shall have the meaning assigned to such term in Section
3.5(b)(i).

 

“Licenses” means all licenses, permits and other grants of authority obtained or
required to be obtained from any Governmental Authorities in connection with the
management or operation of the business, or the ownership, lease, license or use
of any Property, of any member of the Consolidated Group.

 

16



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” or “Loans” means the Revolving Loans, the Swingline Loans, and/or the
Term Loan, and the Base Rate Loans, Eurocurrency Loans and Quoted Rate Swingline
Loans comprising such Loans.

 

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

 

“LOC Committed Amount” shall have the meaning assigned to such term in Section
2.1(b).

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

 

“LOC Expiration Date” shall have the meaning assigned to such term in Section
2.1(b).

 

“LOC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6. For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business, assets or liabilities (contingent or otherwise)
of the Consolidated Group taken as a whole, (b) the ability of the Consolidated
Group, taken as a whole, to perform their obligations under the Credit Documents
to which it is a party or (c) the material rights, benefits and remedies of the
Administrative Agent and the Lenders under the Credit Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

17



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Mortgage” means amended and restated mortgages, deeds of trust or deeds to
secure debt that purport to grant to the Administrative Agent a security
interest in the fee interest and/or leasehold interest of any Credit Party in
each of the Mortgaged Properties.

 

“Mortgaged Properties” means each of the parcels of real property identified on
Schedule 6.20(a) hereto.

 

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
any member of the Consolidated Group or any ERISA Affiliate and at least one
employer other than the members of the Consolidated Group or any ERISA Affiliate
are contributing sponsors.

 

“Net Proceeds” means gross cash proceeds (including any cash received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received in connection with an Asset Disposition,
Equity Transaction or Debt Transaction, net of (a) reasonable transaction costs,
including in the case of an Equity Transaction or a Debt Transaction,
underwriting discounts and commissions and in the case of an Asset Disposition
occurring in connection with a claim under an insurance policy, costs incurred
in connection with adjustment and settlement of the claim, (b) estimated taxes
payable in connection therewith, (c) in the case of an Asset Disposition or Debt
Transaction, any amounts payable in respect of Funded Debt, including without
limitation principal, interest, premiums and penalties, which is secured by, or
otherwise related to, any property or asset which is the subject thereof to the
extent that such Funded Debt and any payments in respect thereof are paid with a
portion of the proceeds therefrom and (d) in the case of an Asset Disposition,
the amount of any reserves necessary for post-closing adjustments (including
indemnification payments), as determined by the Borrower in its reasonable
discretion, provided that to the extent such reserves are not applied to, and in
the Borrower’s reasonable discretion are no longer necessary with respect to,
such post-closing adjustments, such reserves shall thereupon become Net
Proceeds.

 

“Non-Wholly Owned Subsidiary” means any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary.

 

“Note” or “Notes” means any of the Revolving Notes, the Swingline Note and/or
the Tranche A Term Notes.

 

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit A, as required by Section 2.2(a)(i), Section 2.2(a)(iii) or
Section 2.2(a)(iv).

 

“Notice of Continuation/Conversion” means the written notice of Continuation or
Conversion in substantially the form of Exhibit E, as required by Section 3.2.

 

“Obligations” means, collectively, the Revolving Loans, the Swingline Loans, the
LOC Obligations and the Term Loan and all other obligations under the Credit
Documents, including principal, interest, fees (including interest and fees that
accrue after the occurrence of a Bankruptcy

 

18



--------------------------------------------------------------------------------

Event), indemnities and other amounts payable under the Credit Documents, and
whether or not allowed as a claim in any bankruptcy proceeding. “Obligations”
shall also include any Hedging Agreement between any Credit Party and any Lender
or Affiliate of a Lender and all obligations under any Treasury Management
Agreement between any Credit Party and any Lender or Affiliate of a Lender.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Other Taxes” shall have the meaning assigned to such term in Section 3.11.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lender, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.3.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participation Interest” means the purchase by a Lender of a participation in
LOC Obligations as provided in Section 2.6(c), in Swingline Loans as provided in
Section 2.7 and in Loans as provided in Section 3.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

 

“Permitted Acquisition” means any Acquisition by a member of the Consolidated
Group, provided that (a) consideration paid is not greater than the fair market
value thereof; (b) the party or property which is the subject of such
Acquisition shall be in the same or similar line of business as the members of
the Consolidated Group; (c) in the case of a merger or consolidation, and in
other cases where appropriate, the board of directors or other governing body of
the other party which is the subject of the transaction of merger or
consolidation shall have approved the Acquisition; (d) if the aggregate
consideration (including cash consideration and the fair value of any non-cash
consideration and indebtedness assumed) for such Acquisition exceeds $100
million, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, the Borrower shall be in compliance with all
of the covenants set forth in Section 7.11; (e) if the Acquisition involves an
interest in a partnership and a requirement that a member of the Consolidated
Group be a general partner, the general partner shall be a newly formed special
purpose Subsidiary of the Borrower; (f) after giving effect to such Acquisition,
there shall be at least $50.0 million of availability under the Revolving
Commitments hereunder; (g) (i) if after giving effect to such Acquisition the
Consolidated Total Leverage Ratio will be greater than 3.5 to 1.0 on a Pro Forma
Basis, the aggregate consideration (including cash consideration and the fair
value of any non-cash consideration and indebtedness assumed) paid in

 

19



--------------------------------------------------------------------------------

connection with all Acquisitions in the fiscal year in which such Acquisition
occurs shall not exceed an amount equal to the sum of (A) $300 million, plus (B)
the portion of Net Proceeds from Asset Dispositions not required as a mandatory
prepayment under Section 3.3(b)(ii) up to $200 million (to the extent not used
in connection with a previous Permitted Acquisition), plus (C) the portion of
Net Proceeds from Debt Transactions not required as a mandatory prepayment on
the Loans hereunder under Section 3.3(b)(iii) (to the extent not used in
connection with a previous Permitted Acquisition or the prepayment, redemption,
defeasance or acquisition of Indebtedness permitted under Section 8.8(d)), plus
(D) the portion of Net Proceeds from Equity Transactions not required as a
mandatory prepayment on the Loans hereunder under Section 3.3(b)(iv) (to the
extent not used in connection with a previous Permitted Acquisition or the
prepayment, redemption, defeasance or acquisition of Indebtedness permitted
under Section 8.8(d)), minus (E) the amount expended pursuant to clause (k) of
the definition of Permitted Investments in the twelve (12) months preceding any
such Acquisition); or (ii) if after giving effect to such Acquisition the
Consolidated Total Leverage Ratio will be greater than 3.25 to 1.0 but less than
3.5 to 1.0 on a Pro Forma Basis, the aggregate consideration (including cash
consideration and the fair value of any non-cash consideration and indebtedness
assumed) paid in connection with all Acquisitions in the fiscal year in which
such Acquisition occurs shall not exceed an amount equal to the sum of (A) $500
million, plus (B) the portion of Net Proceeds from Asset Dispositions not
required as a mandatory prepayment under Section 3.3(b)(ii) up to $200 million
(to the extent not used in connection with a previous Permitted Acquisition),
plus (C) the portion of Net Proceeds from Debt Transactions not required as a
mandatory prepayment on the Loans hereunder under Section 3.3(b)(iii) (to the
extent not used in connection with a previous Permitted Acquisition or the
prepayment, redemption, defeasance or acquisition of Indebtedness permitted
under Section 8.8(d)), plus (D) the portion of Net Proceeds from Equity
Transactions not required as a mandatory prepayment on the Loans hereunder under
Section 3.3(b)(iv) (to the extent not used in connection with a previous
Permitted Acquisition or the prepayment, redemption, defeasance or acquisition
of Indebtedness permitted under Section 8.8(d)), minus (E) the amount expended
pursuant to clause (k) of the definition of Permitted Investments in the twelve
(12) months preceding any such Acquisition); provided, however, with respect to
any Acquisition, if the Consolidated Total Leverage Ratio as of the end of the
immediately preceding fiscal quarter determined on a Pro Forma Basis after
giving effect to such Acquisition (and any other Acquisition consummated after
the end of the immediately preceding fiscal quarter) is less than or equal to
3.25 to 1.0, then such Acquisition shall not be included in any calculation of
the limitations set forth in this clause (g); (h) with respect to the first four
hospitals swapped with another Person subsequent to the Closing Date, the
Borrower shall have delivered to the Administrative Agent a certificate of an
Executive Officer, in detail reasonably satisfactory to the Administrative
Agent, demonstrating that, upon giving effect to such asset swap on a Pro Forma
Basis, the Borrower shall be in compliance with all of the covenants set forth
in Section 7.11 and (i) in the case of any other asset swap, the Borrower shall
have delivered to the Administrative Agent a certificate of an Executive
Officer, in detail reasonably satisfactory to the Administrative Agent,
demonstrating that, upon giving effect to such asset swap on a Pro Forma Basis,
Consolidated Funded Debt will not be greater than, and Consolidated EBITDA will
not be less than, prior to such asset swap.

 

“Permitted Investments” means Investments which are (a) cash and Cash
Equivalents; (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; (c) Investments consisting of Capital Stock, obligations,
securities or other property received in settlement of accounts receivable
(created in the ordinary course of business) from bankrupt obligors; (d)
Investments existing as of the Closing Date and set forth in Schedule 8.6; (e)
advances or loans to directors, officers and employees that do not exceed $5.0
million in the aggregate at any one time outstanding; (f) advances or loans to
customers

 

20



--------------------------------------------------------------------------------

and suppliers in the ordinary course of business that do not exceed $25 million
at any time outstanding; (g) Investments by members of the Consolidated Group in
their Affiliates (other than any member of the Consolidated Group) existing on
the Closing Date; (h) Investments by members of the Consolidated Group in and to
Credit Parties; (i) Investments which constitute Permitted Acquisitions; (j)
loans made in connection with the purchase of common stock of the Borrower
pursuant to any Plan (including ESOP) and loans made in connection with the
purchase of common stock of the Borrower pursuant to the Borrower’s executive
stock purchase plan of up to $25.0 million in the aggregate at any time
outstanding; (k) Investments consisting of the purchase of any of the minority
equity interests of any third party investor in a Subsidiary of the Borrower,
provided, however, that with the exception of the Acquisition of the entire
minority interest of any such Subsidiary, such Investment shall not constitute a
payment of a direct or indirect dividend to such third party investor; (l)
Investments which constitute Restricted Payments made pursuant to Section 8.7;
(m) Investments by the Borrower and its Subsidiaries in Exempt Subsidiaries;
provided, that on the date any such Investment is made (and after giving effect
to any such Investment), the aggregate assets of all Exempt Subsidiaries do not
exceed thirty-seven and one-half percent (37.5%) of the consolidated assets of
the Consolidated Group; (n) deposits made by members of the Consolidated Group
in connection with self-retention or self-insurance of general liability,
medical malpractice, professional liability, property or workers’ compensation
liability which are required by providers of general liability, medical
malpractice, professional liability, property or workers’ compensation insurance
to members of the Consolidated Group; (o) Investments by members of the
Consolidated Group (other than Captive Insurance Subsidiaries) in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as a
result of any such prior Investment that would result in an unfavorable tax or
reimbursement impact if distributed to the applicable member of the Consolidated
Group), and other Investments in any Captive Insurance Subsidiary to cover
reasonable general corporate and overhead expenses of such Captive Insurance
Subsidiary; (p) Investments by any Captive Insurance Subsidiary; (q) loans to or
on behalf of, or guarantees of Indebtedness of or income of, physicians or
healthcare professionals providing service to patients in the service area of
hospitals or other health care facilities operated by the Borrower or any
Subsidiary made or given by the Borrower or any Subsidiary in the ordinary
course of business and pursuant to a written agreement having a period not to
exceed five years; provided that the aggregate amount of Loans made to or on
behalf of physicians or healthcare professionals pursuant to this subsection (q)
shall not exceed $25 million in the aggregate at any one time outstanding; (r)
deposits of cash (including sweep accounts) with banks or other depository
institutions in the ordinary course of business; (s) Investments in connection
with proposed like-kind exchange transactions (intended to comply with Section
1031 of the Code (or successor provision)) to the extent permitted hereunder;
(t) Investments in a Securitization Subsidiary made in connection with a
Securitization Transaction permitted pursuant to Section 8.1(m); provided that
any such Investment is promptly returned to the applicable member of the
Consolidated Group following the repayment of the related Indebtedness permitted
by Section 8.1(m); and (u) other Investments in an aggregate amount not to
exceed at any time seven percent (7%) of the consolidated assets of the
Consolidated Group at such time.

 

“Permitted Liens” means:

 

(a) Liens pursuant to any Credit Document;

 

(b) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

 

21



--------------------------------------------------------------------------------

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the Property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);

 

(d) Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by any member of the Consolidated Group in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(e) Liens incurred or deposits made by any member of the Consolidated Group in
connection with any self-retention or self-insurance of general liability,
medical malpractice, professional liability, property or workers’ compensation
liability by such members of the Consolidated Group with respect to general
liability, medical malpractice, professional liability, property or workers’
compensation which are required by providers of general liability, medical
malpractice, professional liability, property or workers’ compensation insurance
to the members of the Consolidated Group;

 

(f) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within thirty (30) days
after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within thirty (30) days after the
expiration of any such stay;

 

(g) easements, rights-of-way, covenants, restrictions (including zoning
restrictions), defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the Property for
its intended purposes;

 

(h) Liens on Property of any Person securing purchase money and sale/leaseback
Indebtedness (including Capital Leases and Synthetic Leases) of such Person to
the extent permitted under Section 8.1(c), provided that any such Lien attaches
only to the Property financed or leased and such Lien attaches concurrently with
or within ninety (90) days after the acquisition or construction thereof;

 

(i) leases or subleases granted to others not interfering in any material
respect with the business of any member of the Consolidated Group, including
without limitation, leases of unimproved real property encumbered by a Mortgage
on which real property the lessee may make improvements (and upon the request of
the Borrower, the Administrative Agent shall (or shall direct the mortgagee of
the applicable Mortgage to), on behalf of the Lenders, execute and deliver to
the Borrower (and the applicable lessee and any lender to such lessee in
connection with any leasehold financing) a subordination and non-disturbance
agreement (or similar agreement) in form and substance reasonably satisfactory
to the Administrative Agent);

 

22



--------------------------------------------------------------------------------

(j) any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

 

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(l) (i) Liens created or deemed to exist in connection with a Securitization
Transaction permitted hereunder (including any related filings of any UCC
financing statements), but only to the extent that any such Lien relates to the
applicable Property actually sold, contributed, financed or otherwise conveyed
or pledged pursuant to such Securitization Transaction and (ii) Liens on the
Capital Stock of any Securitization Subsidiary created in connection with a
Securitization Transaction permitted hereunder;

 

(m) Liens deemed to exist in connection with Investments in repurchase
agreements which constitute Permitted Investments;

 

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(o) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(p) Liens securing Indebtedness permitted under Section 8.1(h), provided that
such Liens cover specific Property of the Credit Parties and are not blanket
Liens;

 

(q) Liens securing obligations not otherwise permitted by the foregoing clauses,
provided that (i) the aggregate amount of obligations secured by such Liens
shall not exceed $25 million and (ii) such Liens cover specific Property of the
Credit Parties and are not blanket Liens;

 

(r) deposits made by any member of the Consolidated Group in connection with
proposed like-kind exchange transactions (intended to comply with Section 1031
of the Code (or successor provision));

 

(s) Liens existing as of the Closing Date and set forth on Schedule 8.2;
provided that (i) no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date and (ii)
the principal amount of the Indebtedness secured by such Liens shall not be
extended, renewed, refunded or refinanced;

 

(t) Liens on Property of any Foreign Subsidiary securing Indebtedness permitted
under Section 8.1(n);

 

(u) Liens on Property of any Exempt Subsidiary securing Indebtedness permitted
under Section 8.1(o); and

 

23



--------------------------------------------------------------------------------

(v) Liens in favor of a Credit Party on the Property of any member of the
Consolidated Group securing Indebtedness permitted under Section 8.1(e).

 

“Permitted Senior Unsecured Indebtedness” means the senior unsecured
Indebtedness of the Borrower (and senior unsecured guaranties thereof by any
Guarantor) incurred under the Permitted Senior Unsecured Notes which satisfies
the following requirements: (a) at least five (5) Business Days prior to the
issuance thereof, the Borrower shall have delivered to the Administrative Agent
the then current drafts of the documentation of the Permitted Senior Unsecured
Indebtedness (including the Permitted Senior Unsecured Notes) and with any
changes thereto made after the initial delivery of such documentation to be
delivered to the Administrative Agent prior to the incurrence thereof, (b) no
Default or Event of Default then exists or would result from the incurrence
thereof, (c) the documentation governing the Permitted Senior Unsecured
Indebtedness, taken as a whole, contains terms no less favorable in any material
respects to the Credit Parties or the Lenders than the terms of the Senior
Notes, (d) prior to the incurrence of any Permitted Senior Unsecured
Indebtedness, the Borrower shall have delivered a certificate to the
Administrative Agent demonstrating the Consolidated Total Leverage Ratio on a
Pro Forma Basis after giving effect to the incurrence of such Permitted Senior
Unsecured Notes, (e) the Consolidated Total Leverage Ratio on a Pro Forma Basis
after giving effect to the incurrence of such Permitted Senior Unsecured Notes
shall not be greater than 2.5 to 1.0 and (f) if the Consolidated Total Leverage
Ratio is greater than 2.0 to 1.0 but less than 2.5 to 1.0 on a Pro Forma Basis
after giving effect to the incurrence of such Permitted Senior Unsecured Notes,
the aggregate outstanding principal amount of such Permitted Senior Unsecured
Notes shall not exceed $250 million; provided that if the Consolidated Total
Leverage Ratio is less than 2.0 to 1.0 on a Pro Forma Basis after giving effect
to the incurrence of such Permitted Senior Unsecured Notes, there shall be no
limitation on the amount of Permitted Senior Unsecured Notes issued by the
Borrower.

 

“Permitted Senior Unsecured Notes” means senior unsecured notes of the Borrower
(which may be guarantied by any Guarantor) issued pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or Rule
144A thereunder.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any member of the
Consolidated Group or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the date hereof executed by each Credit Party in favor of the Administrative
Agent, as amended or modified from time to time.

 

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in the second paragraph of Section 1.3) the applicable pricing level
under the definition of “Applicable Percentage” and for purposes of calculating
the Consolidated Senior Leverage Ratio, the Consolidated Total Leverage Ratio
and the Consolidated Interest Expense Coverage Ratio, that the referenced
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal-quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to

 

24



--------------------------------------------------------------------------------

which the Administrative Agent has received the Required Financial Information.
As used herein, “transaction” shall mean (a) any merger or consolidation
permitted under Section 8.4, (b) any Asset Disposition permitted under Section
8.5, (c) any Acquisition permitted under the definition of “Permitted
Acquisition”, (d) any merger, consolidation, Asset Disposition or Acquisition
occurring in any applicable period prior to the Closing Date, (e) any Debt
Transaction and (f) any Equity Transaction. In connection with any calculation
of the Consolidated Senior Leverage Ratio, the Consolidated Total Leverage Ratio
and the Consolidated Interest Expense Coverage Ratio upon giving effect to a
transaction on a Pro Forma Basis:

 

(i) for purposes of any such calculation in respect of any such Asset
Disposition, (A) income statement items (whether positive or negative)
attributable to the Property disposed of in such Asset Disposition shall be
excluded and (B) any Indebtedness which is retired in connection with such Asset
Disposition shall be excluded and deemed to have been retired as of the first
day of the applicable period;

 

(ii) for purposes of any such calculation in respect of any such merger or
consolidation or any such Acquisition, (A) any Indebtedness incurred by any
member of the Consolidated Group in connection with such transaction (x) shall
be deemed to have been incurred as of the first day of the applicable period and
(y) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination, and (B) income
statement items (whether positive or negative) attributable to the Property
acquired in such transaction or pursuant to the Acquisition comprising such
transaction, as applicable, shall be included beginning as of the first day of
the applicable period; and

 

(iii) for purposes of any such calculation in respect of any such Debt
Transaction or Equity Transaction, any Indebtedness retired concurrent with the
consummation of such Debt Transaction or Equity Transaction shall be excluded
and deemed to have been retired as of the first day of the applicable period.

 

“Pro Forma Compliance Certificate” means a certificate of an Executive Officer
of the Borrower delivered to the Administrative Agent containing reasonably
detailed calculations, after giving effect to the applicable transaction on a
Pro Forma Basis, of the Consolidated Interest Expense Coverage Ratio, the
Consolidated Total Leverage Ratio and the Consolidated Senior Leverage Ratio as
of the most recent fiscal quarter end preceding the date of the applicable
transaction with respect to which the Administrative Agent shall have received
the Required Financial Information.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Quoted Rate” means, with respect to a Quoted Rate Swingline Loan, the fixed or
floating percentage rate per annum, if any, offered by the Swingline Lender and
accepted by the Borrower.

 

“Quoted Rate Swingline Loan” means a Swingline Loan bearing interest at the
Quoted Rate.

 

“Rate Determination Date” shall have the meaning assigned to such term in the
definition of “Applicable Percentage.”

 

25



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 11.3(c).

 

“Regulation D, T, U, or X” means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

“Required Financial Information” means the annual and quarterly compliance
certificates and related financial statements and information required by the
provisions of Sections 7.1(a), (b) and (c), as referenced in the definition of
“Applicable Percentage.”

 

“Required Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the aggregate Commitments or, if the Commitments have been terminated,
Lenders having more than fifty percent (50%) of the aggregate principal amount
of the Revolving Obligations and Term Loans outstanding (taking into account in
each case Participation Interests or obligation to participate therein);
provided that the Commitments of, and outstanding principal amount of Revolving
Obligations and Term Loans (taking into account Participation Interests therein)
owing to, a Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation, executive order or ordinance (including,
without limitation, Environmental Laws) or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or to which any of its material Property is subject.

 

“Restricted Payment” means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any member of the Consolidated Group, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving any member of the Consolidated Group), or
to the holders, in their capacity as such, of any shares of any class of Capital
Stock of any member of the Consolidated Group, now or hereafter outstanding
(other than dividends or distributions payable in the same class of Capital
Stock of the applicable Person or to any Credit Party (directly or indirectly
through Subsidiaries)), (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of any member of the Consolidated Group,
now or hereafter outstanding other than Investments made pursuant to clause (k)
of the definition of Permitted Investments, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Capital Stock of any member of the
Consolidated Group, now or hereafter outstanding.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.2, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders

 

26



--------------------------------------------------------------------------------

shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Issuing Lender
under any Letter of Credit denominated in an Alternative Currency and (iv) such
additional dates as the Administrative Agent or the Issuing Lender shall
determine or the Required Lenders shall require.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding of up to such Revolving Lender’s
Revolving Committed Amount, as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“Revolving Commitment Percentage” means, for each Revolving Lender, a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the
Aggregate Revolving Committed Amount at such time. The initial Revolving
Commitment Percentages are set out on Schedule 2.1.

 

“Revolving Commitment Termination Date” means the date six (6) years following
the Closing Date.

 

“Revolving Committed Amount” means, collectively, the aggregate amount of all of
the Revolving Commitments and, individually, the amount of each Revolving
Lender’s Revolving Commitment as specified in Schedule 2.1.

 

“Revolving Lenders” means Lenders holding Revolving Commitments, as identified
on Schedule 2.1, and their successors and assigns.

 

“Revolving Loan” shall have the meaning assigned to such term in Section 2.1(a)
and, for purposes of Section 3.3(c), shall include any additional tranches of
Revolving Loans permitted pursuant to Section 8.1(a).

 

“Revolving Note” shall have the meaning assigned to such term in Section 2.5.

 

“Revolving Obligations” means, collectively, the Revolving Loans, Swingline
Loans and LOC Obligations.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

 

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
member of the Consolidated Group, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any Property (a) which such member of the
Consolidated Group has sold or transferred (or is to sell or transfer) to, or
arranged the purchase by, a Person which is not a member of the Consolidated
Group or (b) which such member of the Consolidated Group intends to use for
substantially the same purpose as any other Property which has been sold or
transferred (or is to be sold or transferred) by such member of the Consolidated
Group to another Person which is not a member of the Consolidated Group in
connection with such lease.

 

27



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Securitization Receivables” shall have the meaning assigned to such term in the
definition of “Securitization Transaction”.

 

“Securitization Subsidiary” shall have the meaning assigned to such term in the
definition of “Securitization Transaction”.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the
Consolidated Group pursuant to which (a) such member of the Consolidated Group
(i) may sell, convey or otherwise transfer to a special purpose Subsidiary or
affiliate (a “Securitization Subsidiary”) or (ii) may grant a security interest
to a Securitization Subsidiary in, any accounts receivable, notes receivable,
rights to future lease payments or residuals or other similar rights to payment
(the “Securitization Receivables”) (whether such Securitization Receivables are
then existing or arising in the future) of such member of the Consolidated
Group, and any assets related thereto, including without limitation, all
security interests in merchandise or services financed thereby, the proceeds of
such Securitization Receivables, and other assets which are customarily sold or
in respect of which security interests are customarily granted in connection
with securitization transactions involving such assets and (b) such
Securitization Subsidiary may finance the acquisition of such Securitization
Receivables or interests therein, or the financing thereof, by selling or
borrowing against such Securitization Receivables in a manner customary for
similar transactions.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the date hereof executed by each Credit Party in favor of the Administrative
Agent, as amended or modified from time to time.

 

“Senior Debt” means Indebtedness of a member of the Consolidated Group which is
not contractually subordinated to any other Indebtedness of a member of the
Consolidated Group.

 

“Senior Notes” means those 7% Senior Notes of the Borrower in an aggregate
principal amount of $600 million due 2012 issued pursuant to the terms of that
certain Indenture dated as of May 6, 2004 with Citibank, N.A., as Trustee, in
each case as amended and modified.

 

“Senior Subordinated Notes” means those 7% Senior Subordinated Notes of the
Borrower in an aggregate principal amount of $600 million due 2013 issued
pursuant to the terms of that certain Indenture dated as of November 12, 2003
with Citibank N.A., as Trustee, in each case as amended and modified.

 

28



--------------------------------------------------------------------------------

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“Subject Properties” shall have the meaning assigned to such term in Section
6.16.

 

“Subordinated Debt” means (a) the Senior Subordinated Notes and (b) any other
Indebtedness of a member of the Consolidated Group which by its terms is
expressly subordinated in right of payment to the prior payment of the loans and
obligations under the Credit Agreement and the other Credit Documents on the
terms and conditions and evidenced by documentation satisfactory to the
Administrative Agent.

 

“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock; provided that no Plan
(including ESOP) shall be considered a Subsidiary of the Borrower.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans up to their respective
Revolving Commitment Percentage as provided in Section 2.1(c), as such amounts
may be reduced from time to time in accordance with the provisions hereof.

 

“Swingline Committed Amount” means the amount of the Swingline Lender’s
Commitment as specified in Section 2.1(c).

 

“Swingline Lender” means Bank of America.

 

“Swingline Loan” shall have the meaning assigned to such term in Section 2.1(c).

 

“Swingline Note” shall have the meaning assigned to such term in Section 2.5.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.

 

29



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Sharing Agreement” means the Tax Sharing and Indemnification Agreement,
dated as of May 11, 1999, by and among HCA – The Healthcare Company, the
Borrower and LifePoint Hospitals, Inc.

 

“Taxes” shall have the meaning assigned to such term in Section 3.11.

 

“Term Loans” means the Tranche A Term Loan and any additional tranches of Term
Loans permitted pursuant to Section 8.1(a).

 

“Tranche A Term Lenders” means Lenders holding Tranche A Term Loan Commitments,
as identified on Schedule 2.1, and their successors and assigns.

 

“Tranche A Term Loan” shall have the meaning assigned to such term in Section
2.1(d).

 

“Tranche A Term Loan Commitment” means, with respect to each Tranche A Term
Lender, the commitment of such Tranche A Term Lender to make a Tranche A Term
Loan advance equal to such Tranche A Term Lender’s Tranche A Term Loan Committed
Amount (and for purposes of making determinations of Required Lenders and for
purposes of calculations referred to in Section 11.6(c), the principal amount
outstanding on the Tranche A Term Loan).

 

“Tranche A Term Loan Commitment Percentage” means, for each Tranche A Term
Lender, a fraction (expressed as a percentage) the numerator of which is the
amount of the Tranche A Term Loan Commitment of such Lender at such time and the
denominator of which is the aggregate amount of the Tranche A Term Loan
Commitment at such time. The initial Tranche A Term Loan Commitment Percentages
are set out on Schedule 2.1.

 

“Tranche A Term Loan Committed Amount” means, collectively, the aggregate amount
of all of the Tranche A Term Loan Commitments and, individually, the amount of
each Tranche A Term Lender’s Tranche A Term Loan Commitment as specified on
Schedule 2.1, as such amounts may be reduced from time to time in accordance
with the provisions hereof.

 

“Tranche A Term Loan Maturity Date” means June 10, 2011.

 

“Tranche A Term Note” shall have the meaning assigned to such term in Section
2.5.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Loan.

 

30



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of the perfection or non-perfection of the
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock is at the time owned by such Person directly or indirectly through
other Wholly Owned Subsidiaries.

 

1.2 Computation of Time Periods.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3 Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the annual audited financial statements referenced in Section
6.1(a) hereof); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto after the Closing Date or (b) the Administrative Agent or the
Required Lenders shall so object, in either case in writing within sixty (60)
days after delivery of such financial statements, then such calculations shall
continue to be made on a basis consistent with the most recent financial
statements delivered by the Borrower to the Lenders until the Borrower and the
Required Lenders otherwise agree.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations of the Consolidated Senior Leverage Ratio, the
Consolidated Total Leverage Ratio and the Consolidated Interest Expense Coverage
Ratio (including without limitation for purposes of the definitions of
“Applicable Percentage” and “Pro Forma Basis” hereunder), (a) in connection with
any Asset Disposition permitted under Section 8.5, (i) income statement items
(whether positive or negative) attributable to the Property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period, (b) in
connection with any merger or consolidation permitted under Section 8.4, any
Acquisition referred to in the definition of “Permitted Acquisition”, (i) income
statement items (whether positive or negative) attributable to any Person or
Property acquired in any such transaction shall, to the extent not otherwise
included in such

 

31



--------------------------------------------------------------------------------

income statement items for the members of the Consolidated Group in accordance
with GAAP or in accordance with any defined terms set forth herein, be included
to the extent relating to any period applicable in such calculations and (ii)
any Indebtedness incurred or assumed in connection with such transaction shall
be deemed to have been incurred or assumed on the first day of the applicable
period and (c) in connection with any Debt Transaction or Equity Transaction,
any Indebtedness retired concurrent with the consummation of such Debt
Transaction or Equity Transaction shall be excluded and deemed to have been
retired as of the first day of the applicable period.

 

1.4 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Credit
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the Issuing Lender, as
applicable.

 

(b) Wherever in this Credit Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
Issuing Lender, as the case may be.

 

1.5 Additional Alternative Currencies.

 

(a) The Borrower may from time to time request that Eurocurrency Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
Issuing Lender.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Lender, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the Issuing Lender thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Loans) or the Issuing Lender (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., five Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

32



--------------------------------------------------------------------------------

(c) Any failure by a Lender or the Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Lender,
as the case may be, to permit Eurocurrency Loans to be made or Letters of Credit
to be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowings of Eurocurrency Loans; and if the Administrative
Agent and the Issuing Lender consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.5, the Administrative Agent shall
promptly so notify the Borrower.

 

1.6 Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.7 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

SECTION 2

 

CREDIT FACILITIES

 

2.1 Commitments.

 

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
loans (the “Revolving Loans”) to the Borrower in Dollars or in one or more
Alternative Currencies in the amount of such Revolving Lender’s Revolving
Commitment Percentage of such Revolving Loans for the purposes hereinafter set
forth; provided that (i) with regard to the Revolving Lenders collectively, (A)
the aggregate principal amount of Revolving Obligations at any time shall not
exceed SIX HUNDRED MILLION DOLLARS ($600,000,000), subject to reduction pursuant
to Section 3.4 (the “Aggregate Revolving Committed Amount”) and (B) the
aggregate principal amount of Revolving Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (ii) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations at any time shall not exceed such
Revolving

 

33



--------------------------------------------------------------------------------

Lender’s Revolving Committed Amount. Revolving Loans may consist of Base Rate
Loans or Eurocurrency Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.

 

(b) Letter of Credit Sublimit Commitment. During the Commitment Period, subject
to the terms and conditions hereof and of the LOC Documents, if any, and such
other terms and conditions which the Issuing Lender may reasonably require, the
Issuing Lender agrees, in reliance upon the agreements of the Lenders set forth
herein, to issue, and the Revolving Lenders shall participate severally in, such
standby Letters of Credit denominated in Dollars or in an Alternative Currency
as the Borrower may request, in form acceptable to the Issuing Lender, for the
purposes hereinafter set forth; provided that (i) the aggregate amount of LOC
Obligations shall not exceed ONE HUNDRED MILLION DOLLARS ($100,000,000) at any
time (the “LOC Committed Amount”), (ii) with regard to the Revolving Lenders
collectively, (A) the aggregate principal amount of Revolving Obligations at any
time shall not exceed the Aggregate Revolving Committed Amount and (B) the
aggregate principal amount of Revolving Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (iii) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations at any time shall not exceed such
Revolving Lender’s Revolving Committed Amount. Letters of Credit issued
hereunder shall have an expiry date not more than one (1) year from the date of
issuance or extension, and may not extend beyond the date five (5) Business Days
prior to the Revolving Commitment Termination Date (the “LOC Expiration Date”).
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

 

(c) Swingline Sublimit Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender agrees, in reliance upon the
agreements of the Lenders set forth herein, to make certain revolving loans (the
“Swingline Loans”) to the Borrower in Dollars; provided that (i) the aggregate
principal amount of Swingline Loans shall not exceed FIFTY MILLION DOLLARS
($50,000,000) (the “Swingline Committed Amount”), (ii) with regard to the
Revolving Lenders collectively, the aggregate principal amount of Revolving
Obligations at any time shall not exceed the Aggregate Revolving Committed
Amount and (iii) with regard to each Revolving Lender individually, such
Revolving Lender’s Revolving Commitment Percentage of Revolving Obligations at
any time shall not exceed such Revolving Lender’s Revolving Committed Amount.
Swingline Loans may consist of Base Rate Loans or Quoted Rate Swingline Loans,
or a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

(d) Tranche A Term Loan Commitment. On the Closing Date, subject to the terms
and conditions hereof, each Tranche A Term Lender severally agrees to make its
Tranche A Term Loan Commitment Percentage of a term loan (the “Tranche A Term
Loan”) in the aggregate principal amount of FIVE HUNDRED MILLION DOLLARS
($500,000,000) to the Borrower for the purposes hereinafter set forth. The
Tranche A Term Loan may be comprised of Base Rate Loans or Eurocurrency Loans,
or a combination thereof, as the Borrower may request. Amounts repaid on the
Tranche A Term Loan may not be reborrowed.

 

2.2 Method of Borrowing.

 

(a) Notice of Request for Extensions of Credit. The Borrower shall request an
Extension of Credit hereunder by written notice (or telephone notice promptly
confirmed in writing) as follows:

 

(i) Revolving Loans. In the case of Revolving Loans, to the Administrative Agent
not later than 11:00 A.M. on the Business Day prior to the date of the requested
borrowing in the case of Base Rate Loans, on the third Business Day prior to the
date of the requested borrowing in the case of Eurocurrency Loans denominated in
Dollars and on the fourth Business Day prior to the date of the requested
borrowing in the case of Eurocurrency Loans denominated in Alternative
Currencies. Each such request for borrowing shall be irrevocable and shall
specify (A) that a Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed, (D) the currency of such Revolving Loan and (E) whether the
borrowing shall be comprised of Base Rate Loans, Eurocurrency Loans or a
combination thereof, and if Eurocurrency Loans are requested, the Interest
Period(s) therefor. A form of Notice of Borrowing is attached as Exhibit A. The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing pursuant to this Section 2.2(a)(i), the
contents thereof and each such Revolving Lender’s share of any borrowing to be
made pursuant thereto.

 

34



--------------------------------------------------------------------------------

(ii) Letters of Credit. In the case of Letters of Credit, to the Issuing Lender
with a copy to the Administrative Agent not later than 11:00 A.M. in the form of
a Letter of Credit Application appropriately completed and signed, on the third
Business Day prior to the date of the requested issuance or extension (or such
shorter period as may be agreed by the Issuing Lender). Each such request for
issuance or extension of a Letter of Credit shall be irrevocable and shall
specify, among other things, (A) that a Letter of Credit is requested, (B) the
date of the requested issuance or extension, (C) the type, amount, currency,
expiry date and terms on which the Letter of Credit is to be issued or extended,
and (D) the name and address of the beneficiary.

 

(iii) Swingline Loans. In the case of Swingline Loans, to the Swingline Lender
not later than 12:00 Noon on the Business Day of the requested borrowing. Each
such request for borrowing shall be irrevocable and shall specify (A) that a
Swingline Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) the interest rate option and maturity requested therefor. A form of Notice
of Borrowing is attached as Exhibit A. Each Swingline Loan shall have a maturity
date as the Borrower may request and the Swingline Lender may agree.

 

(iv) Tranche A Term Loan. In the case of the Tranche A Term Loan, to the
Administrative Agent not later than 11:00 A.M. on the Business Day prior to the
Closing Date in the case of Base Rate Loans, and on the third Business Day prior
to the Closing Date in the case of Eurocurrency Loans. Each such request for
borrowing shall be irrevocable and shall specify (A) that the Tranche A Term
Loan is requested, (B) the aggregate principal amount to be borrowed, and (C)
whether the borrowing shall be comprised of Base Rate Loans, Eurocurrency Loans
or a combination thereof, and if Eurocurrency Loans are requested, the Interest
Period(s) therefor. A form of Notice of Borrowing is attached as Exhibit A. The
Administrative Agent shall give notice to each Tranche A Term Lender promptly
upon receipt of each Notice of Borrowing pursuant to this Section 2.2(a)(iv),
the contents thereof and each such Tranche A Term Lender’s share of any
borrowing to be made pursuant thereto.

 

(b) Minimum Amounts. Each Loan advance shall be in a minimum principal amount of
$1.0 million, in the case of Eurocurrency Loans, or $1.0 million (or the
remaining Committed Amount, if less), in the case of Base Rate Loans, and
integral multiples of $250,000 in excess thereof. Each Swingline Loan advance
shall be in a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof.

 

35



--------------------------------------------------------------------------------

(c) Information Not Provided. If in connection with any such request for an
Extension of Credit, the Borrower shall fail to specify (i) an applicable
Interest Period in the case of a Eurocurrency Loan, the Borrower shall be deemed
to have requested an Interest Period of one (1) month, (ii) the type of loan
requested in the case of Revolving Loans, the Tranche A Term Loan or the
Swingline Loan, the Borrower shall be deemed to have requested a Base Rate Loan
or (iii) the currency requested in the case of Revolving Loans or Letters of
Credit, the Borrower shall be deemed to have requested a Loan or Letter of
Credit, as applicable, denominated in Dollars. No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and reborrowed in the other currency.

 

(d) Maximum Number of Eurocurrency Loans. In connection with any request for an
Extension of Credit, (i) the Revolving Loans may be comprised of no more than
ten (10) Eurocurrency Loans outstanding at any time and (ii) the Tranche A Term
Loan may be comprised of no more than five (5) Eurocurrency Loans outstanding at
any time. For purposes hereof, Eurocurrency Loans with separate or different
Interest Periods will be considered as separate Eurocurrency Loans even if their
Interest Periods expire on the same date.

 

2.3 Interest.

 

Subject to Section 3.1, the Loans hereunder shall bear interest at a per annum
rate, payable in arrears on each applicable Interest Payment Date (or at such
other times as may be specified herein), as follows:

 

(a) Base Rate Loans. During such periods as the Loans shall be comprised of Base
Rate Loans, the sum of the Base Rate plus the Applicable Percentage;

 

(b) Eurocurrency Loans. During such periods as the Loans shall be comprised of
Eurocurrency Loans, the sum of the Eurocurrency Rate plus the Applicable
Percentage plus (in the case of a Eurocurrency Loan of any Lender which is lent
from a lending office in the United Kingdom or a Participating Member State) the
Mandatory Cost; and

 

(c) Quoted Rate Swingline Loans. During such periods as the Swingline Loans
shall be comprised of Quoted Rate Swingline Loans, the Quoted Rate.

 

2.4 Repayment.

 

(a) Revolving Loans. The principal amount of all Revolving Loans shall be due
and payable in full on the Revolving Commitment Termination Date.

 

(b) Swingline Loans. The principal amount of all Swingline Loans shall be due
and payable on the earlier of (A) the maturity date agreed to by the Swingline
Lender and the Borrower with respect to such Loan, or (B) the Revolving
Commitment Termination Date.

 

(c) Tranche A Term Loan. The principal amount of the Tranche A Term Loan shall
be due and payable beginning on September 30, 2006, as follows:

 

Date

--------------------------------------------------------------------------------

  

Principal

Amortization

Payment

--------------------------------------------------------------------------------

  

Date

--------------------------------------------------------------------------------

  

Principal

Amortization

Payment

--------------------------------------------------------------------------------

September 30, 2006

   $ 3,125,000    March 31, 2009    $ 9,375,000

December 31, 2006

   $ 3,125,000    June 30, 2009    $ 9,375,000

March 31, 2007

   $ 3,125,000    September 30, 2009    $ 12,500,000

June 30, 2007

   $ 3,125,000    December 31, 2009    $ 12,500,000

September 30, 2007

   $ 6,250,000    March 31, 2010    $ 12,500,000

December 31, 2007

   $ 6,250,000    June 30, 2010    $ 12,500,000

March 31, 2008

   $ 6,250,000    September 30, 2010    $ 93,750,000

June 30, 2008

   $ 6,250,000    December 31, 2010    $ 93,750,000

September 30, 2008

   $ 9,375,000    March 31, 2011    $ 93,750,000

December 31, 2008

   $ 9,375,000    Tranche A Term Loan Maturity Date     
 
  Outstanding Principal
Balance of Tranche
A Term Loan

 

36



--------------------------------------------------------------------------------

(d) The amount set forth in clause (c) above is subject to adjustment pursuant
to Section 3.3 hereof.

 

2.5 Notes.

 

Upon the request of any Lender to the Borrower made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower. Each such Note shall (a) in the case of Revolving Loans, be in the
form of Exhibt B (a “Revolving Note”), (b) in the case of Swingline Loans, be in
the form of Exhibit C (a “Swingline Note”) and (c) in the case of the Tranche A
Term Loan, be in the form of Exhibit D (a “Tranche A Term Note”). Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.6 Additional Provisions Relating to Letters of Credit.

 

(a) Participation. Each Revolving Lender, with respect to the Existing Letters
of Credit, hereby purchases a participation interest in such Existing Letters of
Credit, and with respect to Letters of Credit issued on or after the Closing
Date, upon issuance of a Letter of Credit, shall be deemed to have purchased
without recourse a risk participation from the Issuing Lender in such Letter of
Credit and the obligations arising thereunder, in each case in an amount equal
to its pro rata share of the obligations under such Letter of Credit (based on
the respective Revolving Commitment Percentages of the Revolving Lenders) and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its pro rata share of the obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed as required hereunder or under any such Letter of
Credit, each Revolving Lender shall pay to the Issuing Lender its pro rata share
of such unreimbursed drawing in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (c) hereof. The obligation of each Revolving Lender to so reimburse
the Issuing Lender shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

 

37



--------------------------------------------------------------------------------

(b) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower. Unless the Borrower shall
immediately notify the Issuing Lender that the Borrower intends to otherwise
reimburse the Issuing Lender for such drawing, the Borrower shall be deemed to
have requested that the Revolving Lenders make a Revolving Loan in the amount of
the drawing as provided in subsection (c) hereof on the related Letter of
Credit, the proceeds of which will be used to satisfy the related reimbursement
obligations. The Borrower promises to reimburse the Issuing Lender on the day of
drawing under any Letter of Credit (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds in the applicable currency.
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the Issuing Lender in such Alternative Currency, unless
(i) the Issuing Lender (at its option) shall have specified in such notice that
it will require reimbursement in Dollars or (ii) in the absence of any such
requirement for reimbursement for Dollars, the Borrower shall have notified the
Issuing Lender promptly following the receipt of notice of drawing that the
Borrower will reimburse the Issuing Lender in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Issuing Lender shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower shall fail to reimburse the Issuing Lender as provided
hereinabove, the unreimbursed amount of such drawing shall bear interest at a
per annum rate equal to the Base Rate plus the sum of (i) the Applicable
Percentage and (ii) two percent (2%). The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of setoff, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower or any other Credit Party to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit. The Issuing
Lender will promptly notify the other Revolving Lenders of the amount of any
unreimbursed drawing (expressed in the amount of the Dollar Equivalent thereof
in the case of a Letter of Credit denominated in an Alternative Currency) and
each Revolving Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in Dollars and in immediately available funds, the
amount of such Revolving Lender’s Revolving Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 12:00 Noon otherwise such payment shall be made at or
before 11:00 A.M. on the Business Day next succeeding the day such notice is
received. If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date that such
Revolving Lender is required to make payments of such amount pursuant to the
preceding sentence, the Federal Funds Rate and thereafter at a rate equal to the
Base Rate. Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations of the Borrower hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.
Simultaneously with the making of each such payment by a Revolving Lender to the
Issuing Lender, such Revolving Lender shall, automatically and without any
further

 

38



--------------------------------------------------------------------------------

action on the part of the Issuing Lender or such Revolving Lender, acquire a
participation in an amount equal to such payment (excluding the portion of such
payment constituting interest owing to the Issuing Lender) in the related
unreimbursed drawing portion of the LOC Obligation and in the interest thereon
and in the related LOC Documents, and shall have a claim against the Borrower
with respect thereto.

 

(c) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan advance to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Revolving Lenders that a Revolving Loan has been requested or
deemed requested by the Borrower to be made in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan advance comprised of Base Rate
Loans (or Eurocurrency Loans to the extent the Borrower has complied with the
procedures of Section 2.2(a)(i) with respect thereto) shall be immediately made
to the Borrower by all Revolving Lenders (notwithstanding any termination of the
Commitments pursuant to Section 9.2) pro rata based on the respective Revolving
Commitment Percentages of the Revolving Lenders (determined before giving effect
to any termination of the Commitments pursuant to Section 9.2) and the proceeds
thereof shall be paid directly to the Issuing Lender for application to the
respective LOC Obligations. Each such Revolving Lender hereby irrevocably agrees
to make its pro rata share of each such Revolving Loan immediately upon any such
request or deemed request in the amount, in the manner and on the date specified
in the preceding sentence notwithstanding (i) the amount of such borrowing may
not comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 5.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required hereunder, (v) whether the date of such borrowing is
a date on which Revolving Loans are otherwise permitted to be made hereunder or
(vi) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower or any Credit Party), then each
such Revolving Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Issuing Lender such participation in the outstanding LOC Obligations as
shall be necessary to cause each such Revolving Lender to share in such LOC
Obligations ratably (based upon the respective Commitment Percentages of the
Revolving Lenders (determined before giving effect to any termination of the
Commitments pursuant to Section 9.2)), provided that in the event such payment
is not made on the day of drawing, such Revolving Lender shall pay in addition
to the Issuing Lender interest on the amount of its unfunded Participation
Interest at a rate equal to, if paid within two (2) Business Days of the date of
drawing, the Federal Funds Rate, and thereafter at the Base Rate.

 

(d) Designation of Other Credit Parties as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement, including without
limitation Section 2.2(a)(ii) hereof, a Letter of Credit issued hereunder may
contain a statement to the effect that such Letter of Credit is issued for the
account of a Credit Party, provided that notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

 

(e) Renewal, Extension. The renewal or extension of any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

39



--------------------------------------------------------------------------------

(f) Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

(g) Indemnification; Nature of Issuing Lender’s Duties.

 

(i) In addition to its other obligations under this Section 2.6, the Borrower
hereby agrees to protect, indemnify, pay and save the Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit or (B) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (all such acts or omissions, herein
called “Government Acts”).

 

(ii) As between the Borrower and the Issuing Lender, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible: (A) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (D) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and (E)
for any consequences arising from causes beyond the control of the Issuing
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

 

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of the parties that this Credit Agreement shall be construed
and applied to protect and indemnify the Issuing Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Borrower (on behalf of itself and each of the other Credit
Parties), including, without limitation, any and all Government Acts. The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.

 

(iv) Nothing in this subsection (g) is intended to limit the reimbursement
obligations of the Borrower contained in subsection (c) above. The obligations
of the Borrower under this subsection (g) shall survive the termination of this
Credit Agreement. No

 

40



--------------------------------------------------------------------------------

act or omissions of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of the Issuing Lender to enforce any
right, power or benefit under this Credit Agreement.

 

(v) Notwithstanding anything to the contrary contained in this subsection (g),
the Borrower shall have no obligation to indemnify the Issuing Lender in respect
of any liability incurred by the Issuing Lender (A) arising solely out of the
gross negligence or willful misconduct of the Issuing Lender, as determined by a
court of competent jurisdiction, or (B) caused by the Issuing Lender’s failure
to pay under any Letter of Credit after presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.

 

(h) Responsibility of Issuing Lender. It is expressly understood and agreed that
the obligations of the Issuing Lender hereunder to the Lenders are only those
expressly set forth in this Credit Agreement and that the Issuing Lender shall
be entitled to assume that the conditions precedent set forth in Section 5.2
have been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied; provided, however, that nothing set
forth in this Section 2.6 shall be deemed to prejudice the right of any Lender
to recover from the Issuing Lender any amounts made available by such Lender to
the Issuing Lender pursuant to this Section 2.6 in the event that it is
determined by a court of competent jurisdiction that the payment with respect to
a Letter of Credit constituted gross negligence or willful misconduct on the
part of the Issuing Lender. Furthermore, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;

 

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to borrowers generally;

 

(iii) the Issuing Lender does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency (other than
Dollars or Euro); or

 

(iv) a default of any Lender’s obligations to fund under Section 2.6(a) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

 

41



--------------------------------------------------------------------------------

(i) Conflict with LOC Documents. Solely as among the parties hereto, in the
event of any conflict between this Credit Agreement and any LOC Document
(including any letter of credit application), this Credit Agreement shall
control.

 

(j) Cash Collateral. (i) Upon the request of the Administrative Agent, if, as of
the LOC Expiration Date, any LOC Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all LOC Obligations.

 

(ii) In addition, if the Administrative Agent notifies the Borrower at any time
that the outstanding amount of all LOC Obligations at such time exceeds 105% of
the LOC Committed Amount then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the LOC
Obligations in an amount equal to the amount by which the outstanding amount of
all LOC Obligations exceeds the LOC Committed Amount.

 

(iii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

 

(iv) Section 3.3 set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.6(j) and Section 3.3, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Lender and the Lenders, as collateral for
the LOC Obligations, cash or deposit account balances pursuant to documentation
in form and substance satisfactory to the Administrative Agent and the Issuing
Lender. Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Lender
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Bank of America.

 

(k) Reports. The Issuing Lender will provide to the Administrative Agent for
dissemination to the Lenders at least quarterly, a detailed summary report on
its Letters of Credit and the activity thereon, including, among other things,
the Credit Party for whose account the Letter of Credit is issued, the
beneficiary, the face amount and the expiry date. The Administrative Agent shall
promptly provide a copy of this quarterly report to the Lenders and the
Borrower.

 

2.7 Additional Provisions Relating to Swingline Loans.

 

The Swingline Lender may, at any time, in its sole discretion, by written notice
to the Borrower and the Revolving Lenders, demand repayment of its Swingline
Loans by way of a Revolving Loan advance, in which case the Borrower shall be
deemed to have requested a Revolving Loan advance comprised solely of Base Rate
Loans in the amount of such Swingline Loans; provided, however, that any such
demand shall be deemed to have been given one (1) Business Day prior to the
Revolving Commitment Termination Date and on the date of the occurrence of any
Event of Default described in Section 9.1 and upon acceleration of the
indebtedness hereunder and the exercise of remedies in accordance with the
provisions of Section 9.2. Each Revolving Lender hereby irrevocably agrees to
make its Revolving Commitment Percentage of each such Revolving Loan in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (I) the amount of such borrowing may not comply with the minimum
amount for advances of Revolving Loans otherwise

 

42



--------------------------------------------------------------------------------

required hereunder, (II) whether any conditions specified in Section 5.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loan to be made by
the time otherwise required hereunder, (V) whether the date of such borrowing is
a date on which Revolving Loans are otherwise permitted to be made hereunder or
(VI) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower or any other Credit Party), then
each Revolving Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such Participation Interests in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its Revolving Commitment
Percentage of the Revolving Committed Amount (determined before giving effect to
any termination of the Commitments pursuant to Section 3.4), provided that (A)
all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is funded and (B) at the time any purchase of Participation Interests
pursuant to this sentence is actually made, the purchasing Revolving Lender
shall be required to pay to the Swingline Lender, to the extent not paid to the
Swingline Lender by the Borrower in accordance with the terms of Section 2.4(b),
interest on the principal amount of Participation Interests purchased for each
day from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such Participation Interests,
at the rate equal to the Federal Funds Rate.

 

SECTION 3

 

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.1 Default Rate.

 

Upon the occurrence, and during the continuance, of an Event of Default, (a) the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Base Rate plus the then effective
Applicable Percentage for Base Rate Loans plus 2%) and (b) Letter of Credit Fees
shall accrue at a per annum rate 2% greater than the rate which would otherwise
be applicable.

 

3.2 Continuation and Conversion.

 

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (a) except as
provided in Section 3.8, Eurocurrency Loans may be converted into Base Rate
Loans or extended as Eurocurrency Loans for new Interest Periods only on the
last day of the Interest Period applicable thereto, (b) without the consent of
the Required Lenders, Eurocurrency Loans may be extended, and Base Rate Loans
may be converted into Eurocurrency Loans, only if the conditions precedent set
forth in Section 5.2 are satisfied on the date of Continuation or Conversion,
(c) Loans extended as, or converted into, Eurocurrency Loans shall be subject to
the terms of the definition of “Interest Period” and shall be in such minimum
amounts as provided in

 

43



--------------------------------------------------------------------------------

Section 2.2(b), (d) no more than ten (10) Eurocurrency Loans which comprise
Revolving Loans and no more than five (5) Eurocurrency Loans which comprise the
Tranche A Term Loan shall be outstanding hereunder at any time (it being
understood that, for purposes hereof, Eurocurrency Loans with different Interest
Periods shall be considered as separate Eurocurrency Loans, even if they begin
on the same date, although borrowings, Continuations and Conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurocurrency Loan with a single Interest
Period) and (e) any request for Continuation or Conversion of a Eurocurrency
Loan which shall fail to specify an Interest Period shall be deemed to be a
request for an Interest Period of one (1) month. Each such Continuation or
Conversion shall be effected by the Borrower by giving a Notice of Continuation
or Conversion (or telephonic notice promptly confirmed in writing) to the office
of the Administrative Agent specified in Section 11.1, or at such other office
as the Administrative Agent may designate in writing, prior to 11:00 A.M. on the
Business Day of, in the case of the Conversion of a Eurocurrency Loan into a
Base Rate Loan, and on the third Business Day prior to, in the case of the
Continuation of a Eurocurrency Loan as, or Conversion of a Base Rate Loan into,
a Eurocurrency Loan, the date of the proposed Continuation or Conversion,
specifying the date of the proposed Continuation or Conversion, the Loans to be
so Continued or Converted, the types of Loans into which such Loans are to be
Converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for Continuation or Conversion shall be irrevocable and
shall constitute a representation and warranty by the Borrower of the matters
specified in subsections (a), (b), (c), (d) and (e) of Section 5.2. In the event
the Borrower fails to request Continuation or Conversion of any Eurocurrency
Loan in accordance with this Section, or any such Conversion or Continuation is
not permitted or required by this Section, then such Eurocurrency Loan shall be
automatically Converted into a Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.

 

3.3 Prepayments.

 

(a) Voluntary Prepayments. The Loans may, upon notice to the Administrative
Agent, be repaid in whole or in part without premium or penalty (except, in the
case of Eurocurrency Loans, breakage costs related to prepayments not made on
the last day of the relevant interest period); provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Loans denominated
in Dollars, (B) four Business Days prior to any date of prepayment of
Eurocurrency Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans and (ii) partial prepayments shall be minimum
principal amounts of $1.0 million (except Swingline Loans, which may be prepaid
in minimum principal amounts of $500,000), and in integral multiples of $250,000
in excess thereof.

 

(b) Mandatory Prepayments.

 

(i) Revolving Committed Amount. If at any time, (A) the aggregate principal
amount of Revolving Obligations shall exceed the Aggregate Revolving Committed
Amount, (B) the aggregate amount of LOC Obligations shall exceed the LOC
Committed Amount, (C) the aggregate principal amount of Swingline Loans shall
exceed the Swingline Committed Amount or (D) the aggregate principal amount of
Revolving Obligations denominated in Alternative Currencies shall exceed the
Alternative Currency Sublimit, the Borrower shall immediately make payment on
the Revolving Loans, on the Swingline Loans and/or to a cash collateral account
in respect of the LOC Obligations, in an amount sufficient to eliminate the
excess.

 

44



--------------------------------------------------------------------------------

(ii) Asset Dispositions. In connection with any Asset Disposition pursuant to
Section 8.5(d), to the extent the aggregate Net Proceeds received by the
Borrower and the Guarantors from any Asset Disposition pursuant to Section
8.5(d) consummated after the Closing Date exceed $200 million, the Loans shall
be promptly prepaid as hereafter provided in an amount equal to the percentage
shown below of such Net Proceeds in excess of $200 million based on the
Consolidated Total Leverage Ratio as of the end of the fiscal quarter
immediately preceding the date of such Asset Disposition to the extent that such
Net Proceeds are not reinvested in Eligible Assets or applied as consideration
for a Permitted Acquisition within twelve months of the date of such Asset
Disposition; provided, that the payment of such Net Proceeds need not be made
until such time as the aggregate amount payable hereunder shall be at least $10
million at any time:

 

Consolidated Total

Leverage Ratio

--------------------------------------------------------------------------------

  

Percentage of Net Proceeds in excess

of $200 million to be applied as

Prepayment

--------------------------------------------------------------------------------

 

³ 3.5:1.0

   100 %

³ 2.75:1.0 but < 3.5:1.0

   50 %

< 2.75:1.0

   0 %

 

(iii) Debt Transactions. In connection with any Debt Transaction, to the extent
the aggregate Net Proceeds received by the Borrower and the Guarantors from all
Debt Transactions consummated after the Closing Date exceed $300 million, the
Loans shall be promptly prepaid as hereafter provided in an amount equal to the
percentage shown below of such Net Proceeds in excess of $300 million based on
the Consolidated Total Leverage Ratio after giving effect to such Debt
Transaction and the application of proceeds in connection therewith on a Pro
Forma Basis:

 

Consolidated Total

Leverage Ratio

--------------------------------------------------------------------------------

  

Percentage of Net Proceeds in excess

of $300 million to be applied as

Prepayment

--------------------------------------------------------------------------------

 

³ 3.5:1.0

   100 %

³ 3.0:1.0 but < 3.5:1.0

   50 %

< 3.0:1.0

   25 %

 

(iv) Equity Transactions. In connection with any Equity Transaction, to the
extent the aggregate Net Proceeds from all Equity Transactions of the Borrower
or any Guarantor consummated after the Closing Date exceed $250 million, the
Loans shall be promptly prepaid as hereafter provided in an amount equal to the
percentage shown below of Net Proceeds therefrom based on the Consolidated Total
Leverage Ratio after giving effect to such Equity Transaction and the
application of proceeds in connection therewith on a Pro Forma Basis:

 

Consolidated Total

Leverage Ratio

--------------------------------------------------------------------------------

  

Percentage of Net Proceeds in excess

of $250 million to be applied as

Prepayment

--------------------------------------------------------------------------------

 

> 3.0:1.0

   25 %

£ 3.0:1.0

   0 %

 

45



--------------------------------------------------------------------------------

(c) Application.

 

(i) Voluntary Prepayments. Voluntary prepayments on the Revolving Obligations
shall be applied as specified by the Borrower in minimum principal amounts of
$1,000,000 without premium or penalty. Voluntary prepayments on the Term Loans
shall be applied ratably to the Term Loans (based on the aggregate principal
amount of Term Loans then outstanding) until paid in full, in each case ratably
to the remaining scheduled principal amortization payments thereunder. Within
the parameters of the applications set forth above, voluntary prepayments shall
be applied first to Base Rate Loans and then to Eurocurrency Loans and Quoted
Rate Swingline Loans in direct order of Interest Period maturities.

 

(ii) Mandatory Prepayments. Mandatory prepayments made pursuant to subsections
(ii), (iii) and (iv) of Section 3.3(b) shall be applied first ratably to the
Term Loans (in each case ratably to the remaining principal amortization
installments thereof) until paid in full, and thereafter, to the Revolving
Obligations (with a corresponding permanent reduction in the Revolving Committed
Amount in an amount equal to all amounts applied to the Revolving Obligations
pursuant to this Section 3.3(c)(ii)). Within the parameters of the applications
set forth above, mandatory prepayments shall be applied first to Base Rate Loans
and then to Eurocurrency Loans and Quoted Rate Swingline Loans in direct order
of Interest Period maturities.

 

(iii) Availability. Amounts prepaid on the Revolving Obligations may, subject to
the terms and conditions hereof, be reborrowed. Amounts prepaid on the Term
Loans may not be reborrowed.

 

3.4 Reduction and Termination of Commitments.

 

(a) Voluntary Reduction of Revolving Commitments. The Revolving Commitments may
be terminated or permanently reduced in whole or in part upon three (3) Business
Days’ prior written notice to the Administrative Agent, provided that (i) after
giving effect to any voluntary reduction the aggregate amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, as
reduced, (ii) if, after giving effect to any reductions of the Revolving
Commitments, the Alternative Currency Sublimit, the LOC Committed Amount or the
Swingline Committed Amount exceeds the Aggregate Revolving Commitment, such
sublimit or amount will be automatically reduced by the amount of such excess
and (iii) partial reductions shall be in a minimum principal amount of $5.0
million, and in integral multiples of $1.0 million in excess thereof.

 

(b) Mandatory Reduction of Revolving Commitments. On any date that the Revolving
Obligations are required to be prepaid pursuant to the terms of Section 3.3(b),
the Revolving Commitments automatically shall be permanently reduced by the
amount of such required prepayment.

 

46



--------------------------------------------------------------------------------

(c) Termination of Revolving Commitments. The Revolving Commitments hereunder
shall terminate on the Revolving Commitment Termination Date.

 

(d) Termination of Tranche A Term Loan Commitments. The Tranche A Term Loan
Commitments hereunder shall terminate upon the funding of the Tranche A Term
Loan on the Closing Date.

 

3.5 Fees.

 

(a) Commitment Fee. In consideration of the Revolving Commitments, hereunder,
the Borrower agrees to pay to the Administrative Agent for the ratable benefit
of the Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
from the Closing Date to the Revolving Commitment Termination Date equal to the
Applicable Percentage per annum on the actual daily unused amount of the
Revolving Committed Amount for the applicable period. The Commitment Fee shall
be payable quarterly in arrears on the 15th day following the last day of each
calendar quarter for the immediately preceding quarter (or portion thereof)
beginning with the first such date to occur after the Closing Date and on the
Revolving Commitment Termination Date. For purposes of computation of the
Commitment Fee, Swingline Loans shall not be counted toward or considered usage
under the Revolving Committed Amount of any Revolving Lender other than the
Swingline Lender.

 

(b) Letter of Credit Fees.

 

(i) Letter of Credit Issuance Fee. In consideration of the issuance of standby
Letters of Credit hereunder, the Borrower promises to pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Letter of Credit
Fee”) on such Revolving Lender’s Revolving Commitment Percentage of the actual
daily maximum amount available to be drawn under each such standby Letter of
Credit computed at a per annum rate for each day from the date of issuance to
the date of expiration equal to the Applicable Percentage for Revolving Loans
which are Eurocurrency Loans. The Letter of Credit Fee shall be payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the immediately preceding quarter (or portion thereof) beginning
with the first such date to occur after the Closing Date and on the LOC
Expiration Date.

 

(ii) Issuing Lender Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above, the Borrower promises to pay to the Issuing Lender
without sharing by the other Lenders (i) a letter of credit fronting fee of
one-fourth of one percent (0.25%) on the actual daily maximum amount available
to be drawn under each Letter of Credit computed at a per annum rate for each
day from the date of issuance to the date of expiration and (ii) the customary
charges from time to time of the Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). Issuing Lender Fees shall be due and payable on the tenth Business Day
following the last day of each calendar quarter for the immediately preceding
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit and on the LOC Expiration Date.

 

(c) Administrative Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees referred to in the Administrative Agent Fee
Letter.

 

47



--------------------------------------------------------------------------------

3.6 Capital Adequacy.

 

If any Lender has determined that, after the date hereof, the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any law, rule
or regulation regarding capital adequacy applicable to such Lender (or its
parent holding company or its Applicable Lending Office), or compliance by such
Lender (or its parent holding company or its Applicable Lending Office) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on such Lender’s
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s policies with respect to capital adequacy), then, upon notice from such
Lender to the Borrower, the Borrower shall be obligated to pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto.

 

3.7 Limitation on Eurocurrency Loans.

 

If on or prior to the first day of any Interest Period for any Eurocurrency
Loan:

 

(a) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period; or

 

(b) the Required Lenders determine (which determination shall be conclusive) and
notify the Administrative Agent that the Eurocurrency Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurocurrency Loans for
such Interest Period; then the Administrative Agent shall give the Borrower
prompt notice thereof, and so long as such condition remains in effect, the
Lenders shall be under no obligation to make additional Eurocurrency Loans,
Continue Eurocurrency Loans, or to Convert Base Rate Loans into Eurocurrency
Loans, and the Borrower shall, on the last day(s) of the then current Interest
Period(s) for the outstanding Eurocurrency Loans, either prepay such
Eurocurrency Loans or Convert such Eurocurrency Loans into Base Rate Loans in
accordance with the terms of this Credit Agreement.

 

3.8 Illegality.

 

Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender (or its Applicable Lending Office) to make,
maintain, or fund Eurocurrency Loans hereunder, then such Lender shall promptly
notify the Borrower and Administrative Agent thereof and such Lender’s
obligation to make or Continue Eurocurrency Loans and to Convert Base Rate Loans
into Eurocurrency Loans shall be suspended until such time as such Lender may
again make, maintain, and fund Eurocurrency Loans (in which case the provisions
of Section 3.10 shall be applicable).

 

48



--------------------------------------------------------------------------------

3.9 Requirements of Law.

 

If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:

 

(a) shall subject such Lender (or its Applicable Lending Office) to any Taxes
with respect to any Eurocurrency Loans, its Notes, any Letter of Credit or any
Lender’s participation therein, any LOC Documents, or its obligation to make
Eurocurrency Loans, or change the basis of taxation of any amounts payable to
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes in respect of any Eurocurrency Loans (other than a change in the rate
of tax);

 

(b) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Eurocurrency Reserve
Requirement utilized in the determination of the Eurocurrency Rate) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender (or its Applicable Lending Office),
including the Commitment of such Lender hereunder; or

 

(c) shall impose on such Lender (or its Applicable Lending Office) or the London
interbank market any other condition affecting this Credit Agreement or its
Notes or any of such extensions of credit or liabilities or commitments
(including any Letter of Credit or any Lender’s participation therein or any LOC
Documents); and the result of any of the foregoing is to increase the cost to
such Lender (or its Applicable Lending Office) of making, Converting into,
Continuing, or maintaining any Eurocurrency Loans or any Letter of Credit or any
Lender’s participation therein or any LOC Documents or to reduce any sum
received or receivable by such Lender (or its Applicable Lending Office) under
this Credit Agreement or its Notes with respect to any Eurocurrency Loans or any
Letter of Credit or LOC Document, then the Borrower shall pay to such Lender on
demand such amount or amounts as will compensate such Lender for such increased
cost or reduction. If any Lender requests compensation by the Borrower under
this Section 3.9, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or Continue
Eurocurrency Loans, or to Convert Base Rate Loans into Eurocurrency Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.10 shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested. Each Lender shall promptly notify the Borrower and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 3.9 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole judgment of such Lender, be otherwise materially
disadvantageous to it; provided, that in determining whether designating a
different Applicable Lending Office would be disadvantageous to such Lender,
such Lender shall disregard any economic disadvantage that the Borrower agrees
in form and substance satisfactory to such Lender to indemnify and hold such
Lender harmless therefrom. Any Lender claiming compensation under this Section
3.9 shall furnish to the Borrower and the Administrative Agent a

 

49



--------------------------------------------------------------------------------

statement setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

3.10 Treatment of Affected Loans.

 

If the obligation of any Lender to make any Eurocurrency Loan or to Continue, or
to Convert Base Rate Loans into, Eurocurrency Loans shall be suspended pursuant
to Section 3.8 or 3.9 hereof, such Lender’s Eurocurrency Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Loans (or, in the case of a
Conversion required by Section 3.8 hereof, on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.8 or 3.9 hereof that gave rise to such Conversion no
longer exist:

 

(a) to the extent that such Lender’s Eurocurrency Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurocurrency Loans shall be applied instead to its Base Rate
Loans; and

 

(b) all Loans that would otherwise be made or Continued by such Lender as
Eurocurrency Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into
Eurocurrency Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.8 or 3.9 hereof that gave
rise to the Conversion of such Lender’s Eurocurrency Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurocurrency Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Commitments.

 

3.11 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of any Lender or
the Administrative Agent hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, taxes imposed on its net income, and franchise taxes
imposed in lieu of a tax on net income, by the jurisdiction under the laws of
which such Lender (or its Applicable Lending Office) or the Administrative Agent
(as the case may be) is organized or maintained or any political subdivision
thereof (all such non-excluded taxes, duties, levies, imposts, deductions,
charges, withholdings, and liabilities being hereinafter referred to as
“Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable under this Credit Agreement or any
other Credit Document to any Lender or the Administrative Agent, (i) except as
provided in Section 3.11(e), the sum payable shall be increased as necessary so
that after making all required deductions or withholdings for or on account of
Taxes (including deductions or withholdings

 

50



--------------------------------------------------------------------------------

for or on account of Taxes applicable to additional sums payable under this
Section 3.11) such Lender or the Administrative Agent receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions or withholdings, (iii) the Borrower shall
pay the full amount deducted or withheld to the relevant taxation authority or
other Governmental Authority in accordance with applicable law, and (iv) within
thirty (30) days after the date of any payment of Taxes, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 11.1,
the original or a certified copy of a receipt evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Credit Agreement or
any other Credit Document or from the execution or delivery of, or otherwise
with respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).

 

(c) Except as provided in Section 3.11(e), the Borrower agrees to indemnify each
Lender and the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 3.11 for or on account of
Taxes or Other Taxes) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

 

(d) Each Lender and the Administrative Agent that is not a United States person
under Section 7701(a)(30) of the Code for U.S. federal income tax purposes, on
or prior to the date of its execution and delivery of this Credit Agreement in
the case of the Administrative Agent and each Lender listed on the signature
pages hereof and on or prior to the date on which it becomes a party hereto in
the case of each other such Person (including, without limitation, a Lender that
is an assignee or transferee of an interest under this Credit Agreement pursuant
to Section 3.17 or 11.3), and from time to time thereafter if (x) a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect or (y) requested in writing by the Borrower
or the Administrative Agent (but only so long as such Person remains lawfully
able to do so), shall provide the Borrower and the Administrative Agent with (i)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN or Form W-8ECI, as appropriate, or any successor form prescribed by
the Internal Revenue Service, certifying that such Person is entitled to
benefits under an income tax treaty to which the United States is a party which
completely eliminates United States withholding tax on all payments hereunder
and under any other Credit Documents or certifying that all such payments are
effectively connected with the conduct of a trade or business in the United
States, or (ii) if such Person is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code and cannot comply with clause (i), (A) a certificate
representing that it is not (1) a “bank” as such term is used in Section
881(c)(3)(A) of the Code, (2) a controlled foreign corporation related (within
the meaning of Section 864(d) of the Code to the Borrower, or (3) a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and (B) two accurate and complete original signed copies of Form W-8BEN
or any successor form prescribed by the Internal Revenue Service. In addition,
if requested in writing by the Borrower or the Administrative Agent, each Lender
and the Administrative Agent that is a United States person under Section
7701(a)(30) of the Code for U.S. federal income tax purposes, on or prior to the
date of its execution and delivery of this Credit Agreement in the case of each
such Person listed on the signature pages hereof and on or prior to the date on
which it becomes a party hereto in the case of each other Person (including,
without limitation, a Lender that is an assignee or transferee of an interest
under this Credit Agreement pursuant to Section 3.17 or 11.3), and from time to
time thereafter if (y) a lapse in time or change in circumstances

 

51



--------------------------------------------------------------------------------

renders the previous certification obsolete or inaccurate in any material
respect or (z) requested in writing by the Borrower or the Administrative Agent
(but only so long as such Person remains lawfully able to do so), shall provide
the Borrower and the Administrative Agent with two accurate and complete
original signed copies of Internal Revenue Service Form W-9 or any successor
form prescribed by the Internal Revenue Service certifying that such Person is
entitled to a complete exemption from United States withholding tax on payments
pursuant to this Credit Agreement and any of the other Credit Documents.

 

(e) For any period with respect to which the Administrative Agent or a Lender
has failed to provide the Borrower and the Administrative Agent with the
appropriate form pursuant to Section 3.11(d) (unless such failure is due to a
change in treaty, law, or regulation (or in the official interpretation thereof)
enacted or promulgated subsequent to the date on which a form with respect to
such Person originally was required to be provided), such Person shall not be
entitled to increased payment or indemnification under Section 3.11(a) or
3.11(c) with respect to Taxes imposed by the United States; provided, however,
that should such a Person, which is otherwise exempt from United States
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Person shall
reasonably request to assist such Person, at such Person’s expense, to recover
such Taxes. In addition, for any period with respect to which such a Person has
provided the Borrower and the Administrative Agent with the certification and
Internal Revenue Service forms specified in clause (ii) of Section 3.11(d), such
Person shall not be entitled to increased payment or indemnification under
Section 3.11(a) or 3.11(c) with respect to Taxes imposed by the United States
other than Taxes imposed on interest.

 

(f) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 3.11. If the
Borrower is required to pay additional amounts to or for the account of any
Lender pursuant to this Section 3.11, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the sole judgment of such Lender, is not otherwise
materially disadvantageous to such Lender; provided, that in determining whether
changing the jurisdiction of an Applicable Lending Office would be materially
disadvantageous to such Lender, such Lender shall disregard any economic
disadvantage that the Borrower agrees in form and substance satisfactory to such
Lender to indemnify and hold such Lender harmless from. Any Lender claiming
compensation under this Section 3.11 shall furnish to the Borrower and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error.

 

(g) If any Lender or the Administrative Agent determines that it has actually
received or realized any refund of tax, any reduction of, or credit against, its
tax liabilities or otherwise recovered any amount in connection with any
deduction or withholding, or payment of any additional amount, by the Borrower
pursuant to Section 3.9 or 3.11, such Person shall reimburse the Borrower an
amount that such Person shall, in its sole discretion, determine is equal to the
net benefit, after tax, which was actually obtained by such Person as a
consequence of such refund, reduction, credit or recovery; provided, that
nothing in this paragraph (g) shall require such Person to make available its
tax returns (or any other information relating to its taxes which it deems to be
confidential).

 

(h) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.11 shall survive the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.

 

52



--------------------------------------------------------------------------------

3.12 Compensation.

 

Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits) incurred by it as a result of:

 

(a) any payment, prepayment, or Conversion of a Eurocurrency Loan for any reason
(including, without limitation, the acceleration of the Loans pursuant to
Section 9.2) on a date other than the last day of the Interest Period for such
Loan; or

 

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any condition precedent specified in Section 5 to be satisfied)
to borrow, Convert, Continue, or prepay a Eurocurrency Loan on the date for such
borrowing, Conversion, Continuation, or prepayment specified in the relevant
notice of borrowing, prepayment, Continuation, or Conversion under this Credit
Agreement.

 

With respect to Eurocurrency Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, Converted or Continued,
for the period from the date of such prepayment or of such failure to borrow,
Convert or Continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, Convert or Continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurocurrency Loans provided for herein (excluding,
however, the Applicable Percentage included therein, if any) over (b) the amount
of interest (as reasonably determined by such Lender) which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurocurrency market. Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
covenants of the Borrower set forth in this Section 3.12 shall survive the
repayment of the Loans, LOC Obligations and other obligations under the Credit
Documents and the termination of the Commitments hereunder.

 

3.13 Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a) Loans. Each Revolving Loan advance, each payment or prepayment of principal
of any Revolving Loan (other than Swingline Loans) or reimbursement obligations
arising from drawings under Letters of Credit, each payment of interest on the
Revolving Loans or reimbursement obligations arising from drawings under Letters
of Credit, each payment of Commitment Fees, each payment of the Letter of Credit
Fee, each reduction of the Revolving Committed Amount and each conversion or
extension of any Revolving Loan (other than Swingline Loans) shall be allocated
pro rata among the Revolving Lenders in accordance with the respective Revolving
Commitment Percentages. Each Tranche A Term Loan advance, each payment or
prepayment of principal on the Tranche A Term Loan, each payment of interest on
the Tranche A Term Loan and each conversion or extension of any Loan comprising
the Tranche A Term Loan shall be allocated pro rata among the Tranche A Term
Lenders in accordance with the respective principal amounts of their respective
Tranche A Term Loan Commitment Percentages.

 

53



--------------------------------------------------------------------------------

(b) Advances. (i) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any borrowing of Eurocurrency Loans
(or, in the case of any borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 (or, in the case of a borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.2) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.5 are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.5 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 11.5.

 

54



--------------------------------------------------------------------------------

3.14 Sharing of Payments.

 

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Administrative Agent shall fail to
remit to the Administrative Agent or any other Lender an amount payable by such
Lender or the Administrative Agent to the Administrative Agent or such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.14 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.14 to share in the benefits of
any recovery on such secured claim.

 

3.15 Payments, Computations, Etc.

 

(a) Generally. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise specifically provided herein, all payments hereunder shall
be made to the Administrative Agent in Dollars in immediately available funds at
the Administrative Agent’s office specified in Schedule 2.1 not later than 11:00
A.M. on the date when due. Payments received after such time shall be deemed to
have been received on the next succeeding Business Day. The Administrative Agent
may (but shall not be obligated to) debit the amount of any such payment which
is not made by such time to any ordinary deposit account of the Borrower
maintained with the Administrative Agent (with notice to the Borrower). The
Borrower shall, at the time it makes any payment under this Credit Agreement,
specify to the Administrative Agent the Loans, LOC Obligations, Fees, interest
or other amounts payable by the Borrower hereunder to which such payment is to
be applied (and in the event that it

 

55



--------------------------------------------------------------------------------

fails so to specify, or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall distribute such payment to the Lenders in
such manner as the Administrative Agent may determine to be appropriate in
respect of obligations owing by the Borrower hereunder, subject to the terms of
Section 3.13(a)). The Administrative Agent will distribute such payments to such
Lenders, if any such payment is received prior to 11:00 A.M. on a Business Day
in like funds as received prior to the end of such Business Day and otherwise
the Administrative Agent will distribute such payment to such Lenders on the
next succeeding Business Day. Whenever any payment hereunder shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day (subject to accrual of interest and
Fees for the period of such extension), except that in the case of Eurocurrency
Loans, if the extension would cause the payment to be made in the next following
calendar month, then such payment shall instead be made on the next preceding
Business Day. Except as expressly provided otherwise herein, all computations of
interest and fees shall be made on the basis of actual number of days elapsed
over a year of 360 days, except with respect to computation of interest on Base
Rate Loans which shall be calculated based on a year of 365 or 366 days, as
appropriate. Interest shall accrue from and include the date of borrowing, but
exclude the date of payment.

 

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
on or in respect of the Obligations (or other amounts owing under the Credit
Documents in connection therewith) shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the collateral
agent incurred in connection with the execution of its duties as collateral
agent in exercising or attempting to exercise rights and remedies in respect of
the collateral and all protective advances made with respect thereto;

 

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights and remedies of the Lenders under
the Credit Documents and any protective advances made with respect thereto;

 

THIRD, to payment of any fees owed to the Administrative Agent hereunder;

 

FOURTH, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders hereunder in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Obligations owing to such Lender;

 

FIFTH, to the payment of all accrued interest and fees on or in respect of the
Obligations;

 

SIXTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of the outstanding LOC
Obligations), the Obligations due under any Hedging Agreement between any Credit
Party and any Lender or Affiliate of a Lender and the Obligations due under any
Treasury Management Agreement between any Credit Party and any Lender or
Affiliate of a Lender;

 

56



--------------------------------------------------------------------------------

SEVENTH, to all other Obligations hereunder and other obligations which shall
have become due and payable under the Credit Documents otherwise and not repaid
pursuant to clauses “FIRST” through “SIXTH” above; and

 

EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) except as otherwise provided, the Lenders shall
receive amounts ratably in accordance with their respective pro rata share
(based on the proportion that the then outstanding Obligations held by such
Lenders bears to the aggregate amount of Obligations then outstanding) of
amounts available to be applied pursuant to clauses “FOURTH,” “FIFTH,” “SIXTH”
and “SEVENTH” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “SIXTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (A) first, to
reimburse the Issuing Lender for any drawings under such Letters of Credit and
(B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FIFTH” and “SIXTH” above in the
manner provided in this Section 3.15(b).

 

3.16 Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

(b) The Administrative Agent shall maintain the Register pursuant to Section
11.3(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount, type and Interest Period of
each such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from or for the
account of the Borrower and each Lender’s share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans and other obligations owing to
such Lender.

 

3.17 Replacement of Lenders.

 

(a) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section 3.9
or 3.11, if any Lender

 

57



--------------------------------------------------------------------------------

is a Defaulting Lender, if any Lender refuses to permit Eurocurrency Loans to be
made in an additional Alternative Currency requested by the Borrower pursuant to
the terms hereof, or if any Lender becomes a non-consenting Lender as provided
in (b) below, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.3), all of its interests,
rights and obligations under this Credit Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.3(b);

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.7) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.9 or payments required to be made pursuant to Section 3.11, such
assignment will result in a reduction in such compensation or payments
thereafter; and

 

(iv) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(b) If in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Credit Agreement as contemplated by Section
11.6(a), the consent of the Required Lenders is obtained but the consent of one
of more of such other Lenders whose consent is required is not obtained, then
the Borrower shall have the right to replace each such non-consenting Lender or
Lenders with one or more replacement banks or financial institutions pursuant to
this Section 3.17 so long as at the time of replacement, each such replacement
bank or financial institution consents to the proposed change, waiver, discharge
or termination; provided that, the failure by such non-consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such non-consenting Lender and the mandatory assignment of
such non-consenting Lender’s Commitments and outstanding Loans and
participations in LOC Obligations and Swingline Loans pursuant to this Section
3.17 shall nevertheless be effective without the execution by such
non-consenting Lender of an Assignment and Assumption.

 

58



--------------------------------------------------------------------------------

SECTION 4

 

GUARANTY

 

4.1 The Guaranty.

 

Each of the Guarantors hereby jointly and severally irrevocably guarantees to
each Lender, each Affiliate of a Lender that enters into a Hedging Agreement or
a Treasury Management Agreement, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Hedging Agreements or Treasury Management Agreements,
the obligations of each Guarantor under this Credit Agreement and the other
Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Bankruptcy Code or any comparable provisions of any applicable state law.

 

4.2 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Hedging Agreements
or Treasury Management Agreements, or any other agreement or instrument referred
to therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Hedging Agreement or any Treasury Management Agreement between
any Consolidated Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Credit Documents or such
Hedging Agreements shall be done or omitted;

 

59



--------------------------------------------------------------------------------

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Hedging Agreement or any Treasury
Management Agreement between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Hedging Agreements or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Hedging Agreement or any Treasury Management Agreement
between any Consolidated Party and any Lender, or any Affiliate of a Lender, or
any other agreement or instrument referred to in the Credit Documents or such
Hedging Agreements or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

4.3 Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

4.4 Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

 

60



--------------------------------------------------------------------------------

4.5 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

4.6 Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

 

4.7 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

SECTION 5

 

CONDITIONS

 

5.1 Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the Issuing Lender to issue the initial Letter of Credit,
whichever shall occur first, shall be subject to satisfaction of the following
conditions (in each case in form and substance acceptable to the Lenders, unless
otherwise specified):

 

(a) Executed Credit Documents. Receipt by the Administrative Agent of multiple
counterparts of the Credit Documents (other than the Notes of which there shall
only be one original), including but not limited to the Security Agreement, the
Pledge Agreement and all documentation necessary and appropriate to convey a
valid and perfected first-priority security interest in the Collateral, as more
specifically enumerated in Section 5.1(i) hereof, each duly executed by an
appropriate officer of the parties thereto.

 

(b) Financial Information. Receipt of such financial information regarding the
Borrower and its Subsidiaries as may be requested by, and in each case in form
and substance satisfactory to, the Administrative Agent and the Lenders,
including, to the extent available, any of the information otherwise required to
be delivered pursuant to Section 7.1.

 

61



--------------------------------------------------------------------------------

(c) Senior Notes and Senior Subordinated Notes. Receipt by the Administrative
Agent of a copy, certified by an Executive Officer of the Borrower as true and
complete, of the indenture governing the Senior Notes and the Senior
Subordinated Notes, as originally executed and delivered, together with all
exhibits and schedules thereto and any amendments or modifications to such
documents as of the Closing Date.

 

(d) Corporate Documents. Receipt by the Administrative Agent of the following:

 

(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

 

(ii) Bylaws. A copy of the bylaws of each Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

 

(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Credit Party approving and adopting the Credit Documents to which it is a party,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party to
be true and correct and in force and effect as of the Closing Date.

 

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation.

 

(v) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

 

(vi) Solvency. A certificate on behalf of the Consolidated Group, taken as a
whole, from the chief financial officer or treasurer of the Borrower and in form
and substance reasonably satisfactory to the Administrative Agent with respect
to the solvency (on a consolidated basis) of the Consolidated Group immediately
after the consummation of the transaction contemplated hereby.

 

(e) Opinions of Counsel. The Administrative Agent shall have received opinions
of counsel in form and substance satisfactory to the Administrative Agent.

 

(f) Material Adverse Change. There shall not have occurred or become known any
material adverse change or any condition or event that could reasonably be
expected to result in a material adverse change in the business, assets,
operations, financial condition or liabilities (contingent or otherwise) of the
Borrower and its Subsidiaries taken as a whole (after giving effect to the
transactions contemplated hereby) since December 31, 2004.

 

(g) Litigation. There shall not exist (i) any order, decree, judgment, ruling or
injunction which restrains, or seeks to restrain or to obtain damages as a
result of, the

 

62



--------------------------------------------------------------------------------

consummation of the Transactions or (ii) any pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

 

(h) Fees and Expenses. Payment by the Credit Parties of all fees and expenses
owed by them to the Lenders and the Administrative Agent, including, the
reasonable fees and expenses of counsel to the Administrative Agent.

 

(i) Collateral Documents.

 

(i) Each of the Security Agreement and the Pledge Agreement shall have been duly
executed by the Credit Parties and shall have been delivered to the
Administrative Agent and shall be in full force and effect on such date and all
certificates, agreements or instruments representing or evidencing the Pledged
Collateral (as defined in the Pledge Agreement), accompanied by instruments of
transfer and/or stock powers endorsed in blank, shall have been delivered to the
Administrative Agent.

 

(ii) The Administrative Agent shall have received Mortgages with respect to each
of the Mortgaged Properties (other than the Mortgaged Property identified in
Part C of Schedule 6.20(a)) and such Mortgages shall be in full force and effect
on such date.

 

(iii) The Borrower and each of the other Credit Parties shall have authorized,
executed and/or delivered or caused to be delivered each of the following to the
Administrative Agent:

 

(A) UCC financing statements in appropriate form for filing under the UCC and
any other applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate to perfect the Liens created, or purported to be
created, by the Collateral Documents;

 

(B) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Credit Party or where a filing may be necessary or appropriate to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral (as defined in the Collateral Documents), copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens;

 

(C) (i) with respect to each of the Mortgages for those Mortgaged Properties
identified in Part A of Schedule 6.20(a), a policy (or commitment to issue a
policy) of title insurance issued by a title insurance company acceptable to the
Administrative Agent insuring (or committing to insure) the Lien of such
Mortgage as a valid Lien on the Mortgaged Properties and fixtures described
therein in an amount equal to the amount of insurance obtained for each such
Mortgage Property pursuant to the Existing Credit Agreement, which policy (or
commitment) shall be in form and substance reasonably satisfactory to the
Administrative Agent and have been supplemented by such endorsements, provided
that such endorsements are

 

63



--------------------------------------------------------------------------------

available, as shall be reasonably requested by the Administrative Agent and (ii)
with respect to each of the Mortgages for those Mortgaged Properties identified
in Part A of Schedule 6.20(a) (other than the Mortgaged Property identified as
the “Claremore Regional Hospital” in Part A of Schedule 6.20(a)), an affidavit,
sufficient to cause the title insurance company to remove or limit the survey
and unrecorded easement exceptions from the title insurance policy (or
commitment) and issue so-called comprehensive coverage with respect to each such
Mortgaged Properties to the extent such so-called comprehensive coverage is
available in the applicable jurisdiction; and

 

(D) with respect to each of the Mortgages for those Mortgaged Properties
identified in Part B of Schedule 6.20(a), title searches conducted by a title
insurance company acceptable to the Administrative Agent setting forth the state
of title for each such Mortgaged Property, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(D) in the case of each Mortgaged Property (other than the Mortgaged Property
identified in Part C of Schedule 6.20(a)) that constitutes a real property
leasehold interest of any Credit Party, the Credit Parties shall have obtained
(1) such estoppel letters, consents and waivers from the landlords on such real
property as may be required by the Administrative Agent, which estoppel letters
shall be in the form and substance reasonably satisfactory to the Administrative
Agent and (2) evidence that the applicable lease, a memorandum of lease with
respect thereto, or other evidence of such lease in form and substance
reasonably satisfactory to the Administrative Agent, has been or will be
recorded in all places to the extent necessary or desirable, in the reasonable
judgment of the Administrative Agent, so as to enable the Mortgage encumbering
such leasehold interest to effectively create a valid and enforceable first
priority lien (subject to Permitted Liens) on such leasehold interest in favor
of the Administrative Agent.

 

(j) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, environmental matters,
contingent liabilities, corporate structure and management of the Borrower and
its Subsidiaries.

 

5.2 Conditions to All Extensions of Credit.

 

The obligation of each Lender and the Issuing Lender to make any Extension of
Credit hereunder (including the initial Extension of Credit to be made
hereunder) is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

 

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or by the Credit Parties in any other Credit Documents or
which are contained in any certificate furnished at any time under or in
connection herewith shall be true and correct in all material respects on and as
of the date of such Extension of Credit as if made on and as of the date of such
extension or such request, as applicable (except for those which expressly
relate to an earlier date).

 

64



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date and the application of the proceeds thereof
unless such Default or Event of Default shall have been waived in accordance
with this Credit Agreement.

 

(c) Involuntary Bankruptcy or Insolvency. There shall not have been commenced
against any of the Credit Parties an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and shall remain undismissed or undischarged.

 

(d) No Material Adverse Effect. No circumstances, events or conditions shall
have occurred since December 31, 2004 which could reasonably be expected to have
a Material Adverse Effect.

 

(e) Additional Conditions to Revolving Loans. If a Revolving Loan is requested
pursuant to Sections 2.1 and 2.2, all conditions set forth therein shall have
been satisfied.

 

(f) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested pursuant to Sections 2.1 and 2.2, all conditions set forth
therein with respect to the issuance of a Letter of Credit shall have been
satisfied.

 

(g) Additional Conditions to Swingline Loans. If a Swingline Loan is requested
pursuant to Sections 2.1 and 2.2, all conditions set forth therein with respect
to Swingline Loans shall have been satisfied.

 

(h) Additional Conditions to Tranche A Term Loan Advance. If a Tranche A Term
Loan advance is requested pursuant to Sections 2.1 and 2.2, all conditions set
forth therein with respect to Tranche A Term Loan advances shall have been
satisfied.

 

Each request for an Extension of Credit (including extensions and conversions)
and each acceptance by the Borrower of an Extension of Credit (including
extensions and conversions) shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a), (b), (c), (d), (e), (f), (g) and (h) of
this subsection have been satisfied.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to make the Extensions of Credit hereunder to the
Borrower, the Borrower hereby represents and warrants to the Administrative
Agent and to each Lender that:

 

65



--------------------------------------------------------------------------------

6.1 Financial Condition.

 

Each of the financial statements described below (copies of which have
heretofore been provided to the Administrative Agent for distribution to the
Lenders) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, are complete and correct in all material
respects and present fairly the financial condition (including disclosure of all
material liabilities, contingent or otherwise) and results of operations of the
Persons and for the periods specified, subject in the case of interim
company-prepared statements to normal year-end adjustments and the absence of
footnotes:

 

(a) audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries dated as of December 31, 2004, together with related audited
consolidated statements of income and cash flows certified by Ernst & Young LLP,
certified public accountants;

 

(b) company-prepared consolidated balance sheets for the Borrower and its
consolidated Subsidiaries, dated as of March 31, 2005, together with related
consolidated statements of income and cash flows;

 

(c) after the Closing Date, the annual and quarterly financial statements
provided in accordance with Sections 7.1(a) and (b).

 

6.2 No Changes or Restricted Payments.

 

Since the date of the most-recent annual audited financial statements referenced
in Section 6.1(a) or (b) hereof,

 

(a) for the period to the Closing Date, except as previously disclosed in
writing to the Administrative Agent and the Lenders, (i) there have been no
material sales, transfers or other dispositions of any material part of the
business or property of the members of the Consolidated Group, nor have there
been any material purchases or other acquisitions of any business or property
(including the capital stock of any other person) by the members of the
Consolidated Group, which are not reflected in the company-prepared quarterly
financial statements referenced in Section 6.1(b), and (ii) no Restricted
Payments (other than as permitted by Sections 8.7(a) and (b)) have been declared
or paid by members of the Consolidated Group; and

 

(b) there has been no circumstance, development or event which has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.3 Organization; Existence; Compliance with Law.

 

Each of the members of the Consolidated Group (a) is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary
organizational power and authority, and the legal right to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so

 

66



--------------------------------------------------------------------------------

qualified and in good standing has not had and could not have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law, except to the
extent that the failure to comply therewith has not had and could not be
reasonably expected to have a Material Adverse Effect.

 

6.4 Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has the corporate or other necessary organizational
power and authority, and the legal right, to make, deliver and perform the
Credit Documents to which it is a party and has taken all necessary corporate or
other action to authorize the execution, delivery and performance by it of the
Credit Documents to which it is a party. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with acceptance of Extensions of
Credit or the making of the guaranties hereunder or with the execution, delivery
or performance of any Credit Documents by the Credit Parties (other than those
which have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).

 

Each Credit Document to which it is a party constitutes a legal, valid and
binding obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

6.5 No Legal Bar.

 

The execution, delivery and performance of the Credit Documents, the borrowings
hereunder and the use of the Extensions of Credit will not violate any
Requirement of Law or any Contractual Obligation of any member of the
Consolidated Group (except those as to which waivers or consents have been
obtained), and will not result in, or require, the creation or imposition of any
Lien on any of its respective properties or revenues pursuant to any Requirement
of Law or Contractual Obligation other than the Liens arising under or
contemplated in connection with the Credit Documents. No member of the
Consolidated Group is in default under or with respect to any of its Contractual
Obligations in any respect which has had or could reasonably be expected to have
a Material Adverse Effect.

 

6.6 No Material Litigation and Disputes.

 

(a) No unsealed litigation or, to the best knowledge of the Credit Parties,
claims, investigation, sealed litigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the best knowledge of the
Credit Parties, threatened by or against, any members of the Consolidated Group
or against any of their respective properties or revenues which (i) relate to
the Credit Documents or any of the transactions contemplated hereby or thereby
or (ii) could, after giving effect to any applicable insurance and the
obligations of HCA – The Healthcare Company under the Distribution Agreement and
the Tax Sharing Agreement, reasonably be expected to have a Material Adverse
Effect.

 

(b) No default exists, nor, to the best knowledge of the Credit Parties, is any
such default asserted under any Contractual Obligations to which any members of
the Consolidated Group are party which individually or in the aggregate has had
or could reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

6.7 No Defaults.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Credit Agreement
or any other Credit Document.

 

6.8 Ownership and Operation of Property.

 

Each of the members of the Consolidated Group (a) has good title to, or a valid
leasehold interest in, all Property necessary in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and none of
such Property is subject to any Lien, except for with respect to any of its
Property, whether now owned or after acquired, Permitted Liens, and (b) has
obtained all material licenses, permits, franchises or other certifications,
consents, approvals and authorizations, governmental or private, necessary to
the ownership of its Property and to the conduct of its business, which are
material to the Consolidated Group taken as a whole.

 

6.9 Intellectual Property.

 

Each of the members of the Consolidated Group owns, or has the legal right to
use, all United States trademarks, tradenames, copyrights, patents, technology,
know-how, processes and other intellectual property, if any, necessary for each
of them to conduct its business as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
have not had and could not be reasonably expected to have a Material Adverse
Effect. Set forth on Schedule 6.9 is a list of Intellectual Property owned or
used by members of the Consolidated Group as of the Closing Date. Except as
provided on the foregoing Schedule, no claim has been asserted and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does any
Credit Party know of any such claim, and the use of such Intellectual Property
by the members of the Consolidated Group does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, have
not had and could not be reasonably expected to have a Material Adverse Effect.

 

6.10 No Burdensome Restrictions.

 

No Requirement of Law or Contractual Obligation of the members of the
Consolidated Group has had or could be reasonably expected to have a Material
Adverse Effect.

 

6.11 Taxes.

 

Each of the members of the Consolidated Group has filed or caused to be filed
all federal income and other material tax returns which are required to be filed
and has paid (a) all amounts shown therein to be due (including interest and
penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing, except for such taxes which are not yet
delinquent or as are being contested in good faith by proper proceedings and
against which adequate reserves are being maintained on its books to the extent
required by and in accordance with GAAP. No tax claim or assessment has been
asserted in writing against members of the Consolidated Group which has had or,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

68



--------------------------------------------------------------------------------

6.12 ERISA.

 

Except as has not had and could not reasonably be expected to have a Material
Adverse Effect:

 

(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no ERISA Event has occurred, and, to the best
knowledge of the Credit Parties, no event or condition has occurred or exists as
a result of which any ERISA Event could reasonably be expected to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

 

(b) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.

 

(c) No member of the Consolidated Group nor any ERISA Affiliate has incurred,
or, to the best knowledge of the Credit Parties, could be reasonably expected to
incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. No member of the Consolidated Group nor any ERISA
Affiliate would become subject to any withdrawal liability under ERISA if any
member of the Consolidated Group or any ERISA Affiliate were to withdraw
completely from all Multiemployer Plans and Multiple Employer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No member of the Consolidated Group nor any ERISA Affiliate
has received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the Credit
Parties, reasonably expected to be in reorganization, insolvent, or terminated.

 

(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code) or breach of fiduciary responsibility
has occurred with respect to a Plan which has subjected or may subject any
member of the Consolidated Group or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which any member of the
Consolidated Group or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability.

 

(e) No member of the Consolidated Group nor any ERISA Affiliates has any
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which Sections
601-609 of ERISA and Section 4980B of the Code apply has been administered in
compliance in all material respects of such sections.

 

69



--------------------------------------------------------------------------------

(f) Neither the execution and delivery of this Credit Agreement nor the
consummation of the financing transactions contemplated thereunder will involve
any transaction which is subject to the prohibitions of Sections 404, 406 or 407
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Code. The representation by the Credit Parties in the preceding
sentence is made in reliance upon and subject to the accuracy of the Lenders’
representation in Section 11.15 with respect to their source of funds and is
subject, in the event that the source of the funds used by the Lenders in
connection with this transaction is an insurance company’s general asset
account, to the application of Prohibited Transaction Class Exemption 95-60, 60
Fed. Reg. 35,925 (1995), compliance with the regulations issued under Section
401(c)(1)(A) of ERISA, or the issuance of any other prohibited transaction
exemption or similar relief, to the effect that assets in an insurance company’s
general asset account do not constitute assets of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA of a “plan” within the meaning of
Section 4975(e)(1) of the Code.

 

6.13 Governmental Regulations, Etc.

 

(a) No part of the proceeds of the Extensions of Credit hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U, or for the purpose of purchasing or
carrying or trading in any other securities. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U. No indebtedness
being reduced or retired out of the proceeds of the Extensions of Credit
hereunder was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meanings of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Borrower and its Subsidiaries. None of the transactions contemplated by this
Credit Agreement (including, without limitation, the direct or indirect use of
the proceeds of the Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act, or
regulations issued pursuant thereto, or Regulation T, U or X.

 

(b) None of the members of the Consolidated Group is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940, each as amended. In addition, none of the
members of the Consolidated Group is (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company, or (ii) a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary” of a “holding company,” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 

(c) No director, executive officer or principal shareholder of any member of the
Consolidated Group is a director, executive officer or principal shareholder of
any Lender. For the purposes hereof the terms “director,” “executive officer”
and “principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O issued by the Board of
Governors of the Federal Reserve System.

 

70



--------------------------------------------------------------------------------

6.14 Subsidiaries.

 

Set forth on Schedule 6.14 are all the Subsidiaries of the Borrower as of the
Closing Date, including the jurisdiction of organization, classes of Capital
Stock or other equity interests (including options, warrants, rights of
subscription, conversion and exchangeability and other similar rights) and
ownership and ownership percentages thereof. The outstanding shares of Capital
Stock shown have been validly issued, fully paid and are non-assessable and are
owned free of Liens other than Permitted Liens. The foregoing shares of Capital
Stock and equity interests are not the subject of buy-sell, voting trust or
other shareholder agreement except as identified on Schedule 6.14.

 

6.15 Purpose of Extensions of Credit.

 

The Loans will be used to refinance the Existing Credit Agreement, to finance
working capital, capital expenditures, permitted acquisitions and other general
corporate purposes.

 

6.16 Environmental Matters.

 

Except as has not had and could not reasonably be expected to result in a
Material Adverse Effect, to the knowledge of the Consolidated Group:

 

(a) All of the facilities and properties owned, leased or operated by any member
of the Consolidated Group (the “Subject Properties”) and all of the Consolidated
Group’s respective operations at the Subject Properties (the “Businesses”) are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Subject Properties or the
Businesses.

 

(b) None of the Subject Properties contains any Materials of Environmental
Concern at, on or under the Subject Properties in amounts or concentrations that
constitute a violation of, or could give rise to liability under, Environmental
Laws.

 

(c) Materials of Environmental Concern have not been generated, treated, stored
or disposed of at, on or under any of the Subject Properties or any other
location, or transported from the Subject Properties to or disposed of at any
other location, by or on behalf of any members of the Consolidated Group in
violation of any Environmental Law.

 

(d) No member of the Consolidated Group has (i) received any written notice of
any judicial proceeding or administrative action that is pending or threatened
under any Environmental Law with respect to any member of the Consolidated
Group, the Subject Properties or the Businesses; (ii) entered into or been
subject to any consent decrees or other decrees, consent orders, administrative
orders or compliance orders, or other administrative or judicial requirements
that remain outstanding under any Environmental Law; or (iii) been subject to
any governmental enforcement action under any Environmental Laws with respect to
the Subject Properties or any off-site waste disposal site.

 

(e) There has been no release of Materials of Environmental Concern at or from
the Subject Properties, or arising from or related to the operations of any
member of the Consolidated Group in connection with the Subject Properties or
the Businesses.

 

71



--------------------------------------------------------------------------------

6.17 No Material Misstatements.

 

None of (a) the information contained in the confidential information
memorandum, or (b) any other information, reports, financial statements,
exhibits or schedules, taken as a whole, furnished by or on behalf of any member
of the Consolidated Group to the Administrative Agent or any Lender in
connection with the negotiation of the Credit Documents or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were, are or will be made, not materially misleading, provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, or other
forward-looking information or otherwise relates to future or hypothetical
events, the Borrower represents only that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information,
report, financial statement, exhibit or schedule and no assurance is given that
the results forecasted in such documents will be achieved and that actual
results during the period or periods covered by such documents are subject to
significant uncertainties and contingencies (many of which are out of the
control of the Borrower) and may differ from the projected results set forth
therein and that the difference may be material.

 

6.18 Labor Matters.

 

Except as set forth in Schedule 6.18,

 

(a) there are no strikes or lockouts against any members of the Consolidated
Group pending or, to the best knowledge of the Credit Parties, threatened which
could reasonably be expected to have a Material Adverse Effect;

 

(b) the hours worked by and payments made to employees of the Consolidated Group
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
case where a Material Adverse Effect has occurred or could reasonably be
expected to occur as a result of the violation thereof;

 

(c) as of the date hereof, all payments due from members of the Consolidated
Group, or for which any claim may be made against a member of the Consolidated
Group, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the
respective members of the Consolidated Group; and

 

(d) as of the date hereof, none of the members of the Consolidated Group is
party to a collective bargaining agreement.

 

6.19 Security Documents.

 

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Administrative Agent, for the ratable benefit of the holders of the
Secured Obligations (as defined in the Security Agreement), a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) owned by each Credit Party and, when financing statements in
appropriate form are filed in the offices for the state of incorporation of each
Credit Party shall create a fully perfected Lien on, and security interest in,
all right, title and interest of each Credit Party in such

 

72



--------------------------------------------------------------------------------

Collateral that may be perfected by filing, recording or registering a financing
statement under the Uniform Commercial Code as in effect, in each case prior and
superior in right to any other Lien on any Collateral other than Permitted Liens
(as defined therein).

 

(b) Pledge Agreement. The Pledge Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the holders of the Secured
Obligations (as defined in the Pledge Agreement), a legal, valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreement) and,
when such Collateral is delivered to the Administrative Agent, the Pledge
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of each Credit Party in such Collateral, in each
case prior and superior in right to any other Lien.

 

(c) Intellectual Property. The Security Agreement together with the Notice of
Grant of Security Interest in Trademarks and the Notice of Grant of Security
Interest in Patents when filed with the United States Patent and Trademark
Office, and the Notice of Grant of Security Interest in Copyrights filed with
the United States Copyright Office will create a fully perfected Lien on, and
security interest in, all right, title and interest of the Credit Parties in all
Patents and Patent Licenses, Trademarks and Trademark Licenses and Copyrights
and Copyright Licenses (each as defined in the Security Agreement) and in which
a security interest may be perfected by filing, recording or registration of a
Notice in the United States Patent and Trademark Office and the United States
Copyright Office, in each case prior and superior in right to any other person
other than Permitted Liens.

 

(d) Mortgages. The Mortgages are effective to create in favor of the
Administrative Agent, for the ratable benefit of the holders of the Secured
Obligations (as defined in the applicable Mortgages) identified therein, a
legal, valid and enforceable Lien on all of the respective grantors’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, and when the Mortgages are recorded in the appropriate offices
and the proper amount of mortgage recording or similar taxes (if any) are paid
and when the financing statements are duly filed in the appropriate public
records, the Mortgages shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors in such Mortgaged
Properties and the proceeds thereof, in each case prior and superior to the
right of any other Lien other than Permitted Liens.

 

6.20 Location of Real Property and Leased Premises.

 

Set forth on Schedule 6.20(a) is a complete and correct list of all of the
Mortgaged Properties. Set forth on Schedule 6.20(b) is the jurisdiction of
organization and chief executive office of each member of the Consolidated
Group.

 

6.21 Solvency.

 

Immediately after giving effect to the initial Extensions of Credit hereunder,
(a) the fair value of the consolidated assets of the Consolidated Group will
exceed the consolidated debts and liabilities, subordinated, contingent or
otherwise of the Consolidated Group; (b) the present fair saleable value of the
properties of the Consolidated Group, taken as a whole, will be greater than the
amounts, taken as a whole, that will be required to pay the probable liability
of the consolidated debts and other liabilities, subordinated, contingent or
otherwise of the Consolidated Group, as such debts and other liabilities become
absolute and mature; and (c) the Consolidated Group, taken as a whole, will not
have unreasonably small capital with which to conduct the businesses of the
Consolidated Group, taken as a whole, in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

73



--------------------------------------------------------------------------------

SECTION 7

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding or any Letter of Credit is outstanding, and until all
of the Commitments hereunder shall have terminated:

 

7.1 Information Covenants.

 

The members of the Consolidated Group will furnish, or cause to be furnished, to
the Administrative Agent for further distribution to each of the Lenders:

 

(a) Annual Financial Statements. Within five (5) Business Days following the
date such information is filed with the SEC, and in any event not later than
ninety (90) days after the close of each fiscal year of the Consolidated Group,
a consolidated balance sheet of the members of the Consolidated Group as of the
end of such fiscal year, together with related consolidated statements of
operations and retained earnings and of cash flows for such fiscal year, in each
case setting forth in comparative form consolidated figures for the preceding
fiscal year, all such financial information described above to be in reasonable
form and detail and audited by independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified as to the status of the members of the Consolidated Group as a going
concern or any other material qualifications or exceptions.

 

(b) Quarterly Financial Statements. Within five (5) Business Days following the
date such information is filed with the SEC, and in any event not later than
forty-five (45) days after the close of each fiscal quarter of the Consolidated
Group (other than the fourth fiscal quarter, in which case ninety (90) days
after the end thereof) a consolidated balance sheet of the members of the
Consolidated Group as of the end of such fiscal quarter, together with related
consolidated statements of operations and of cash flows for such fiscal quarter,
in each case setting forth in comparative form consolidated figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of an
Executive Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the members of the Consolidated Group and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an Executive
Officer of the Borrower substantially in the form of Exhibit F, (i)
demonstrating compliance with the financial covenants contained in Section 7.11
by calculation thereof as of the end of each such fiscal period and (ii) stating
that no Default or Event of Default exists, or if any Default or Event of
Default does exist, specifying the nature and extent thereof and what action the
Credit Parties propose to take with respect thereto.

 

74



--------------------------------------------------------------------------------

(d) Annual Business Plan and Budgets. By the 15th day of the first month of each
fiscal year of the Borrower, an annual business plan and budget of the members
of the Consolidated Group containing, among other things, estimated capital
expenditures for the coming fiscal year.

 

(e) Compliance with Certain Provisions of the Credit Agreement. Within ninety
(90) days after the end of each fiscal year of the Credit Parties, a certificate
containing information regarding the amount of all Asset Dispositions, Debt
Transactions and Equity Transactions that were made during the prior fiscal
year.

 

(f) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

 

(g) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any member of the
Consolidated Group in connection with any annual, interim or special audit of
the books of such Person.

 

(h) Reports. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as any member of the
Consolidated Group shall send to its shareholders or to a holder of any
Indebtedness owed by any member of the Consolidated Group in its capacity as
such a holder and (ii) upon the request of the Administrative Agent, all reports
and written information to and from the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor
agencies or authorities concerning environmental, health or safety matters.

 

(i) Notices. Upon any Executive Officer of a Credit Party obtaining knowledge
thereof, the Credit Parties will give written notice to the Administrative Agent
immediately of (i) the occurrence of a Default or Event of Default, specifying
the nature and existence thereof and what action the Credit Parties propose to
take with respect thereto, and (ii) the occurrence of any of the following with
respect to any member of the Consolidated Group (A) the pendency or commencement
of any litigation, arbitral or governmental proceeding against such Person which
if adversely determined is likely to have a Material Adverse Effect or (B) the
institution of any proceedings against such Person with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

(j) ERISA. Upon any Executive Officer of a Credit Party obtaining knowledge
thereof, the Credit Parties will give written notice to the Administrative Agent
promptly (and in any event within five (5) Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Credit Parties or any
ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which any member of the Consolidated Group or
any ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (iv) any change in the funding status of any Plan
that could have a Material Adverse Effect, together with a description of any
such event or condition or a copy of any such notice and a statement by an
Executive Officer of the Borrower briefly setting forth the details regarding
such event, condition, or notice, and the action, if any, which has been or is
being taken or is proposed to be taken by the Credit Parties with respect
thereto. Promptly upon request, the Credit Parties shall furnish the
Administrative Agent and the Lenders with such additional information concerning
any Plan as may be reasonably requested, including, but not limited to, copies
of each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).

 

(k) Environmental.

 

(i) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.16 to be untrue, the Credit Parties will furnish or cause to
be furnished to the Administrative Agent, at the Credit Parties’ expense, a
report of an environmental assessment of reasonable scope, form and depth,
(including, where appropriate, soil or groundwater sampling) by a consultant
possessing relevant qualifications and skills to undertake such an environmental
assessment of the nature and extent of the presence of any Materials of
Environmental Concern on any Subject Properties (as defined in Section 6.16) and
as to the compliance by any member of the Consolidated Group with Environmental
Laws at such Subject Properties. If the Credit Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the members of
the Consolidated Group hereby grant to the Administrative Agent and their
representatives access to the Subject Properties to reasonably undertake such an
assessment (including, where appropriate, soil or groundwater sampling). The
reasonable cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be payable by the Credit Parties on demand and
added to the obligations secured by the Collateral Documents.

 

76



--------------------------------------------------------------------------------

(ii) The members of the Consolidated Group will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Materials of Environmental Concern on any
of the Subject Properties to the extent required to comply with all
Environmental Laws and with the orders and directives of all Governmental
Authorities issued thereunder to the extent that any failure to comply could
reasonably be expected to result in a Material Adverse Effect. However, nothing
in this Credit Agreement shall limit any rights of the members of the
Consolidated Group under any Environmental Laws or other Requirements of Law to
seek to require third parties to conduct, complete, or pay for any
investigations, studies, sampling, testing, or remedial, removal, or other
actions necessary to address Materials of Environmental Concern on, from or
affecting any of the Subject Properties to the extent necessary to comply with
all applicable Environmental Laws.

 

(iii) Notwithstanding this paragraph 7.1(k), nothing in this Credit Agreement
shall prevent the members of the Consolidated Group from exercising any rights
to contest or appeal any order or directive issued under Environmental Laws by a
Governmental Authority prior to undertaking any investigations, studies,
sampling, testing, or remedial, removal, or other actions required thereunder.

 

(l) Additional Patents and Trademarks. At the time of delivery of the financial
statements and reports provided for in Section 7.1(a), a report signed by an
Executive Officer of the Borrower setting forth (i) a list of registration
numbers for all patents, trademarks, service marks, tradenames and copyrights
awarded to any member of the Consolidated Group since the last day of the
immediately preceding fiscal year and (ii) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any member of the Consolidated Group since
the last day of the immediately preceding fiscal year and the status of each
such application, all in such form as shall be reasonably satisfactory to the
Administrative Agent.

 

(m) Lien Matters, Casualty and Damage to Collateral. After actual knowledge,
prompt written notice of (i) the incurrence of any Lien other than a Permitted
Lien on, or claim asserted against any of the Collateral, (ii) any casualty
event, condemnation or other insured damage to any material portion of the
Collateral or the commencement of any proceeding likely to result in a casualty
event or condemnation or (iii) the occurrence of any other event which in
Borrower’s judgment is reasonably likely to materially adversely affect the
aggregate value of the Collateral.

 

(n) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any member of the Consolidated Group as the Administrative Agent (on behalf of
any Lender) or the Required Lenders may reasonably request.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.1(h) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 11.1; or (ii) on which such
documents are posted on the

 

77



--------------------------------------------------------------------------------

Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Certificates required by
Section 7.1(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

7.2 Preservation of Existence and Franchises.

 

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary permitted under Section 8.4 or Section 8.5:

 

(a) each Credit Party will do all things necessary to preserve and keep in full
force and effect its existence;

 

(b) each Exempt Subsidiary will do all things necessary to preserve and keep in
full force and effect its existence, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and

 

(c) each member of the Consolidated Group will do all things necessary to
preserve and keep in full force and effect its rights, franchises and authority
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

7.3 Books and Records.

 

Each member of the Consolidated Group will keep, in all material respects,
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

 

7.4 Compliance with Law.

 

Each member of the Consolidated Group will comply with all laws, rules,
regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its Property if noncompliance
with any such law, rule, regulation, order or restriction could have a Material
Adverse Effect.

 

7.5 Payment of Taxes and Other Indebtedness.

 

Each member of the Consolidated Group will pay and discharge (a) all taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its Properties, before they shall become
delinquent, (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no member of the
Consolidated Group shall be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness (i) which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established on its books to the extent required by and in accordance with GAAP
or (ii) if the failure to make any such payment (A) would not give rise to an
immediate right to foreclose on a Lien securing such amounts and (B) could not
have a Material Adverse Effect.

 

7.6 Insurance.

 

(a) Each member of the Consolidated Group will at all times maintain in full
force and effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice (or
as otherwise required by the Collateral Documents). The Administrative Agent,
for the ratable benefit of the Lenders, shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days’ prior written notice before any such policy or policies shall be altered
or canceled, and that no act or default of any member of the Consolidated Group
or any other Person shall affect the rights of the Administrative Agent or the
Lenders under such policy or policies. The present insurance coverage of the
members of the Consolidated Group is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 7.6.

 

(b) The proceeds from insurance in excess of $5 million may be held by the
Administrative Agent in a collateral account or delivered over to the applicable
member of the

 

79



--------------------------------------------------------------------------------

Consolidated Group, in the discretion of the Administrative Agent. Amounts held
in a collateral account will be disbursed to the applicable member of the
Consolidated Group on evidence of repair, replacement or reinvestment in the
same or similar property. The members of the Consolidated Group will account for
such insurance proceeds received by them and the uses to which the proceeds are
put and make payments as may be required hereunder by Section 3.3(b)(ii) or
otherwise.

 

7.7 Maintenance of Property.

 

Each member of the Consolidated Group will maintain and preserve its properties
and equipment in good repair, working order and condition, normal wear and tear,
obsolescence and casualty and condemnation excepted, and will make, or cause to
be made, in such properties and equipment from time to time all repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto as may be needed or proper, to the extent and in the manner customary
for companies in similar businesses, except to the extent that failure to do so
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

7.8 Performance of Obligations.

 

Each member of the Consolidated Group will perform in all material respects all
of its obligations under the terms of all material agreements, indentures,
mortgages, security agreements and other debt instruments to which it is a party
or by which it is bound.

 

7.9 Use of Proceeds.

 

The Borrower will use the proceeds of Extensions of Credit solely for the
purposes set forth in Section 6.15.

 

7.10 Audits/Inspections.

 

Upon reasonable notice and during normal business hours, each member of the
Consolidated Group will permit representatives appointed by the Administrative
Agent or any Lender, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect such member’s property,
including its books and records, its accounts receivable and inventory, its
facilities and its other business assets, and to make photocopies or photographs
thereof and to write down and record any information such representative obtains
and shall permit the Administrative Agent or any such Lender or its
representatives to investigate and verify the accuracy of information provided
to the Administrative Agent or the Lenders and to discuss all such matters with
the officers, employees and, subject to the right of the representatives of the
Consolidated Group to be present, representatives of such Person (in each case
excluding patient medical records and any other material which is confidential
pursuant to any Requirement of Law). The Credit Parties agree that the
Administrative Agent, and its representatives, may conduct an annual audit of
the Collateral, at the expense of the Borrower.

 

7.11 Financial Covenants.

 

(a) Consolidated Senior Leverage Ratio. The Consolidated Senior Leverage Ratio,
as of the end of any fiscal quarter, shall be not greater than 2.5 to 1.0.

 

80



--------------------------------------------------------------------------------

(b) Consolidated Total Leverage Ratio. The Consolidated Total Leverage Ratio, as
of the end of any fiscal quarter, shall be not greater than (i) for any fiscal
quarter ending during the period from the Closing Date to and including December
31, 2007, 4.0 to 1.0 and (ii) thereafter, 3.5 to 1.0.

 

(c) Consolidated Interest Expense Coverage Ratio. The Consolidated Interest
Expense Coverage Ratio as of the end of any fiscal quarter shall be not less
than 3.0 to 1.0.

 

7.12 Additional Guarantors.

 

As soon as practicable and in any event within thirty (30) days after any Person
becomes a direct or indirect Subsidiary of the Borrower (other than any
Immaterial Subsidiary), the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
all of the Property of such Person and shall (a) if such Person is a Domestic
Subsidiary (other than any Securitization Subsidiary), (i) cause such Person to
become a Guarantor by executing a Joinder Agreement in substantially the same
form as Exhibit G, (ii) cause 100% of the issued and outstanding Capital Stock
of such Person owned by any Credit Party to be delivered to the Administrative
Agent (together with undated stock powers signed in blank) and pledged to the
Administrative Agent in form acceptable to the Administrative Agent, (iii) cause
all of the personal property of such Person to be pledged to the Administrative
Agent in form acceptable to the Administrative Agent and (iv) deliver such
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, landlord’s waivers, certified resolutions and other organizational
and authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s liens thereunder) and other items of
the types required to be delivered pursuant to Sections 5.1(d) and (e), all in
form, content and scope reasonably satisfactory to the Administrative Agent and
(b) if such Person is a direct Foreign Subsidiary of a Credit Party, cause 65%
(or such greater percentage which would not result in adverse tax consequences)
of the issued and outstanding Capital Stock entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of such Person to be delivered to the Administrative Agent
(together with undated stock powers signed in blank (unless, with respect to a
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the law of the
jurisdiction of incorporation of such Person)) and pledged to the Administrative
Agent pursuant to an appropriate pledge agreement(s) in form acceptable to the
Administrative Agent; provided, that the percentage of any Capital Stock of a
Foreign Subsidiary that is delivered and pledged to the Administrative Agent
pursuant to this clause (b) shall be reduced to the extent necessary to avoid
any material adverse tax consequences that would otherwise result upon a change
in applicable law or regulation; and provided, further, that, notwithstanding
anything contrary in this Section 7.12, the Borrower may, from time to time,
designate one or more Subsidiaries as exempt from the foregoing provisions of
this Section 7.12 (each such Subsidiary, together with each Subsidiary
identified on Schedule 7.12, an “Exempt Subsidiary”) by written notice to the
Administrative Agent so long as (i) no Default or Event of Default shall have
occurred and be continuing after giving effect to such designation; (ii) such
Subsidiary is at such time a Non-Wholly Owned Subsidiary and (iii) as of the
date of any such designation, the aggregate assets of all such Exempt
Subsidiaries do not exceed thirty seven and one-half percent (37.5%) of the
consolidated assets of the Consolidated Group. Notwithstanding the foregoing,
the Borrower may, from time to time, designate any Exempt Subsidiary to be a
Guarantor by prior written notice to the Administrative Agent and in compliance
with this Section 7.12.

 

81



--------------------------------------------------------------------------------

7.13 Pledged Assets.

 

Each Credit Party will cause all of its owned personal property located in the
United States and all of the Mortgaged Properties other than Excluded Property
to be subject at all times to first priority, perfected and, in the case of
Mortgaged Properties, title insured Liens in favor of the Administrative Agent
to secure such party’s obligations under the Credit Documents pursuant to the
terms and conditions of the Collateral Documents or, with respect to any such
property acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens. Without limiting the generality of the above, the
Credit Parties will cause (i) 100% of the issued and outstanding Capital Stock
of each Domestic Subsidiary (other than any Securitization Subsidiary) and (ii)
65% (or such greater percentage which would not result in adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary directly owned by the
Borrower or any Guarantor to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Collateral Documents or such other security documents as the
Administrative Agent shall reasonably request, provided, that the percentage of
any Capital Stock of a Foreign Subsidiary that is subject to a Lien pursuant to
clause (ii) shall be reduced to the extent necessary to avoid material adverse
tax consequences that would otherwise result upon a change in applicable law or
regulation.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, take such
action (including but not limited to the actions set forth in Section 5.1(i)) at
its own expense as requested by the Administrative Agent to ensure that the
Administrative Agent has a first priority perfected Lien to secure such party’s
obligations under the Credit Documents in that portion of the collateral that is
required to be pledged pursuant to this Section 7.13, subject in each case only
to Permitted Liens.

 

7.14 Post-Closing Obligations.

 

The Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent, within 60 days after the Closing Date, the following
items:

 

(a) a duly authorized and executed Mortgage with respect to each Mortgaged
Property identified in Part C of Schedule 6.20(a) in form and substance
reasonably satisfactory to the Administrative Agent;

 

(b) with respect to the Mortgaged Property identified as the “MountainView
Regional Medical Center” in Part C of Schedule 6.20(a), (i) a policy (or
commitment to issue a policy) of title insurance issued by a title insurance
company acceptable to the Administrative Agent insuring (or committing to
insure) the Lien of the Mortgage on such Mortgaged Property as a valid Lien on
such Mortgaged Property and fixtures described therein in an amount not less
than 100% of the fair market value thereof, which policy (or commitment) shall
be in form and substance reasonably satisfactory to the Administrative Agent and
have been supplemented by such endorsements, provided that such endorsements are
available, as shall be reasonably requested by the Administrative Agent and (ii)
an affidavit, sufficient to cause the title insurance company to remove or limit
the survey and unrecorded easement exceptions from the title insurance policy
(or commitment) and issue so-called comprehensive coverage with respect to such
Mortgaged Property to the extent such so-called comprehensive coverage is
available in the applicable jurisdiction;

 

82



--------------------------------------------------------------------------------

(c) with respect to the Mortgaged Property identified as the “Brownwood Regional
Medical Center” in Part C of Schedule 6.20(a), title searches conducted by a
title insurance company acceptable to the Administrative Agent setting forth the
state of title for such Mortgaged Property, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(d) (i) with respect to the leasehold portion of the Mortgaged Property
identified as the “Brownwood Regional Medical Center” in Part C of Schedule
6.20(a), such consents and/or waivers from the landlord on such Mortgaged
Property as may be required by the Administrative Agent, which consents and/or
waivers shall be in the form and substance reasonably satisfactory to the
Administrative Agent and (ii) evidence that the applicable lease, a memorandum
of lease with respect thereto, or other evidence of such lease in form and
substance reasonably satisfactory to the Administrative Agent, has been or will
be recorded in all places to the extent necessary or desirable, in the
reasonable judgment of the Administrative Agent, so as to enable such Mortgage
encumbering such leasehold interest to effectively create a valid and
enforceable first priority lien (subject to Permitted Liens) on such leasehold
interest in favor of the Administrative Agent.

 

SECTION 8

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding or any Letter of Credit is outstanding, and until all
of the Commitments hereunder shall have terminated:

 

8.1 Indebtedness.

 

No member of the Consolidated Group will contract, create, incur, assume or
permit to exist any Indebtedness, except:

 

(a) Indebtedness existing or arising under this Credit Agreement or the other
Credit Documents, including establishment of additional tranches of Indebtedness
under the Credit Agreement (the specific terms and mechanics of which would be
the subject of a separate amendment to this Credit Agreement), provided that in
the case of establishment of any such additional tranche the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such additional Indebtedness
(assuming, in the case of a delayed draw term loan or revolving loan facility or
similar facility, that the entire amount available under such tranche is
advanced on date established) on a Pro Forma Basis, the Borrower shall be in
compliance with all of the covenants set forth in Section 7.11;

 

(b) Indebtedness set forth on Schedule 8.1, and renewals, refinancings and
extensions thereof on terms and conditions materially no less favorable to the
members of the Consolidated Group than for such existing Indebtedness;

 

83



--------------------------------------------------------------------------------

(c) obligations under Capital Leases and Indebtedness incurred, in each case, to
provide all or a portion of the purchase price or costs of construction of fixed
assets, or in the case of a Sale and Leaseback Transaction, to finance the value
of such asset owned by a member of the Consolidated Group, and renewals,
refinancings and extensions thereof; provided that (i) such Indebtedness when
incurred shall not exceed the purchase price or cost of construction of such
asset or, in the case of a Sale and Leaseback Transaction or refinancing
transaction, the fair market value of such asset, (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing, and (iii) the total
aggregate outstanding principal amount of all such Indebtedness (together with
the secured Indebtedness permitted by subsection (h) below) shall not exceed
$100 million at any one time outstanding;

 

(d) Indebtedness owing under (a) interest rate, commodities and foreign currency
exchange protection agreements entered into in the ordinary course of business
to manage existing or anticipated risks and not for speculative purposes or (b)
any Hedging Agreement entered into with a Lender or an affiliate of a Lender in
connection with the cash management needs of the Borrower and its Subsidiaries
in the ordinary course of business;

 

(e) intercompany Indebtedness owing by a member of the Consolidated Group to
another member of the Consolidated Group (subject, however, to the limitations
of Section 8.6 and Permitted Investments thereunder, in the case of the member
of the Consolidated Group extending the loan, advance or credit);

 

(f) the Senior Subordinated Notes;

 

(g) (i) the Senior Notes and (ii) other unsecured Funded Debt of the Borrower
and its Subsidiaries in an aggregate outstanding principal amount of up to $100
million at any time;

 

(h) secured Funded Debt of the Borrower and its Subsidiaries in an aggregate
outstanding principal amount of up to $50 million at any time;

 

(i) Subordinated Debt; provided that (i) if any such issuance of Subordinated
Debt exceeds $300 million the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Subordinated Debt on a Pro Forma Basis, the Borrower shall
be in compliance with all of the covenants set forth in Section 7.11, (ii) such
Subordinated Debt has terms that are not materially less favorable to the
Borrower and the Lenders and has a weighted average maturity that is greater
than or equal to that of the Senior Subordinated Notes; (iii) no Default or
Event of Default exists prior to or after giving effect to the incurrence
thereof and (iv) the Borrower shall prepay the Loans with the Net Proceeds of
such Subordinated Debt to the extent required under Section 3.3(b)(iii);

 

(j) guaranty obligations in respect of patient receivables sold, assigned,
turned over, conveyed or otherwise disposed of to collection agencies or other
third parties, provided that the aggregate amount of the obligations guarantied
shall not exceed $75 million at any time outstanding;

 

84



--------------------------------------------------------------------------------

(k) Guaranty Obligations of Indebtedness permitted hereunder (which guaranty
obligations in respect of Subordinated Debt shall be similarly subordinated);

 

(l) the Permitted Senior Unsecured Indebtedness;

 

(m) Indebtedness and obligations of the Borrower and its Subsidiaries in
connection with Securitization Transactions in an aggregate outstanding
principal amount not to exceed $250 million at any time outstanding; provided
that the Indebtedness and obligations of the Borrower and its Subsidiaries
(other than any Securitization Subsidiary) with respect to such Securitization
Transactions shall be non-recourse to the Borrower and such Subsidiaries;

 

(n) Indebtedness of Foreign Subsidiaries in an aggregate principal amount up to
$75 million at any time outstanding; and

 

(o) Indebtedness of Exempt Subsidiaries in an aggregate principal amount not to
exceed $100 million at any time outstanding.

 

For the avoidance of doubt, to the extent an item of Indebtedness may be
included in more than one exception above, the Borrower may designate which
exception is to apply to such Indebtedness.

 

8.2 Liens.

 

No member of the Consolidated Group will contract, create, incur, assume or
permit to exist directly or indirectly any Lien with respect to any of its
Property, whether now owned or after acquired, except for Permitted Liens.

 

8.3 Nature of Business.

 

No member of the Consolidated Group will engage to any material extent in any
business activity except those business activities engaged in by the
Consolidated Group as of the date of this Agreement and activities substantially
similar or reasonably incidental thereto and reasonable extensions of the
foregoing.

 

8.4 Merger and Consolidation, Dissolution and Acquisitions.

 

(a) No member of the Consolidated Group will enter into any transaction of
merger or consolidation, except that

 

(i) a Credit Party may be party to a transaction of merger or consolidation with
another Credit Party, provided that if the Borrower is a party to such
transaction, it shall be the surviving entity;

 

(ii) a Foreign Subsidiary may be party to a transaction of merger or
consolidation with a Subsidiary of the Borrower, provided that (A) if a Domestic
Subsidiary is a party thereto, it shall be the surviving entity and if such
Domestic Subsidiary is not already a Credit Party, it shall execute and deliver
a Joinder Agreement and such other documents if, and to the extent necessary for
compliance with the provisions of Sections 7.12 and 7.13, and (B) if a

 

85



--------------------------------------------------------------------------------

Foreign Subsidiary is the other party thereto, the surviving entity shall be a
Foreign Subsidiary and the Borrower and its Subsidiaries shall be in compliance
with the pledge requirements of Sections 7.12 and 7.13;

 

(iii) a Domestic Subsidiary of the Borrower may be a party to a transaction of
merger or consolidation with a Person other than the Borrower, provided that (A)
the surviving entity shall be a Domestic Subsidiary of the Borrower and shall
execute and deliver a Joinder Agreement and such other documents if, and to the
extent necessary for compliance with the provisions of Sections 7.12 and 7.13
and (B) no Default or Event of Default shall exist immediately after giving
effect thereto; and

 

(iv) a Subsidiary of the Borrower may enter into a transaction of merger or
consolidation in connection with an Asset Disposition permitted under Section
8.5.

 

(b) No member of the Consolidated Group, other than a Subsidiary of the Borrower
(and then only if no Material Adverse Effect shall result on account thereof),
may dissolve, liquidate or wind up its affairs.

 

(c) No member of the Consolidated Group shall purchase or otherwise acquire the
Capital Stock of a Person which is not a member of the Consolidated Group, nor
shall any member of the Consolidated Group purchase or otherwise acquire all or
a substantial portion of the assets, property and/or operations of a Person
which is not a member of the Consolidated Group, unless:

 

(i) in the case of an acquisition of Capital Stock, after giving effect to such
acquisition,

 

(A) if the acquisition is not of a controlling interest in the subject Person
such that after giving effect thereto the subject Person will not be a
Subsidiary, then the acquisition shall constitute a Permitted Investment
hereunder; and

 

(B) if the acquisition is of a controlling interest in the subject Person such
that after giving effect thereto the subject Person will be a Subsidiary, then
(I) it shall be a Subsidiary of the Borrower, (II) it shall execute and deliver
a Joinder Agreement and such other documents as may be necessary for compliance
with the provisions of Sections 7.12 and 7.13, (III) no Default or Event of
Default shall exist immediately after giving effect thereto, and (IV) it shall
otherwise constitute a Permitted Acquisition; or

 

(ii) in the case of an acquisition of assets, property and/or operations, after
giving effect to such acquisition (A) a Joinder Agreement and such other
documents shall be executed, and other actions taken, as may be necessary to
perfect the security interests therein if and to the extent required by the
provisions of Sections 7.12 and 7.13, and (B) no Default or Event of Default
shall exist immediately after giving effect thereto, and (C) the acquisition
shall otherwise constitute a Permitted Acquisition.

 

8.5 Asset Dispositions.

 

No member of the Consolidated Group will make any Asset Disposition (including,
without limitation, any Sale and Leaseback Transaction) other than:

 

(a) the sale, lease or other disposition is to a member of the Consolidated
Group; provided that after giving effect to any such sale, lease or other
disposition, the aggregate assets of all Exempt Subsidiaries do not exceed
thirty-seven and one-half percent (37.5%) of the consolidated assets of the
Consolidated Group;

 

86



--------------------------------------------------------------------------------

(b) the sale, transfer or disposition is in connection with an asset swap which
otherwise constitutes a Permitted Acquisition;

 

(c) the donation, transfer or other disposition of assets by any member of the
Consolidated Group (whether real or personal property including cash) to State
or local municipalities (or other Governmental Authorities), nonprofit
organizations, foundations, charities or similar entities of its choice in an
aggregate principal amount (for the Consolidated Group) not to exceed $20
million in any fiscal year; and

 

(d) other Asset Dispositions so long as (i) at least seventy five percent (75%)
of the consideration paid therefor shall consist of cash and Cash Equivalents,
(ii) if the subject transaction is a Sale and Leaseback Transaction, such
transaction shall be permitted by Section 8.13, (iii) the aggregate net book
value of all assets sold, leased or otherwise disposed of shall not exceed in
any fiscal year the sum (x) $150 million (the “Disposition Basket”) plus (y) the
unused amount of the Disposition Basket for the immediately two prior fiscal
years, it being understood that the Disposition Basket for any fiscal year shall
be fully used in such fiscal year before any unused portion of any Disposition
Basket from the preceding two years may be used, (iv) no Default or Event of
Default shall exist immediately after giving effect thereto and (v) if the net
book value of the assets sold, leased or otherwise disposed of in any such Asset
Disposition exceeds $100 million, the Borrower shall have demonstrated
compliance with the financial covenants hereunder on a Pro Forma Basis after
giving effect to such Asset Disposition and shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate (including reaffirmation
of the representations and warranties hereunder as of such date before and after
giving effect to such transaction) in connection therewith. Notwithstanding
subclause (i) above, a member of the Consolidated Group may make an Asset
Disposition which otherwise complies with the rest of the requirements contained
in this Section 8.5(d) for consideration consisting of loans, advances or
extensions of credit to the buyer provided that such consideration consisting of
loans, advances or extensions of credit does not exceed $75 million in the
aggregate at any one time outstanding.

 

The Administrative Agent will promptly deliver to the Borrower upon request, at
the Borrower’s expense, such release documentation (including delivery of
applicable stock certificates) as may be reasonably requested to give effect to
the release of subject assets from the security interests securing the
obligations hereunder in connection with Asset Dispositions permitted hereunder;
provided, however, in the case of Asset Dispositions to a Credit Party pursuant
to the terms of clause (a) of this Section 8.5, to the extent the Property
effected thereby shall constitute Collateral, such Property shall remain, or
become, as applicable, subject to the Lien of the Collateral Documents and the
applicable Credit Party shall take all action necessary or requested by the
Administrative Agent to confirm and maintain the Lien granted to the
Administrative Agent on such Property under the Collateral Documents, in the
case of Asset Dispositions of the type described in clause (b) of this Section
8.5, to the extent the Property affected thereby shall constitute Collateral the
asset received in exchange for such Property shall be made subject to the Lien
of the Collateral Documents in accordance with the provisions of Section 7.13
hereof.

 

87



--------------------------------------------------------------------------------

8.6 Investments.

 

No member of the Consolidated Group will make or permit to exist Investments in
or to any Person, except for Permitted Investments.

 

8.7 Restricted Payments.

 

No member of the Consolidated Group will make any Restricted Payment other than:

 

(a) the payment in cash of pro rata dividends to the holders of Capital Stock of
Non-Wholly Owned Subsidiaries;

 

(b) the Borrower may net shares under employee benefit plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employers’ and directors’ federal, state and income tax liabilities (if
any) related thereto;

 

(c) in addition to those dividends permitted pursuant to Section 8.7(a), the
Borrower and any Subsidiary may purchase, redeem, retire or acquire any of its
Capital Stock and declare and make dividend payments or other distributions in
respect of its Capital Stock; provided that, after giving effect to any such
purchase, redemption, retirement, acquisition, dividend payment or distribution,
(i) no Default or Event of Default shall exist or result therefrom and (ii) if
the Consolidated Total Leverage Ratio is greater than or equal to 2.5 to 1.0 on
a Pro Forma Basis after giving effect to any such transaction, the aggregate
amount of the sum of (A) Capital Stock repurchased, redeemed, retired or
acquired in any four (4) fiscal quarter period pursuant to this Section 8.7(c)
plus (B) the amount of cash dividend payments or distributions made by the
Borrower or any Subsidiary in respect of its Capital Stock in any four (4)
fiscal quarter period pursuant to this Section 8.7(c) plus (C) the aggregate
amount of Senior Notes, Permitted Senior Unsecured Indebtedness and Subordinated
Debt prepaid, redeemed, purchased, defeased or otherwise satisfied by the
Borrower or any Subsidiary in any four (4) fiscal quarter period shall not
exceed twelve percent (12%) of the Consolidated EBITDA for the Consolidated
Group for such four (4) fiscal quarter period; provided however if the
Consolidated Total Leverage Ratio is less than 2.5 to 1.0 on a Pro Forma Basis
after giving effect to any such transaction, then such repurchase, redemption,
retirement, acquisition, dividend payment or distribution shall not be included
in any calculation of the limitations set forth in this clause (ii); and

 

(d) the Borrower may repurchase shares of its Capital Stock; provided that (i)
no Default or Event of Default exists prior to and after giving effect to any
such repurchase and (ii) the aggregate amount of Capital Stock repurchased by
the Borrower pursuant to this Section 8.7(d) and the aggregate amount of debt
under the Senior Notes, the Permitted Senior Unsecured Indebtedness and any
Subordinated Debt prepaid, redeemed, purchased, defeased or otherwise satisfied
by the Borrower and its Subsidiaries pursuant to Section 8.8(d)(iv) shall not
exceed $250 million during the term of the Credit Agreement.

 

8.8 Modifications and Payments in Respect of Certain Debt.

 

No member of the Consolidated Group will:

 

(a) After the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of the documentation governing the Senior Notes, the
Permitted Senior Indebtedness or any Subordinated Debt in a manner materially
adverse to the interests of the Lenders (including specifically shortening any
maturity or average life to maturity or requiring any payment sooner than
previously scheduled or increasing the interest rate or fees applicable
thereto);

 

88



--------------------------------------------------------------------------------

(b) Amend or modify, or permit or acquiesce to the amendment or modification
(including waivers) of, any subordination provisions relating to any
Subordinated Debt;

 

(c) Make any payment in contravention of the terms of any Subordinated Debt, the
Senior Notes or any Permitted Senior Unsecured Indebtedness; and

 

(d) Make any prepayment, redemption, defeasance or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due), or
refund, refinance or exchange of any Senior Notes, the Permitted Senior
Unsecured Indebtedness or any Subordinated Debt other than (i) regularly
scheduled payments of principal and interest on such debt under the Senior
Notes, the Permitted Senior Indebtedness or any Subordinated Debt, (ii) any
refinancing of debt under any Senior Notes, the Permitted Senior Unsecured
Indebtedness or any Subordinated Debt; provided that the refinancing debt has
terms that are not materially less favorable to Borrower and its Subsidiaries
and has a weighted average maturity that is greater than or equal to that of the
debt being refinanced (including terms of subordination in the case of
Subordinated Debt being refinanced) and the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such refinancing on a Pro Forma Basis, the Borrower shall be in
compliance with all of the covenants set forth in Section 7.11, (iii) any
prepayments of debt under the Senior Notes, the Permitted Senior Unsecured
Indebtedness or any Subordinated Debt; provided that (A) the Borrower shall have
delivered to the Administrative Agent a certificate prior to making any such
prepayment pursuant to this clause (iii) demonstrating the Consolidated Total
Leverage Ratio on a Pro Forma Basis after giving effect to such prepayment and
(B) if the Consolidated Total Leverage Ratio is greater than or equal to 2.5 to
1.0 on a Pro Forma Basis after giving effect to any such prepayment, the
aggregate amount of the sum of (A) the aggregate amount of such debt under the
Senior Notes, the Permitted Senior Unsecured Indebtedness and any Subordinated
Debt prepaid, redeemed, purchased, defeased or otherwise acquired for value by
the Borrower or any Subsidiary in any four (4) fiscal quarter period plus (B)
any Capital Stock repurchased, redeemed, retired or acquired by the Borrower or
any Subsidiary in any four (4) fiscal quarter period pursuant to Section 8.7(c)
plus (C) the amount of cash dividend payments (other than as permitted by
Section 8.7(a)) or distributions made by the Borrower or any Subsidiary in
respect of its Capital Stock in any four (4) fiscal quarter period pursuant to
Section 8.7(c) shall not exceed twelve percent (12%) of the Consolidated EBITDA
for the Consolidated Group for such four (4) fiscal quarter period and (iv)
other prepayments of debt under the Senior Notes, the Permitted Senior Unsecured
Indebtedness or any Subordinated Debt; provided that (A) no Default or Event of
Default exists prior to and after giving effect to any such prepayment and (B)
the aggregate amount of such debt under the Senior Notes, the Permitted Senior
Unsecured Indebtedness and any Subordinated Debt prepaid, redeemed, purchased,
defeased or otherwise satisfied by the Borrower and its Subsidiaries pursuant to
this clause (iv) plus the aggregate amount of Capital Stock repurchased by the
Borrower pursuant to Section 8.7(d) shall not exceed $250 million during the
term of the Credit Agreement.

 

89



--------------------------------------------------------------------------------

8.9 Transactions with Affiliates.

 

No member of the Consolidated Group will enter into or permit to exist any
transaction or series of transactions with any officer, director, shareholder,
Subsidiary or Affiliate of such Person other than (a) advances of working
capital to any Credit Party, (b) transfers of cash and assets to any Credit
Party, (c) transactions permitted by Sections 8.1, 8.4, 8.5, 8.6 or 8.7, (d)
normal compensation and reimbursement of expenses of officers and directors, (e)
transactions among Credit Parties, (f) transactions among Exempt Subsidiaries
and (g) except as otherwise specifically limited in this Credit Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms length transaction with a Person
other than an officer, director, shareholder, Subsidiary or Affiliate.

 

8.10 Fiscal Year; Organizational Documents.

 

No member of the Consolidated Group will (a) change its fiscal year or (b)
amend, modify or change its articles of incorporation (or corporate charter or
other similar organizational document) or bylaws (or other similar document) in
a manner materially adverse to the rights of the Administrative Agent or the
Lenders; provided, however, a Subsidiary of the Borrower may change its fiscal
year end after having provided prior written notice to the Administrative Agent.

 

8.11 Limitation on Restricted Actions.

 

No member of the Consolidated Group will, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Person to (a) pay dividends or make any
other distributions on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, (b) pay any Indebtedness or
other obligation, (c) make loans, advances or capital contributions, (d) sell,
lease or otherwise transfer any of its properties or assets, or (e) act as a
guarantor or pledge its assets, except for such encumbrances or restrictions
existing under or by reason of (i) this Credit Agreement and the other Credit
Documents, (ii) pursuant to the terms of the Senior Subordinated Notes or the
Subordinated Debt, (iii) pursuant to the terms of the Senior Notes or agreements
governing the Permitted Senior Unsecured Indebtedness or (iv) Permitted Liens.

 

8.12 Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Credit Agreement to the contrary,
no member of the Consolidated Group will (a) permit any Person (other than the
Borrower or any Wholly Owned Subsidiary of the Borrower) to own any Capital
Stock of any Subsidiary of the Borrower, except (i) to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries, (ii) as
a result of or in connection with a dissolution, merger, consolidation or
disposition of a Subsidiary permitted under Section 8.4 or Section 8.5 or (iii)
that Persons other than the Borrower or any Wholly Owned Subsidiary may own
shares of Capital Stock in Non-Wholly Owned Subsidiaries; provided, that the
aggregate assets of all such Non-Wholly Owned Subsidiaries that are designated
as Exempt Subsidiaries do not exceed 37.5% of the consolidated assets of the
Consolidated Group, (b) permit any Subsidiary of the Borrower to issue any
shares of preferred Capital Stock or (c) permit, create, incur, assume or suffer
to exist any Lien on any Capital Stock owned by the Borrower or one of its
Subsidiaries in any Subsidiary of the Borrower, except for Permitted Liens.

 

90



--------------------------------------------------------------------------------

8.13 Sale Leasebacks.

 

No member of the Consolidated Group will enter into any Sale and Leaseback
Transaction unless (a) such Sale and Leaseback Transaction constitutes
Indebtedness permitted by Section 8.1(c) or 8.1(o) or (b) such Sale and
Leaseback Transaction is entered into on a temporary basis in connection with a
proposed like-kind exchange transaction (intended to comply with Section 1031 of
the Code (or successor provision)).

 

8.14 No Further Negative Pledges.

 

No member of the Consolidated Group will enter into, assume or become subject to
any agreement prohibiting or otherwise restricting the creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for any obligation if security is given
for any other obligation, except (a) pursuant to this Credit Agreement and the
other Credit Documents, (b) pursuant to the terms of any Indebtedness permitted
by Section 8.1(h) or Section 8.1(i), (c) pursuant to the terms of any purchase
money indebtedness or capital lease obligations permitted by Section 8.1(c) to
the extent such limitations relate only to the property which is the subject of
such financing, (d) pursuant to the terms of any Indebtedness permitted by
Section 8.1(o), to the extent such limitations relate solely to the Property of
the Exempt Subsidiaries and (e) pursuant to any other agreement that expressly
allows and does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Credit Documents on Property of any member of the
Consolidated Group (whether now owned or hereafter acquired) securing the
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of Property of any member of the Consolidated Group to secure the
Obligations.

 

SECTION 9

 

EVENTS OF DEFAULT

 

9.1 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment. There shall occur a

 

(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit, or

 

(ii) default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or

 

91



--------------------------------------------------------------------------------

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein or any Credit Party in any of the other Credit
Documents or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto, shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made; or

 

(c) Covenants. There shall occur a

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2(a), 7.9, 7.11, 7.12 or Section 8, inclusive;

 

(ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), (b) (c), (d) or (i) and such default
shall continue unremedied for a period of at least five (5) Business Days after
the earlier of an Executive Officer of a Credit Party becoming aware of such
default or notice thereof by the Administrative Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsection (a), (b), (c)(i) or
(c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least thirty (30) days after the earlier of an Executive Officer of a Credit
Party becoming aware of such default or notice thereof by the Administrative
Agent; or

 

(d) Other Credit Documents. Except as a result of or in connection with a
dissolution, merger or disposition of a Subsidiary permitted under Section 8.4
or Section 8.5, any Credit Document shall fail to be in full force and effect or
to give the Administrative Agent and/or the Lenders the Liens, rights, powers
and privileges purported to be created thereby, or any Credit Party shall so
state in writing; or

 

(e) Guaranties. Except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary permitted under Section 8.4 or Section
8.5, or as otherwise permitted by Section 7.12 with respect to any Exempt
Subsidiary, the Guaranty provided herein by any Guarantor pursuant to Section 4
(including any Person which becomes a Guarantor after the Closing Date in
accordance with Section 7.12) shall cease to be in full force and effect, or any
Guarantor (including any Person which becomes a Guarantor after the Closing Date
in accordance with Section 7.12) or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under the
Guaranty provided herein or any Guarantor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to this Credit Agreement; or

 

(f) Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to any member
of the Consolidated Group; or

 

(g) Defaults under Other Agreements.

 

(i) The occurrence of an Event of Default under and as defined under the Senior
Notes, the Senior Subordinated Notes, the Subordinated Debt, the Permitted
Senior Unsecured Indebtedness or the indentures or other governing instruments
relating thereto (in each case, if such Indebtedness is then outstanding);

 

92



--------------------------------------------------------------------------------

(ii) Any member of the Consolidated Group shall default in the performance or
observance (beyond the applicable grace period with respect thereto, if any) of
any material obligation or condition of any contract or lease material to the
members of the Consolidated Group taken as a whole; or

 

(iii) With respect to any Indebtedness (other than Indebtedness outstanding
under this Credit Agreement) in excess of $25.0 million in the aggregate for the
members of the Consolidated Group taken as a whole, (A) any member of the
Consolidated Group shall default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to any such Indebtedness; (B)
there shall occur and continue a default in the observance or performance of any
provision relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required),
any such Indebtedness to become due prior to its stated maturity; or (C) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; or

 

(h) Judgments. One or more judgments or decrees shall be entered against one or
more of the members of the Consolidated Group involving a liability of $25.0
million or more in the aggregate (to the extent not paid or fully covered by
insurance provided by a carrier who has acknowledged coverage and has the
ability to perform) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or

 

(i) ERISA. Any of the following events or conditions, if such event or condition
could reasonably be expected to involve possible taxes, penalties, and other
liabilities against one or more members of the Consolidated Group in an
aggregate amount in excess of $25.0 million: (i) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of any member of the Consolidated Group or any
ERISA Affiliate in favor of the PBGC or a Plan; (ii) an ERISA Event shall occur
with respect to a Single Employer Plan, which is, in the reasonable opinion of
the Administrative Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (iii) an ERISA Event shall occur with respect to
a Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in (A) the termination of
such Plan for purposes of Title IV of ERISA, or (B) any member of the
Consolidated Group or any ERISA Affiliate incurring any liability in connection
with a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject any member of the Consolidated Group or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or

 

93



--------------------------------------------------------------------------------

502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which any member of the Consolidated Group or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability; or

 

(j) Ownership. There shall occur a Change of Control.

 

9.2 Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting requirements of Section 11.6) or cured to the
satisfaction of the requisite Lenders (pursuant to the voting procedures in
Section 11.6), the Administrative Agent may, and upon the request and direction
of the Required Lenders shall, by written notice to the Borrower take any of the
following actions:

 

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Borrower to the Administrative Agent and/or any of the
Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Amounts received after termination of
the Commitments and acceleration of the maturity of the Loans and Obligations
hereunder, shall be shared ratably among the Revolving Lenders based on the
outstanding principal amount of Revolving Obligations and the Term Lenders based
on the outstanding principal amount of the Term Loans.

 

(c) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(f), it will immediately pay) to the Administrative Agent additional
cash, to be held by the Administrative Agent, for the benefit of the Revolving
Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credits then outstanding.

 

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur with respect to any member of the Consolidated Group, then
the Commitments shall automatically terminate and all Loans, all reimbursement
obligations arising from drawings under Letters of Credit, all accrued interest
in respect thereof, all accrued and unpaid Fees and other indebtedness or
obligations owing to the Administrative Agent and/or any of the Lenders
hereunder by the Borrower automatically shall immediately become due and payable
without the giving of any notice or other action by the Administrative Agent or
the Lenders.

 

94



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Section 9.2, if at any time within
sixty (60) days after an acceleration of the Loans pursuant to this Section 9.2,
(i) the Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified in this Credit Agreement) and (ii) all Events of Default
and Defaults (other than non-payment of the principal of and accrued interest on
the Loans, in each case which is due and payable solely by virtue of
acceleration) shall be waived pursuant to Section 11.6, the Required Lenders, by
written notice to the Borrower, may at their option rescind and annul the
acceleration and its consequences; but such action shall not affect any
subsequent Event of Default or Default or impair any right consequent thereon.
The provisions of this paragraph are intended merely to bind the Lenders to a
decision which may be made at the election of the Required Lenders and are not
intended to benefit the Borrower and do not grant the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.

 

SECTION 10

 

ADMINISTRATIVE AGENT

 

10.1 Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.2 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.3 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

95



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

96



--------------------------------------------------------------------------------

10.5 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.6 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or the Issuing Lender under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and

 

97



--------------------------------------------------------------------------------

become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

10.7 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.8 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

 

10.9 Collateral and Guaranty Matters.

 

The Lenders and the Issuing Lender irrevocably authorize the Administrative
Agent, at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Credit Document, (iii) upon a Guarantor owning such
Property becoming an Exempt Subsidiary or (iv) subject to Section 11.6, if
approved, authorized or ratified in writing by the Required Lenders;

 

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.2; and

 

(c) to release any Guarantor from its obligations under the Guaranty if (i) such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) such Person becomes an Exempt Subsidiary pursuant to Section
7.12.

 

98



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.9.

 

SECTION 11

 

MISCELLANEOUS

 

11.1 Notices.

 

(a) Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Borrower and the
Administrative Agent, set forth below, and, in the case of the Lenders, at the
address specified in its Administrative Questionnaire, or at such other address
as such party may specify by written notice to the other parties hereto:

 

If to the Borrower:

 

Triad Hospitals, Inc. 5800 Tennyson Parkway Plano, Texas 75024 Attn:    James R.
Bedenbaugh      Senior Vice President and Treasurer Telephone:    214-473-3968
Telecopy:    214-473-9432 Email:    james.bedenbaugh@triadhospitals.com

 

With a copy to:

 

Triad Hospitals, Inc. 5800 Tennyson Parkway Plano, Texas 75024 Attn:    Rebecca
Hurley      General Counsel Telephone:    214-473-3826 Telecopy:    214-473-9421
Borrower’s website:        www.triadhospitals.com

 

99



--------------------------------------------------------------------------------

Dewey Ballantine LLP 1301 Avenue of the Americas New York, New York 10019 Attn:
   Morton A. Pierce/Gregory M. Owens Telephone:    212-259-6640/6823 Telecopy:
   212-259-6333 if to the Administrative Agent:

 

Administrative Agent’s Office:

(for payments and Requests for LC Extensions)

 

Bank of America, N. A. Mail Code: NCI-001-15-11 101 North Tryon Street
Charlotte, North Carolina 28255-0001 Attn:    Monika Patel Telephone:   
704-386-5094 Telecopy:    704-409-0157 Wiring Instructions: Bank of America, NA
New York, NY ABA# 026009593 Account No.: 1366212250600 Account Name: Corporate
Credit Support Ref: Triad Hospitals, Inc.

 

Other Notices as Administrative Agent:

 

Bank of America, N.A. Mail Code: CA5-701-05-19 1455 Market Street San Francisco,
CA 94103 Attn:    Kevin Ahart Telephone:    415-436-2750 Telecopy:   
415-503-5000

 

With a copy to:

 

Bank of America, N. A. Mail Code: NCI-007-17-11 100 North Tryon Street
Charlotte, North Carolina 28255-0001 Attn:    Kevin Wagley Telephone:   
704-388-6006 Telecopy:    704-409-0097

 

100



--------------------------------------------------------------------------------

For Notices as L/C Issuer:

Bank of America, N.A.

Trade Operations-Los Angeles #22621

333 S. Beaudry Avenue, 19th Floor

Mail Code: CA9-703-19-23

Los Angeles, CA 90017-1466

Attn:

     Sandra Leon

Telephone:

     213-345-5231

Telecopier:

     213-345-6694

For Notices as Swingline Lender:

Bank of America, N. A.

Mail Code: NCI-001-15-11

101 North Tryon Street

Charlotte, North Carolina 28255-0001

Attn:

     Monika Patel

Telephone:

     704-386-5094

Telecopy:

     704-409-0157



 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

101



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e) Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
Swingline Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.2 Right of Set-Off; Adjustments.

 

Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), to set off and apply any and all deposits (general or special, time

 

102



--------------------------------------------------------------------------------

or demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Credit Agreement, under the Notes, under
any other Credit Document or otherwise, irrespective of whether such Lender
shall have made any demand under hereunder or thereunder and although such
obligations may be unmatured and regardless of the adequacy of any other
collateral securing the Obligations. Each Credit Party hereby irrevocably waives
any obligation that any Lender may have to any set-off based on the failure of
any Agent or any Lender to exercise any rights that it may have with respect to
any other Collateral prior to the exercise of any set-off. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 11.2 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender may have.

 

11.3 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (with
respect to the Tranche A Term Loan, such assignment shall not be less than
$1,000,000) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent

 

103



--------------------------------------------------------------------------------

assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swingline Loans;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the Issuing Lender and the Swingline Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $2,500 and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.6, 3.11,
3.12, and 11.5 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LOC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and the Issuing Lender at any reasonable time and from time to time
upon reasonable prior notice. Any assignment of any Loan or other obligations
shall be effective only upon an entry with respect thereto being made in the
Register. In addition, at any time that a request for a consent for a material
or substantive change to the Credit Documents is pending, any Lender may request
and receive from the Administrative Agent a copy of the Register.

 

104



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.6, 3.11 and 3.12 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.2 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.14 as though
it were a Lender.

 

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.6 or 3.11 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.11(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

105



--------------------------------------------------------------------------------

(h) Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swingline Lender. In the event of any such resignation as
Issuing Lender or Swingline Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Issuing Lender or Swingline
Lender, as the case may be. If Bank of America resigns as Issuing Lender, it
shall retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all LOC Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.6(c)). If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.7(c). Upon
the appointment of a successor Issuing Lender and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (b) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.4 No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

 

11.5 Expenses; Indemnification.

 

(a) The Borrower agrees to pay promptly after receipt of an invoice in
reasonable detail all reasonable costs and expenses of the Administrative Agent
and its Affiliates in connection with the syndication, preparation, execution,
delivery, administration, modification, and amendment of this Credit Agreement,
the other Credit Documents, and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent (including the reasonable cost of internal counsel)
with respect thereto and with respect to advising the Administrative Agent as to
its rights and responsibilities under the Credit Documents. The Borrower agrees
to pay all reasonable out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand

 

106



--------------------------------------------------------------------------------

for payment thereunder. The Borrower further agrees to pay promptly after
receipt of an invoice in reasonable detail all reasonable costs and expenses of
the Administrative Agent, the Issuing Lender and the Lenders, if any (including,
without limitation, reasonable attorneys’ fees and expenses and the cost of
internal counsel), in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of the Credit Documents and the
other documents to be delivered thereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Credit
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such other Credit Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Participation Interest
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 3.13(c).

 

107



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, no Borrower shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e) All amounts due under this Section shall be payable not later than ten
Business Days after receipt of an invoice in reasonable detail therefor.

 

(f) The agreements in this Section shall survive the resignation of the
Administrative Agent and the Issuing Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.6 Amendments, Waivers and Consents.

 

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that:

 

(a) without the written consent of each Lender affected thereby, no such
amendment, waiver or consent shall:

 

(i) extend the Revolving Commitment Termination Date or the final maturity of
any Loan or of any reimbursement obligation, or any portion thereof, arising
from drawings under Letters of Credit, or extend or waive any principal
amortization payment of the Tranche A Term Loan or any portion thereof,

 

(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder,

 

(iii) reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

(iv) increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),

 

108



--------------------------------------------------------------------------------

(v) except as the result of or in connection with an Asset Disposition permitted
by Section 8.5, release all or substantially all of the Collateral,

 

(vi) except as the result of or in connection with a dissolution, merger or
disposition of a member of the Consolidated Group permitted under Sections 8.4
or 8.5 or the designation of a Subsidiary as an Exempt Subsidiary pursuant to
Section 7.12, release the Borrower or any Guarantor from its obligations under
the Credit Documents,

 

(vii) amend, modify or waive any provision of this Section 11.6 or Section 3.13,
3.14, 3.15 or 9.1(a);

 

(viii) reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders, or change any provision requiring the consent of all
Lenders or

 

(ix) consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby;

 

(b) without the consent of the Revolving Lenders holding more than 50% of the
Revolving Commitments, or if the Revolving Commitments have been terminated,
Lenders having more than 50% of the aggregate principal amount of the Revolving
Obligations outstanding (taking into account in each case Participation
Interests or obligation to participate therein), extend the time for, or reduce
the amount, or otherwise alter the manner of application of proceeds in respect
of the Revolving Obligations on account of the mandatory prepayment provisions
of clauses (ii) through (iv), inclusive, of Section 3.3(b) or the application
provisions of Section 3.3(c);

 

(c) without the consent of the Tranche A Term Lenders holding more than 50% of
the Tranche A Term Loan Commitments, extend the time for, or reduce the amount,
or otherwise alter the manner of application of proceeds in respect of the
Tranche A Term Loan on account of the mandatory prepayment provisions of clauses
(ii) through (iv), inclusive, of Section 3.3(b) or the application provisions of
Section 3.3(c);

 

(d) no amendment, modification, supplement or waiver may be made to any
condition precedent to any extension of credit under the Revolving Commitments
set forth in Section 5.2 without the written consent of the Revolving Lenders
holding more than 50% of the Revolving Commitments, it being understood that no
amendment to or waiver of any representation or warranty or any covenant
contained in any Credit Document, or of any Default, shall be deemed to be
effective for purposes of determining whether the conditions precedent set forth
in Section 5.2 to the making of any extension of credit under the Revolving
Loans have been satisfied unless the Revolving Lenders holding more than 50% of
the Revolving Commitments shall have consented to such amendment or waiver; and,
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Credit Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the

 

109



--------------------------------------------------------------------------------

rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document; and (iv) the Administrative Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

11.7 Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

 

11.8 Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

11.9 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.10 Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE
OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with
respect to this Credit Agreement or any other Credit Document may be brought in
the courts of the State of New York in New York County, or of the United States
for the Southern District of New York, and, by execution and delivery of this
Credit Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its

 

110



--------------------------------------------------------------------------------

property, generally and unconditionally, the nonexclusive jurisdiction of such
courts. The Borrower further irrevocably consents to the service of process out
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address set out for notices pursuant to Section 11.1, such service to
become effective three (3) days after such mailing. Nothing herein shall affect
the right of the Administrative Agent or any Lender to serve process in any
other manner permitted by law or to commence legal proceedings or to otherwise
proceed against any Credit Party in any other jurisdiction.

 

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

11.11 Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

11.12 Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

11.13 Binding Effect; Termination.

 

(a) This Credit Agreement shall become effective when it shall have been
executed by the Borrower and the Administrative Agent, and the Administrative
Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns.

 

(b) The term of this Credit Agreement shall be effective until no Loans, LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding, no Letters of Credit shall be
outstanding, no Hedging Agreement between the Borrower and a Lender or an
Affiliate of a Lender shall remain outstanding and all of the Commitments
hereunder shall have expired or been terminated.

 

111



--------------------------------------------------------------------------------

11.14 Confidentiality.

 

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Credit Party.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

11.15 Source of Funds.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;

 

112



--------------------------------------------------------------------------------

(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed 10% of the total assets of such account as of the date of such purchase
(and, for purposes of this subsection (b), all employee benefit plans maintained
by the same employer or employee organization are deemed to be a single plan);

 

(c) to the extent that any part of such funds constitutes assets of an insurance
company’s general account, either (i) such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA or (ii) such insurance company satisfies all of the applicable
requirements for relief under Sections I and IV of the United States Department
of Labor’s Prohibited Transaction Exemption 95-60;

 

(d) such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower; or

 

(e) such funds are from a fund managed by a “Qualified Professional Asset
Manager” (“QPAM”) within the meaning of Part I of Prohibited Transaction
Exemption PTCE 84-14 issued by the United States Department of Labor, and such
QPAM made the investment decision on behalf of such Lender to enter into this
Credit Agreement and such transaction satisfies the requirements of subsections
(a) through (g) of Part I of PTCE 84-14.

 

As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.

 

11.16 Conflict.

 

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

 

11.17 USA PATRIOT Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

[Signature Pages to Follow]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the following parties hereto has caused a
counterpart of this Credit Agreement to be duly executed and delivered by their
duly authorized officers as of the date first above written.

 

BORROWER:   TRIAD HOSPITALS, INC.,         a Delaware corporation     By:  

/s/ James R. Bedenbaugh

--------------------------------------------------------------------------------

    Name:   James R. Bedenbaugh     Title:   Senior Vice President and Treasurer
GUARANTORS:   A WOMAN’S PLACE, LLC,         a Delaware limited liability company
    By:   Carolinas Medical Alliance, Inc., its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     ABILENE
HOSPITAL, LLC,         a Delaware limited liability company     TRIAD-ARMC, LLC,
        a Delaware limited liability company     By:   Abilene Merger, LLC, its
Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     ABILENE
MERGER, LLC,         a Delaware limited liability company     LUTHERAN HEALTH
NETWORK OF INDIANA, LLC,         a Delaware limited liability company     TRIAD
OF ALABAMA, LLC,         a Delaware limited liability company     By:   Triad
Holdings V, LLC, its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   AMERICAN HEALTH FACILITIES DEVELOPMENT, LLC,         a Delaware
limited liability company     THE INTENSIVE RESOURCE GROUP, LLC,         a
Delaware limited liability company     By:   Quorum Health Resources, LLC, its
Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     ANESTHESIOLOGY
GROUP OF HATTIESBURG, LLC,         a Delaware limited liability company     By:
  Wesley Health System, LLC, its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   ARIZONA ASC MANAGEMENT, INC.,         an Arizona corporation    
CAROLINAS MEDICAL ALLIANCE, INC.,         a South Carolina corporation    
FRANKFORT HEALTH PARTNER, INC.,         an Indiana corporation     GADSDEN
REGIONAL PRIMARY CARE, INC.,         an Alabama corporation     GARLAND MANAGED
CARE ORGANIZATION, INC.,         an Arkansas corporation     MEDICAL HOLDINGS,
INC.,         a Kansas corporation     MEDICAL MANAGEMENT, INC.,         a
Kansas corporation     NC-CSH, INC.,         a California corporation    
NC-DSH, INC.,         a Nevada corporation     PACIFIC GROUP ASC DIVISION, INC.,
        an Arizona corporation     QHG GEORGIA HOLDINGS, INC.,         a Georgia
corporation     QHG OF BARBERTON, INC.,         an Ohio corporation     QHG OF
BLUFFTON, INC.,         an Indiana corporation     QHG OF CLINTON COUNTY, INC.,
        an Indiana corporation     QHG OF ENTERPRISE, INC.,         an Alabama
corporation     QHG OF FORREST COUNTY, INC.,         a Mississippi corporation  
  QHG OF FORT WAYNE, INC.,         an Indiana corporation     QHG OF GADSDEN,
INC.,         an Alabama corporation     QHG OF HATTIESBURG, INC.,         a
Mississippi corporation     QHG OF JACKSONVILLE, INC.,         an Alabama
corporation     QHG OF LAKE CITY, INC.,         a South Carolina corporation    
QHG OF MASSILLON, INC.,         an Ohio corporation     QHG OF OHIO, INC.,      
  an Ohio corporation     QHG OF SOUTH CAROLINA, INC.,         a South Carolina
corporation

 

[SIGNATURE BLOCK CONTINUED ON NEXT PAGE]

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   QHG OF SPARTANBURG, INC.,         a South Carolina corporation    
QHG OF SPRINGDALE, INC.,         an Arkansas corporation     QHG OF TEXAS, INC.,
        a Texas corporation     QHG OF WARSAW, INC.,         An Indiana
corporation     QUORUM HEALTH GROUP OF VICKSBURG, INC.,         a Tennessee
corporation     QUORUM ELF, INC.,         a Delaware corporation     QUORUM
HEALTH SERVICES, INC.,         a Delaware corporation     SOFTWARE SALES CORP.,
        a Tennessee corporation     SOUTH ALABAMA MANAGED CARE        
CONTRACTING, INC.,         an Alabama corporation     SOUTH ALABAMA MEDICAL
MANAGEMENT         SERVICES, INC.,         an Alabama corporation     SOUTH
ALABAMA PHYSICIAN SERVICES, INC.,         an Alabama corporation     SPROCKET
MEDICAL MANAGEMENT, INC.,         a Texas corporation     SURGICARE OF SAN
LEANDRO, INC.,         a California corporation     SURGICARE OF VICTORIA, INC.,
        a Texas corporation     SURGICARE OUTPATIENT CENTER OF LAKE CHARLES,
INC.,         a Louisiana corporation     ST. JOSEPH MEDICAL GROUP, INC.,      
  an Indiana corporation     SURGICENTERS OF AMERICA, INC.,         an Arizona
corporation     TRIAD EL-DORADO, INC.,         a Arkansas corporation     TRIAD
HOLDINGS VI, INC.,         a Delaware corporation

 

[SIGNATURE BLOCK CONTINUED ON NEXT PAGE]

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   TRIAD RC, INC.,         a Delaware corporation     TRI-IRISH,
INC.,         a Delaware corporation     TRIAD-SOUTH TULSA HOSPITAL COMPANY,
INC.,         a Oklahoma corporation     WESLEY HEALTHTRUST, INC.,         a
Mississippi corporation     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   ARIZONA DH, LLC,         a Delaware limited liability company    
CRESTWOOD HOSPITAL, LLC,         a Delaware limited liability company     CSDS,
LLC,         a Delaware limited liability company     GRB REAL ESTATE, LLC,    
    a Delaware limited liability company     GREENBRIER VMC, LLC,         a
Delaware limited liability company     LS PSYCHIATRIC, LLC,         a Delaware
limited liability company     MISSOURI HEALTHSERV, LLC,         a Delaware
limited liability company     TRIAD-DENTON HOSPITAL GP, LLC,         a Delaware
limited liability company     VFARC, LLC,         a Delaware limited liability
company     VHC HOLDINGS, LLC,         a Delaware limited liability company    
VHC MEDICAL, LLC,         a Delaware limited liability company     VMF MEDICAL,
LLC,         a Delaware limited liability company     WEST VIRGINIA MS, LLC,    
    a Delaware limited liability company     WHMC, LLC,         a Delaware
limited liability company     WM MEDICAL, LLC,         a Delaware limited
liability company     WOODLAND HEIGHTS MEDICAL CENTER, LLC,         a Delaware
limited liability company     By:   Triad Holdings III, LLC, its Sole Member    
By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   ARIZONA MEDCO, LLC,         a Delaware limited liability company  
  BRAZOS MEDCO, LLC,         a Delaware limited liability company     CAROLINAS
OB/GYN MEDICAL GROUP, LLC,         a Delaware limited liability company    
CARLSBAD MEDICAL CENTER, LLC,         a Delaware limited liability company    
CENTRAL ARKANSAS REAL PROPERTY, LLC,         a Delaware limited liability
company     C-OK, LLC,         a Delaware limited liability company     COLLEGE
STATION MERGER, LLC,         a Delaware limited liability company     CORONADO
MEDICAL, LLC,         a Delaware limited liability company     DALLAS PHY
SERVICE, LLC,         a Delaware limited liability company     DFW PHYSERV, LLC,
        a Delaware limited liability company     EYE INSTITUTE OF SOUTHERN
ARIZONA, LLC,         a Delaware limited liability company     GH TEXAS, LLC,  
      a Delaware limited liability company     GHC HOSPITAL, LLC,         a
Delaware limited liability company     HDP WOODLAND PROPERTY, LLC,         a
Delaware limited liability company     HDPWH, LLC,         a Delaware limited
liability company     HOBBS MEDCO, LLC,         a Delaware limited liability
company     HOT SPRINGS NATIONAL PARK HOSPITAL         HOLDINGS, LLC,         a
Delaware limited liability company     JONESBORO REAL PROPERTY, LLC,         a
Delaware limited liability company     LAS CRUCES MEDICAL CENTER, LLC,         a
Delaware limited liability company     LONGVIEW MERGER, LLC,         a Delaware
limited liability company     MMC OF NEVADA, LLC,         a Delaware limited
liability company     NATIONAL PARK REAL PROPERTY, LLC,         a Delaware
limited liability company     NORTHWEST HOSPITAL, LLC,         a Delaware
limited liability company

 

[SIGNATURE BLOCK CONTINUED ON NEXT PAGE]

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   NORTHWEST RANCHO VISTOSO IMAGING         SERVICES, LLC,         a
Delaware limited liability company     OREGON HEALTHCORP, LLC,         a
Delaware limited liability company     ORO VALLEY HOSPITAL, LLC,         a
Delaware limited liability company     PACIFIC WEST DIVISION OFFICE, LLC,      
  a Delaware limited liability company     PECOS VALLEY OF NEW MEXICO, LLC,    
    a Delaware limited liability company     PHOENIX SURGICAL, LLC,         a
Delaware limited liability company     PROCURE SOLUTIONS, LLC,         a
Delaware limited liability company     QUORUM HEALTH RESOURCES, LLC,         a
Delaware limited liability company     RUSSELLVILLE HOLDINGS, LLC,         a
Delaware limited liability company     SAN ANGELO MEDICAL, LLC,         a
Delaware limited liability company     SEARCY HOLDINGS, LLC,         a Delaware
limited liability company     SOUTHERN TEXAS MEDICAL CENTER, LLC,         a
Delaware limited liability company     ST. MARY’S REAL PROPERTY, LLC,         a
Delaware limited liability company     TRI-WORLD, LLC,         a Delaware
limited liability company     TRIAD HOLDINGS IV, LLC,         a Delaware limited
liability company     TRIAD HOLDINGS V, LLC,         a Delaware limited
liability company     TRIAD OF OREGON, LLC,         a Delaware limited liability
company     TRIAD TEXAS, LLC,         a Delaware limited liability company    
TRIAD-MEDICAL CENTER AT TERRELL         SUBSIDIARY, LLC,         a Delaware
limited liability company     TRIAD-NAVARRO REGIONAL HOSPITAL        
SUBSIDIARY, LLC,         a Delaware limited liability company

 

[SIGNATURE BLOCK CONTINUED ON NEXT PAGE]

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   TUCSON SURGICAL PARTNERS, LLC,         a Delaware limited
liability company     WHARTON MEDCO, LLC,         a Delaware limited liability
company     By:   Triad Hospitals, Inc., its Sole Member     By:  

/s/ James R. Bedenbaugh

--------------------------------------------------------------------------------

    Name:   James R. Bedenbaugh     Title:   Senior Vice President and Treasurer
    ARMC, LP,         a Delaware limited partnership     By:   Triad-ARMC, LLC,
its General Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     BLUFFTON
HEALTH SYSTEM LLC,         a Delaware limited liability company     By:   QHG of
Bluffton, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     By:  
Frankfort Health Partner, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    BRAZOS VALLEY OF TEXAS, L.P.,          a Delaware limited
partnership      By:   Brazos Valley Surgical Center, LLC, its General Partner  
   By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      BRAZOS
VALLEY SURGICAL CENTER, LLC,          a Delaware limited liability company     
BVSC, LLC,          a Delaware limited liability company      By:   Brazos
Medco, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      BROWNWOOD
HOSPITAL, L.P.,          a Delaware limited partnership      By:   Brownwood
Medical Center, LLC, its General Partner      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      BROWNWOOD
MEDICAL CENTER, LLC,          a Delaware limited liability company      MEDICAL
CENTER OF BROWNWOOD, LLC,          a Delaware limited liability company      By:
  Southern Texas Medical Center, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    CENTRAL ARKANSAS PHARMACY, LLC,          a Delaware limited
liability company      CENTRAL ARKANSAS PHYSICIAN SERVICES, LLC,          a
Delaware limited liability company      By:   Searcy Holdings, LLC, its Sole
Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      CLAREMORE
INTERNAL MEDICINE, LLC,          a Delaware limited liability company     
CLAREMORE PHYSICIANS, LLC,          a Delaware limited liability company     
CLAREMORE REGIONAL HOSPITAL, LLC,          a Delaware limited liability company
     DEACONESS HOLDINGS, LLC,          a Delaware limited liability company     
IRHC, LLC,          a Delaware limited liability company      MEDICAL PARK
HOSPITAL, LLC,          a Delaware limited liability company      MEDICAL PARK
MSO, LLC,          a Delaware limited liability company      PALMER-WASILLA
HEALTH SYSTEM, LLC,          a Delaware limited liability company      SOUTH
ARKANSAS CLINIC, LLC,          a Delaware limited liability company      TRIAD
CSGP, LLC,          a Delaware limited liability company      TRIAD HOLDINGS
III, LLC,          a Delaware limited liability company      TROSCO, LLC,       
  a Delaware limited liability company      WOMEN & CHILDREN’S HOSPITAL, LLC,  
       a Delaware limited liability company      WOODWARD HEALTH SYSTEM, LLC,  
       a Delaware limited liability company      By:   Triad Holdings IV, LLC,
its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    TRIAD CSLP, LLC,          a Delaware limited liability company  
   By:   Triad Holdings IV, Inc., its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      COLLEGE
STATION HOSPITAL, L.P.,          a Delaware limited partnership      By:  
College Station Medical Center, LLC, its General Partner      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      COLLEGE
STATION MEDICAL CENTER, LLC,          a Delaware limited liability company     
CSMC, LLC,          a Delaware limited liability company      By:   College
Station Merger, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      CORONADO
HOSPITAL, LLC,          a Delaware limited liability company      PAMPA MEDICAL
CENTER, LLC,          a Delaware limited liability company      By:   Coronado
Medical, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    CRESTWOOD HEALTHCARE, L.P.,          a Delaware limited
partnership      By:   Crestwood Hospital, LLC, its General Partner      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      CRESTWOOD
HOSPITAL LP, LLC,          a Delaware limited liability company      By:  
Crestwood Hospital, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      DALLAS
PHYSICIAN PRACTICE, L.P.,          a Delaware limited partnership      By:   DFW
Physerv, LLC, its General Partner      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      DETAR
HOSPITAL, LLC,          a Delaware limited liability company      VICTORIA
HOSPITAL, LLC,          a Delaware limited liability company      By:   VHC
Medical, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    DOCTORS HOSPITAL PHYSICIAN SERVICES, LLC,          a Delaware
limited liability company      By:   Massillon Health System, LLC, its Sole
Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      DUKES
HEALTH SYSTEM, LLC,          a Delaware limited liability company      DUKES
PHYSICIAN SERVICES, LLC,          a Delaware limited liability company      By:
  QHG of Clinton County, Inc., its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      EL MED,
LLC,          a Delaware limited liability company      By:   Arizona Medco,
LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      FLORENCE
ASC MANAGEMENT, LLC,          a Delaware limited liability company      By:  
QHG of South Carolina, Inc., its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    GASLIGHT ASC-GP, LLC,          a Delaware limited liability
company      By:   Pineywoods Healthcare Systems, L.P., its Sole Member      By:
 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      GULF COAST
HOSPITAL, L.P.,          a Delaware limited partnership      By:   Gulf Coast
Medical Center, LLC, its General Partner      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      GCMC, LLC,
         a Delaware limited liability company      GULF COAST MEDICAL CENTER,
LLC,          a Delaware limited liability company      By:   Wharton Medco,
LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    HATTIESBURG ASC-GP, LLC,          a Delaware limited liability
company      By:   Wesley Health System LLC, its Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      By:   QHG
of Forrest County, Inc., its Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      HDP
WOODLAND HEIGHTS, L.P.,          a Delaware limited partnership      By:   HDP
Woodland Property, LLC, its General Partner      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      HOBBS
PHYSICIAN PRACTICE, LLC,          a Delaware limited liability company      LEA
REGIONAL HOSPITAL, LLC,          a Delaware limited liability company      By:  
Hobbs Medco, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President     

INNOVATIVE RECOVERIES, LLC,

        

a Delaware limited liability company

     By:   Lutheran Health Network of Indiana, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:    IOM HEALTH SYSTEM, L.P.,          a Delaware limited liability
company      By:   Lutheran Health Network of Indiana, LLC, its General Partner
     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      LAKE AREA
PHYSICIAN SERVICES, LLC,          a Delaware limited liability company      By:
  Women & Children Hospital, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      LAS CRUCES
ASC-GP, LLC,          a Delaware limited liability company      By:   Las Cruces
Medical Center, LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President      LRH, LLC,  
       a Delaware limited liability company      REGIONAL HOSPITAL OF LONGVIEW,
LLC,          a Delaware limited liability company      By:   Longview Merger,
LLC, its Sole Member      By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

     Name:   Rebecca Hurley      Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:  

LONGVIEW MEDICAL CENTER, L.P.,

       

a Delaware limited partnership

   

By:

 

Regional Hospital of Longview, LLC, its General Partner

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

MARY BLACK PHYSICIAN SERVICES, LLC,

       

a Delaware limited liability company

   

By:

 

QHG of Spartanburg, Inc., its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

MASSILLON HEALTH SYSTEM, LLC,

       

a Delaware limited liability company

   

By:

 

QHG of Massillon, Inc., its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

MEDICAL CENTER AT TERRELL, LLC,

       

a Delaware limited liability company

   

TERRELL MEDICAL CENTER, LLC,

       

a Delaware limited liability company

   

By:

 

Triad-Medical Center at Terrell Subsidiary, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:  

MEDSTAT, LLC,

       

an Indiana limited liability company

   

By:

 

Warsaw Health System, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

MESA VIEW PT, LLC,

       

a Delaware limited liability company

   

By:

 

MMC of Nevada, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

NATIONAL PARK PHYSICIAN SERVICES, LLC,

       

a Delaware limited liability company

   

By:

 

Hot Springs National Park Hospital Holdings, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:  

NAVARRO HOSPITAL, L.P.,

       

a Delaware limited partnership

   

By:

 

Navarro Regional, LLC, its General Partner

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

NAVARRO REGIONAL, LLC,

       

a Delaware limited liability company

   

NRH, LLC,

       

a Delaware limited liability company

   

By:

 

Triad-Navarro Regional Hospital Subsidiary, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

NORTHWEST BENTON COUNTY PHYSICIAN

       

SERVICES, LLC,

       

a Delaware limited liability company

   

NORTHWEST PHYSICIANS, LLC,

       

a Arkansas limited liability company

   

SPRINGDALE/BENTONVILLE ASC-GP, LLC,

       

a Delaware limited liability company

   

TRIAD-WILLOW CREEK, LLC,

       

a Delaware limited liability company

   

By:

 

QHG of Springdale, Inc., its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:  

NORTHWEST TUCSON ASC-GP, LLC,

        a Delaware limited liability company    

By:

 

Northwest Hospital, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

PACIFIC EAST DIVISION OFFICE, L.P.,

       

a Delaware limited liability company

   

By:

 

Triad Texas, LLC, its General Partner

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

PACIFIC PHYSICIANS SERVICE, LLC,

       

a Delaware limited liability company

   

By:

 

Sprocket Medical Management, Inc., its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

PHILLIPS & COKER OB/GYN, LLC,

       

a Delaware limited liability company

   

PALMETTO WOMEN’S CARE, LLC,

       

a Delaware limited liability company

   

By:

 

Carolinas Medical Alliance, Inc., its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:  

PAMPA HOSPITAL, L.P.,

       

a Delaware limited partnership

   

By:

 

Pampa Medical Center, LLC, its General Partner

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

PINEY WOODS HEALTHCARE SYSTEM, L.P.,

       

a Delaware limited partnership

   

By:

 

Woodland Heights Medical Center, LLC, its General Partner

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

QHG GEORGIA, L.P.,

       

a Georgia limited partnership

   

By:

 

QHG Georgia Holdings, Inc., its General Partner

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

   

QHR INTERNATIONAL, LLC,

       

a Delaware limited liability company

   

By:

 

Quorum Health Resources, LLC, its Sole Member

   

By:

 

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

   

Name:

 

Rebecca Hurley

   

Title:

 

Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   REHAB HOSPITAL OF FORT WAYNE GENERAL         PARTNERSHIP,        
a Delaware general partnership     By:   QHG of Fort Wayne, Inc., its Managing
Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     By:   Lutheran
Health Network of Indiana, LLC, its Managing Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     SACMC, LLC,  
      a Delaware limited liability company     By:   San Angelo Medical, LLC,
its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     SAMARITAN
SURGICENTERS OF ARIZONA II, LLC,         an Arizona limited liability company  
  By:   El MED, LLC, its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   SAN ANGELO COMMUNITY MEDICAL CENTER, LLC,         a Delaware
limited liability company     By:   San Angelo Medical, LLC, its Sole Member    
By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     SAN ANGELO
HOSPITAL, L.P.,         a Delaware limited partnership     By:  

San Angelo Community Medical Center, LLC, its

General Partner

    By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   SOUTHCREST, L.L.C.,         an Oklahoma limited liability company
    By:   Triad-South Tulsa Hospital Company, Inc., its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     ST. JOSEPH
HEALTH SYSTEM, LLC,         a Delaware limited liability company     By:   QHG
of Fort Wayne, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     By:  
Frankfort Health Partner, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     ST. MARY’S
PHYSICIAN SERVICES, LLC,         a Delaware limited liability company     By:  
Russellville Holdings, LLC, its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     SURGICAL
CENTER OF CARLSBAD, LLC,         a New Mexico limited liability company     By:
  Carlsbad Medical Center, LLC, its Sole Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   TERRELL HOSPITAL, L.P.,         a Delaware limited partnership    
By:   Terrell Medical Center, LLC, its General Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     TRIAD
CORPORATE SERVICES, LIMITED PARTNERSHIP,         a Delaware limited partnership
    By:   Triad CSGP, LLC, its General Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     TRIAD-DENTON
HOSPITAL, L.P.,         a Delaware limited partnership     By:   Triad-Denton
Hospital GP, LLC, its General Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     VICTORIA OF
TEXAS, L.P.,         a Delaware limited partnership     By:   Detar Hospital,
LLC, its General Partner     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   WARSAW HEALTH SYSTEM, LLC,         a Delaware limited liability
company     By:   QHG of Warsaw, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     By:  
Frankfort Health Partner, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     WESLEY HEALTH
SYSTEM, LLC,         a Delaware limited liability company     By:   QHG of
Hattiesburg, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     By:   QHG of
Forrest County, Inc., its Member     By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President     WILLAMETTE
VALLEY CLINICS, LLC,         a Delaware limited liability company     WILLAMETTE
VALLEY MEDICAL CENTER, LLC,     By:   Oregon Healthcorp., LLC, its Sole Member  
  By:  

/s/ Rebecca Hurley

--------------------------------------------------------------------------------

    Name:   Rebecca Hurley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Kevin Wagley

--------------------------------------------------------------------------------

    Name:   Kevin Wagley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.,     as a Lender Swingline Lender and Issuing
Lender     By:  

/s/ Kevin Wagley

--------------------------------------------------------------------------------

    Name:   Kevin Wagley     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   GUARANTY BANK     By:  

/s/ Michael Ansolabehere

--------------------------------------------------------------------------------

    Name:   Michael Ansolabehere     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Goldman Sachs Credit Partners L.P.     By:  

/s/ Paul Efron

--------------------------------------------------------------------------------

    Name:   Paul Efron     Title:   Managing Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Wachovia Bank, National Association     By:  

/s/ Jeanette A. Griffin

--------------------------------------------------------------------------------

    Name:   Jeanette A. Griffin     Title:   Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Citicorp North America Inc.     By:  

/s/ Allen Fisher

--------------------------------------------------------------------------------

    Name:   Allen Fisher     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:  

/s/ Charles Heidsieck

--------------------------------------------------------------------------------

Name:   Charles Heidsieck Title:   Managing Director By:  

/s/ Thomas Randolph

--------------------------------------------------------------------------------

Name:   Thomas Randolph Title:   Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   MIZUHO CORPORATE BANK, LTD.     By:  

/s/ Raymond Ventura

--------------------------------------------------------------------------------

    Name:   Raymond Ventura     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   General Electric Capital Corporation     By:  

/s/ Jeffrey P. Hoffman

--------------------------------------------------------------------------------

    Name:   Jeffrey P. Hoffman     Title:   Its Duly Authorized Signatory

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   CIT LENDING SERVICES CORP.     By:  

/s/ Dennis Zinkand

--------------------------------------------------------------------------------

    Name:   Dennis Zinkand     Title:   Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   MERRILL LYNCH CAPITAL CORPORATION     By:  

/s/ Michael E. O’Brien

--------------------------------------------------------------------------------

    Name:   Michael E. O’Brien     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   CAROLINA FIRST BANK     By:  

/s/ Charles D. Chamberlain

--------------------------------------------------------------------------------

    Name:   Charles D. Chamberlain     Title:   Executive Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   FIRST TENNESSEE BANK     NATIONAL ASSOCIATION     By:  

/s/ Stephen R. Deaton

--------------------------------------------------------------------------------

    Name:   Stephen R. Deaton     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   JPMorgan Chase Bank, N.A.     By:  

/s/ Dawn Lee Lum

--------------------------------------------------------------------------------

    Name:   Dawn Lee Lum     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   KEYBANK NATIONAL ASSOCIATION     By:  

/s/ J.T. Taylor

--------------------------------------------------------------------------------

    Name:   J.T. Taylor     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMERZBANK AG, New York and Grand

Cayman Island Branches,

By:  

/s/ Edward C.A. Forsberg, Jr.

--------------------------------------------------------------------------------

Name:   Edward C.A. Forsberg, Jr. Title:   SENIOR VICE PRESIDENT & MANAGER

COMMERZBANK AG, New York and Grand

Cayman Island Branches,

By:  

/s/ Nivedita Persaud

--------------------------------------------------------------------------------

Name:   Nivedita Persaud Title:   VICE PRESIDENT

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   FIFTH THIRD BANK (Cincinnati)     By:  

/s/ Jeffrey M. Tell

--------------------------------------------------------------------------------

    Name:   Jeffrey M. Tell     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Chang Hwa Commercial Bank, Ltd.,     New York Branch

 

By:  

/s/ Jim C.Y. Chen

--------------------------------------------------------------------------------

Name:   Jim C.Y. Chen Title:   VP & General Manger

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   THE BANK OF NOVA SCOTIA     By:  

/s/ Carolyn A. Calloway

--------------------------------------------------------------------------------

    Name:   Carolyn A. Calloway     Title:   Managing Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: Bank of Oklahoma, N.A.

 

By:  

/s/ Holly Byrne

--------------------------------------------------------------------------------

Name:   Holly Byrne Title:   Assistant Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   SUNTRUST BANK     By:  

/s/ Gregory M. Ratliff

--------------------------------------------------------------------------------

    Name:   Gregory M. Ratliff     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   NATIONAL CITY BANK OF KENTUCKY     By:  

/s/ Erica E. Dowd

--------------------------------------------------------------------------------

    Name:   Erica E. Dowd     Title:   Assistant Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Erste Bank     By:  

/s/ Paul Judieke

--------------------------------------------------------------------------------

    Name:   Paul Judieke     Title:   Director     By:  

/s/ Bryan Lynch

--------------------------------------------------------------------------------

    Name:   Bryan Lynch     Title:   First Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   CREDIT SUISSE, Cayman Islands Branch     By:  

/s/ David Dodd

--------------------------------------------------------------------------------

    Name:   David Dodd     Title:   Vice President     By:  

/s/ Karim Blasetti

--------------------------------------------------------------------------------

    Name:   Karim Blasetti     Title:   Associate

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   ING CAPITAL LLC     By:  

/s/ Michael P. Garvin, Jr.

--------------------------------------------------------------------------------

    Name:   Michael P. Garvin, Jr.     Title:   Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Bank of Communications, New York Branch     By:  

/s/ Hong Tu

--------------------------------------------------------------------------------

    Name:   Hong Tu     Title:   General Manager

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   US Bank, N.A.     By:  

/s/ Thomas A. Heckman

--------------------------------------------------------------------------------

    Name:   Thomas A. Heckman     Title:   AVP

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   BARCLAYS BANK PLC     By:  

/s/ Nicholas Bell

--------------------------------------------------------------------------------

    Name:   Nicholas Bell     Title:   Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   Sovereign Bank     By:  

/s/ Sarah J. Healy

--------------------------------------------------------------------------------

    Name:   Sarah J. Healy     Title:   Senior Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS:

 

By:  

/s/ Diane F. Rolfe

--------------------------------------------------------------------------------

  By:  

/s/ Susan LeFevre

--------------------------------------------------------------------------------

    Diane F. Rolfe   Name:   Susan LeFevre     Vice President   Title:  
Director

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   UBS Loan Finance LLC     By:  

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

    Name:   Wilfred V. Saint     Title:   Director Banking Products Services, US
    By:  

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

    Name:   Joselin Fernandes     Title:   Associate Director Banking Products
Services, US

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   MORGAN STANLEY BANK     By:  

/s/ Daniel Twenge

--------------------------------------------------------------------------------

    Name:   Daniel Twenge     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   THE BANK OF NEW YORK     By:  

/s/ Thomas J. McCormack

--------------------------------------------------------------------------------

    Name:   Thomas J. McCormack     Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

 

By:  

/s/ Whitney M. Black

--------------------------------------------------------------------------------

Name:   WHITNEY M. BLACK Title:   COMMERCIAL LOAN OFFICER

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Allied Irish Banks, plc

 

By:  

/s/ Rima Terradista

--------------------------------------------------------------------------------

Name:   Rima Terradista Title:   Senior Vice President By:  

/s/ Joseph S. Augustini

--------------------------------------------------------------------------------

Name:   Joseph S. Augustini Title:   Vice President

 

TRIAD HOSPITALS, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT